                   Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 1 of 97


                                                                                                                                                         SUM-100
                                             SUMMONS                                                                         Fart COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA COR71:J
                                      (CITACION JUDICIAL)
                                                                                                                     FiLED
 NOTICE TO DEFENDANT:
                                                                                                                     Superior Court Of Califo111ia,
 (A VISO AL DEMANDADO):
                                                                                                                     Sat-r.~mettto
CARMAZZI, INC. d/b/a, CARMAZZI GLOBAL SOLUTIONS. a California
corporation, JAMES CARMAZZI and ANGELA CARMAZZI                                                                     09/25/2018'
                                                                                                                    jmora
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE): ' -                                                                            Bv                                      , Oep1 l:y
ANA MARIA GUILLEN, ELENI O'LEARY, RICK FRAME,
MARK SITrERSON, MARY NAUFEL, and KRISTEN CHAPMAN,
                                                                                                                                                                 .
individually and on beha]fofall others similarly situated
                                                                                                                    34-2018-0024137 l
   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   belOW'.
      You have 30 CALENDAR DAYS after this summons and legar papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal fonn if you want the court to hear your
   case. There may be a court fprm lhat you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Center (www.courtinfo.ce.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing tee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
       There are other legal requirements. You may want to call an attorney right away. lf you do not know an attorney, you may want to call an attorney
   referral service. If you cannot ,afford an attorney, you may be eligible for free legal services from a nonprofit legal seNices program. You can locate
   these nonprofit groups at lhe California legal Services Web site (www.fawhelpcafifomia.org), the California Courts Online Seff'-Help Ceitter
   (www.courtinfo.ca.gov/selfhelp), or by contacting ycur. locaf court or county bar association. NOTE: The,caurt has a statutory lien for wai_ved fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
   1A VJSO/ Lo han demandado. Si no responds dentro de 30 dfas, la corte puede decldir en su contra sin escuchar su versi6n. Lea la informaci6n a
   continuaci6n.
      Tiena 30 DIAS DE CALENDARIO despues de qua le entreguen esta cit.3ci6n y pape/es legales para presentar t.ma respuesta por ascrito en esta
   corte y hacer que se entregue una copia al demandante. Una carta o una llamada teJefonica no lo protegen. Su respuesta por escrito tiene qua estar
   en formato legal co,recto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su rospuesta.
   Puede encontrar estos formularias de la carte y mas lnformaciOn en el Centro de Ayuda de Jas C ~ de California (www.sucorte.ca.govJ, en fa
   biblioteca de /eyes de su condado_ o en la corta que le quede mas cerca. Si no puede pagarla cuota de pres.entac16n, pida al secretarfu de la corte
   qua la d5 un tormulario de exenci6n de pago ds cuotas. Si no presen ta su respuesta a tiempo, puede perder el caso por in"cumpJimiento y la carte la
   podra quitar su sue/do, dinero y blenas sin mas adverlenda.
     Hay otros raquisitos /egales. Es recomsnrJable que /lame a un abogarJo inmediatamente. Si no conoce a un abogado, puede /Jamar a un se,vicio de
   remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla can los requisites para obtener servicios Jega/es gratuitos cle un
   programa de servicios /egales sin fines de lucro. Puede encontrar estos gropos sin fines de Jucro en el sillo web de California Legal Services,
   (www.lawhelpcalifomla.org), en el Centro de Ayuda de fas Cortes de California, (www.sucorte.ca.govJ o poni6ndase en contacto con la corte o el
   eolegio de abogados locales. AV/SO: Por Jay, la corte tiene derecho a reclamar las cuotas y Jos coslos exentos par imponer un gravamen sobra
   cua/quler recuperaci6n de $10,000 6 mas de valor recibida mediante un acuercfo o una concesi6n de arbitraje en un caso de derecha civil. Tlsne que
   pagar el gravamen de la corte antes de que la carte puerJa desechar el caso.
  The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                            (NUmero de/ Caso}:
  /El nombre·ydirecci6n de la corle es):
   Superior Court of the State of California, County of Sacramento
   720 9th Street, Sacramento, CA 95814
  The name, address·, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
  (El nombre, la direcci6n y el nOmero de tefefono de/ abogado de/ demandante, ode/ demandante quo no fiene abogado, es):
    Finkelstein & Krinsk LLP, Trenton R. Kashima, (SBN 291405)
    550 West C Street, Ste. 1760 San Diego, CA 92101 (619) 238-1333                                               J. MORA
  DATE:
   (Fecha)        vi:.
                        ~cp 2 5 2018                                  Clerk, by
                                                                      (Secretario)
                                                                                                                                                          , Deputy
                                                                                                                                                           /Ad]unto)
  (For proof of service of this summons, use Proof of Service of Summons (fonn POS-010).)
  (Para prueba de entrega de esta citati6n use e/formulario Proof of Service of Summons, (POS-010)).
                                    NOTICE TO THE PERSON SERVED: You are served
   IS~]
                                        1.   [Xl   as an individual defendant.
                                        2.   iCJ   as the person sued under the fictitious name of (specify):


                                        3.   D     on behalf of (specify):
                                             under:   CJ    CCP 416.10 (corporation)                         D         CCP 416.60 (minor)
                                                      D     CCP416.20 (defunct corporation)                  CJ        CCP 416.70 (conservatee)
                                                      D     CCP 416.40 (association or partnership)          D         CCP 416.90 (authorized person)
                                                      D    other (specify):
                                        4.   Cl]   by personal delivery on /date):                 II               18
   Form Adopted for MaflMIOIY Use
     J11d!cial Council of Ca!lfomia
                                                                         SUMMONS                                                   Code of Civil Proc,edu-e §§ 412.20, 465
                                                                                                                                                    WWW.CDUrlinfo.CB.g<JV
    SUM-10D (Rev.JLJy1,2009]
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 2 of 97




                                                                    FILED
                                                                    Superior Court l'.)f Calif: nia,
                                                                   Spt;r&tm\½tttQ
 1     FINKELSTEIN & KRINSK LLP
       Jeffrey R. Krinsk, Esq. (SBN 109234)                         09!25/2018'
 2     jrk@classactionlaw.com                                      jm(l,-a
       TrentonR. Kashima, Esq. (SBN 291405)                        B,__ _ _ _ _~
 3     trk@classactionlaw.com                                                                         uty
       550 West C St., Suite I 760                                  Casa Numb..r:
 4     San Diego, California 92101
       Telephone: (619) 238-1333                                    34-2018-002413 0
 5     Facsimile: (619) 238-5425

 6     Attorneys for Plaintiffs
       and the Putative Classes
 7
       [Additional Counsel Listed On Signature Page]
 8
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                            COUNTY OF SACRAMENTO
JO
       ANA MARIA GUILLEN, ELENI O'LEARY, Case No:
11     RICK FRAME, MARK SITTERSON, MAR
       NAUFEL, and KRISTEN CHAPMAN,

                                                                                               ,,
12     individually and on behalf
       of all others similarly situated,               CLASS ACTION COMPLAINT
13                                                                                  ~,-." ..
                                                                                    ~."'.•.·   t:i,

                               Plaintiff,                                           L, ll
14     v.                                                    JURY TRIAL DEMANDED
15     CARMAZZI, JNC. d/bla, CARMAZZI GLOBAL
       SOLUTIONS. a California corporation, JAMES
16     CARMAZZI and ANGELA CARMAZZI.

17                              Defendants.

18

19

20

21

22

23

24

25

26

27

28

        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 3 of 97




 1            Plaintiffs Ana Maria Guillen, Eleni O'Leary, Rick Frame, Mark Sitterson, Mary Naufel, and

 2     Kristen Chapman (hereinafter collectively referred to as "Plaintiffs") individually and on behalf of all

 3     others similarly situated, based on the investigation of counsel and their own individual knowledge as

 4     to Plaintiffs' own circumstances, hereby complain against Defendants Carmazzi Inc. ( d/b/a Carmazzi

 5     Global Solutions) James Carmazzi and Angela Carmazzi (hereinafter collectively referred to as

 6     "Defendants") as follows:

 7     I.     INTRODUCTION

 8             1.       Plaintiffs seek to represent a class composed of people who, during the relevant time

 9     period, worked as Verbatim Hearing Recorders ("VHR") at Carmazzi Global Solutions, Inc., in

10     California, Michigan and across the country. Essentially, VHRs serve as court reporters in various

11     court and administrative hearings, transcribing the verbal representations of the parties and preserving

12     a copy of the transcript and record of a hearing. Defendants market and provide their verbatim hearing

13     recorder services to various goverrunental agencies, including the United States Social Security

14     Administration ("SSA").

15            2.        Plaintiffs contend that all class members were denied full payment of their wages,

16     pursuant to applicable federal and state wage and hour laws causing financial loss and injury.

17     Specifically, Plaintiffs complain that Defendants misclassified Plaintiffs and all other members of the

18     Class as independent contractors, as opposed to employees, at all times in which they worked as VHRs

19     at Defendants' locations throughout California and the country. Plaintiffs contend that Defendants

20     failed to pay Plaintiffs and all other members of the Class the minimum and overtime wages and other

21     benefits to which they were entitled under applicable federal and California state laws.

22            3.        Additionally, even if Plaintiffs were independent contractors, Defendants breached

23     their contracts with Plaintiffs by not issuing Plaintiffs payment for work performed in accordance with

24     the contracts.

25            4.        Plaintiffs, therefore, bring this class action seeking damages, back pay, restitution,

26     liquidated damages, injunctive and declaratory relief, civil penalties, prejudgment interest, reasonable

27     attorneys' fees and costs, and any and all other relief the Court deems just, reasonable and equitable

28     under the circumstances.
                                                          -1-
        CLASS ACTION COMPLAlNT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 4 of 97




       II.      JURISDICTION AND VENUE

 2              5.    This Court has jurisdiction over this action pursuant to Article 6, § IO of the California

 3     Constitution, California Business and Professions Code§ 17203, and Code of Civil Procedure§§ 382

 4     and 410.10.

 5              6.    This Court has jurisdiction over Plaintiffs' Fair Labor Standards Act ("FLSA") claims

 6     as 29 U.S.C. § 216(b) authorizes private rights of action to recover damages for violations of the

 7     FLSA's wage and hour provisions in any court, which means state or federal.

 8              7.    This Court has jurisdiction over Defendants because they are registered to conduct, and

 9     do conduct, substantial business within California and Sacramento County, including entering into the

10     contracts alleged herein. Additionally, the parties have contractually agreed that state and federal

11     courts within Sacramento County shall have jurisdiction to hear this case.

12              8.    Venue is proper in this Court pursuant to Code of Civil Procedure § 395 because

13     Defendants operate their business and employ the class members within this County, and a substantial

14     or significant portion of the conduct complained of herein occurred and continues to occur within this

15     County.

16     III.     PARTIES

17              9.    Plaintiff Ana Maria Guillen ("Guillen") is a resident of Sacramento County, California.

18     Guillen worked as a VHR for Defendants in the City of Sacramento, California during the class period

I9     and is a member of the proposed class. Like other class members, when Guillen worked in that

20     capacity, she was (I) misclassified as an independent contractor and as a result was not paid any wages

21     (or provided other benefits and rights) to which she was entitled as an employee; and (2) not paid in

22     accordance with the terms of her contract with Defendants. Defendants have not indicated any

23     dissatisfaction with Guillen's work product.

24              10.   Guillen seeks to represent the National Class and the California Subclass, defined

25     below.

26              11.   Plaintiff Eleni O'Leary ("O'Leary") is a resident of Oakland County, Michigan.

27     O'Leary worked as a VHR for Defendants in the Cily of Birmingham, Michigan during the class

28     period and is a member of the propcsed class. Like other class members, when O'Leary worked in
                                                         -2-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 5 of 97




 I     that capacity, she was (I) misclassified as an independent contractor and as a result was not paid any

 2     wages ( or provided other benefits and rights) to which she was entitled as an employee; and (2) not

 3     paid in accordance with the terms of her contract with Defendants.

 4              12.    O'Leary seeks to represent the National Class and the Michigan Subclass, defined

 5     below.

 6              13.    Plaintiff Rick Frame ("Frame") is a resident of Ingham County, Michigan. Frame

 7     worked as a VHR for Defendants in the City of Williamston, Michigan during the class period and is

 8     a member of the proposed class. Like other class members, when Frame worked in that capacity, he

 9     was (I) misclassified as an independent contractor and as a result was not paid any wages ( or provided

10     other benefits and rights) to which he was entitled as an employee; and (2) not paid in accordance with

II     the terms of his contract with Defendants. Defendants have not indicated any dissatisfaction with

12     O'Leary's work product.

13              14.    Frame seeks to represent the National Class and the Michigan Subclass, defined below.

14              15.    Plaintiff Mark Sitterson ("Sitterson") is a resident of St. Jolms County, Florida.

15     Sitterson worked as a VHR for Defendants in the City of Jacksonville, Florida during the class period

16     and is a member of the proposed class. Like other class members, when Sitterson worked in that

17     capacity, he was (1) misclassified as an independent contractor and as a result was not paid any wages

18     (or provided other benefits and rights) to which he was entitled as an employee; and (2) not paid in

19     accordance with the terms of his contract with Defendants. Defendants have not indicated any

20     dissatisfaction ,vith Sitterson's work product.

21              16.    Sitterson seeks to represent the National Class and the Florida Subclass, defined below.

22              I 7.   Plaintiff Rose Mary Naufel ("Naufel") is a resident of Greenville County, South

23     Carolina. Naufel worked as a VHR for Defendants in the City of Greenville, South Carolina during

24     the class period and is a member of the proposed class. Like other class members, when Naufel worked

25     in that capacity, she was (I) misclassified as an independent contractor and as a result was not paid

26     any wages (or provided other benefits and rights) to which she was entitled as an employee; and (2)

27     not paid in accordance with the terms of her contract with Defendants. Defendants have not indicated

28     any dissatisfaction with Naufel's work product.
                                                          -3-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 6 of 97




 1               18.   Naufel seeks to represent the National Class and the South Carolina Subclass, defined

 2      below.

 3               19.   Plaintiff Kristen Chapman ("Chapman") is a resident of Harford County, Maryland.

 4      Chapman worked as a VHR for Defendants in the City of Joppa, Maryland during the class period and

 5     is a member of the proposed class. Like other class members, when Chapman worked in that capacity,

 6      she was (!) misclassified as an independent contractor and as a result was not paid any wages (or

 7     provided other benefits and rights) to which she was entitled as an employee; and (2) not paid in

 8     accordance with the terms of her contract with Defendants. Defendants have not indicated any

 9     dissatisfaction with Chapman's work product.

10               20.   Chapman seeks to represent the National Class and the Maryland Subclass, defined

11      below.

12               21.   Plaintiffs intend to file additional Consents to Become Party executed by similarly

13      situated individuals as they are secured.

14               22.   Defendant Carmazzi Inc., which does business as Carmazzi Global Solutions, is a

15     California Corporation maintaining offices in Elk Grove, California. The registered office and Agent

16      for Service of Process for Carmazzi Inc. is located at 1026 Florin Rd., No. 384, Sacramento California,

17     95831. From those offices Defendants manage, operate and/or controls the business operations and

18     employment and wage policies at the numerous locations doing business under Carmazzi Global

19     Solutions and/or other trade names nationwide, including the locations where Plaintiffs and all Class

20     members worked.

21               23.   Defendant James Carmazzi is a shareholder and Chief Financial Officer of Carmazzi

22     Inc.

23               24.   Defendant Angela Carmazzi is a shareholder and ChiefExecutive Officer and Secretary

24     of Carmazzi Inc.

25               25.   Defendants James and Angela Carmazzi collectively own Defendant Carmazzi Global

26     Solutions and has plenary control over its operations.

27               26.   Defendants are business entities and/or individnals that employ and control the work

28     of members of the Class that work or have worked at Carmazzi Inc. throughout the country.
                                                          . 4.
         CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 7 of 97




     1           27.     The senior management of all Defendants' locations throughout California and the

 2       country is delegated to Defendants and/or its agents. In turn, the employment policies affecting class

 3       members at the locations in California and across the country are dictated, determined, controlled and

 4       perpetuated in material part by Defendants and as such, they are joint employers of all VHRs under

 5       applicable federal and state wage and hour laws, including the FLSA.

 6               28.     All named Defendants agreed and conspired among themselves, along with any third

 7       party owners of certain of the Carmazzi Global Solutions locations throughout California and the

 8       country to unlawfully: (1) rnisclassify VHRs as independent contractors, as opposed to employees; (2)

 9       not pay any VHRs any wages for several weeks or months; (3) adopt and implement employment

IO       policies which violate the FLSA and California wage and hour laws; and (4) breach employment

11       contracts with VHRs by failing to pay VHRs in accordance with the terms set forth in the contracts.

12       The unlawful agreements and conspiracies between Defendants and third parties in the enterprise were

13       entered into as part of a strategy to maximize revenues and profits and to violate Class members'

14       statutory rights.

15               29.     Defendants knew or should have known that the business model employed was

16       unlawful as applicable laws confirm that employees must be paid minimum wage in accordance with

17       state and federal law. Despite this, Defendants continued to willfully engage in the acts described

18       below misclassifying VHRs and failing to provide VHRs with any payment whatsoever for periods of

19       weeks or months in violation of their legal duties.

20              30.      At all relevant times, Defendants owned and operated a business engaged in interstate

21       commerce and which utilized goods moving in interstate commerce. On information and belief, during

22       the relevant time period, the annual gross revenues of each Defendant exceeded $500,000 per year.

23              31.      By reason of the foregoing, Defendants were at all relevant times enterprises engaged

24       in commerce as defined in 29 U.S.C. §203(r) and §203(s). Defendants constitute an "enterprise" within
25       the meaning of29 U.S.C. §203(r)(l), because they perform related activities through common control

26       for a common business purpose. At all relevant times, Defendants were enterprises engaged in
27       commerce within the meaning of29 U.S.C. §206(a) and §207(a).

28              32.     Plaintiffs are informed and believe and thereon allege that each of the Defendants was
                                                           -5-
         CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 8 of 97




 1      acting as the agent, employee, partner, or servant of each of the remaining Defendants and was acting
 2      within the course and scope of that relationship, and gave consent to, ratified, and authorized the acts

 3      alleged herein to each of the remaining Defendants.

 4     IV.     JOINTEMPLOYERALLEGATIONS
 5             33.     Under the FLSA, "employer" is defined as "any person acting directly or indirectly in
 6     the interest of an employer in relation to an employee. 29 U.S.C. § 203(d).

 7             34.     The definition of "employer" under the FLSA is not limited by the common law
 8     concept of"employer," and is to be given an expansive interpretation in order to effectuate the FLSA's

 9     broad remedial purposes. Real v. Driscoll Strawberry Assocs. (9th Cir. 1979) 603 F.2d 748, 754.

10             35.     Congress defined "employee" as "any individual employed by an employer," 29 U.S.C.
11     § 203(e)(l ), describing this language as "the broadest definition that has ever been included in any one

12     act." United States v. Rosenwasser (1945) 323 U.S. 360,363 n.3 (quoting 81 Cong. Rec. 7657 (1937)

13     (statement of Sen. Hugo Black)); Tony & Susan Alamo Found. v. Secy ofLabor (1985) 471 U.S. 290,
14     300 n.21 (same).

15             36.     The determination of whether an employer-employee relationship exists does not
16     depend on "isolated factors but rather upon the circumstances of the whole activity." Rutherford Food
17     Corp. v. McComb (1947) 331 U.S. 722, 730. The touchstone is "economic reality." Goldberg v.
18     Whitaker House Cooperative, Inc. (1961) 366 U.S. 28, 33.

19             37.    Two or more employers may jointly employ someone for purposes of the FLSA. Falk
20     v. Brennan (1973) 414 U.S. 190,195.

21             38.    All joint employers are individually responsible for compliance with the FLSA. 29
22     C.F.R. § 791.2(a).

23             39.    Regulations issued by the Department of Labor give the following examples of joint

24     employment situations:

25            (2) Where one employer is acting directly or indirectly in the interest of the other
              employer (or employers) in relation to the employee; or
26
              (3) Where the employers are not completely disassociated with respect to the
27            employment of a particular employee and may be deemed to share control of the
              employee, directly or indirectly, by reason of the fact that one employer controls, is
28            controlled by, or is under common control with the other employer.
                                                         -6-
        CLASS ACTION COMPLAJNT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 9 of 97




 I
        29 C.F.R. § 791.2(b) (footnotes omitted).
 2
                40.    The ultimate question of whether a party is an "employer" is a legal issue. Bonnette v.
 3
        California Health & Welfare Agency (9th Cir. 1983) 704 F.2d 1465, 1469-70.               The ultimate
 4
        deternrination must be based "upon the circumstances of the whole activity." Id. at 1470 (citing
 5
        Rutheiford, 331 U.S. 722.
 6
               41.     Defendants James and Angela Carmazzi own Defendant Carmazzi Global Solutions
 7
        and has plenary control over its operations, including all employment decisions. Defendants James
 8
        and Angela Carmazzi, have been involved in the decisions to classify VHRs working at Defendants'
 9
        locations as independent contractors, as opposed to employees and to perpetuate and maintain that
10
        classification system.
11
               42.     Plausibly, by Defendants James and Angela Carmazzi's exercise of control, input, and
12
        responsibility for issuing accurate, legitimate, and proper paychecks for the Plaintiffs' and all other
13
        Agents, they meet the test for joint employer.
14
               43.     Defendants James and Angela Carmazzi controlled the rate and method of payment for
15
        the VHRs, including making changes to their commission structure. Conde v. Open Door Mktg., LLC
16
        (N.D. Cal. 2017) 223 F. Supp. 3d 949, 967 (finding multiple companies and individual defendants
17
       were joint employers of sales and marketing workers).
18
               44.     Plausibly, through Defendants James and Angela Carmazzi' s exercise of control, input,
19
        and responsibility over the rate and method of work orders for Plaintiffs, they meet the test for joint
20
       employer. Conde, supra.
21
               45.     Defendants James and Angela Carmazzi maintained employment records in connection
22
       with the VHRs. Furthermore, Defendants James and Angela Carmazzi actively kept, updated, and
23
       maintained the Agents' pay records, agreements, and performance evaluations related to their
24
       employment.
25
               46.     Plausibly, by all Defendants James and Angela Carmazzi's exercise of control, input
26
       and responsibility over the Agents' employment, they meet the test for joint employer.
27
               47.     Defendants James and Angela Carmazzi controlled the structure and conditions of
28
                                                         -7-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 10 of 97




     I    employment for Plaintiffs.

 2                 48.    Plausibly, by Defendants James and Angela Cannazzi's exercise of control, input, and

 3        responsibility over the training, structure and conditions of employment of the VHRs, they meet the

 4        test for joint employer.

 5                49.    Regardless of which of the Defendants is viewed as having had the power to hire and

 6       fire, their power over the employment relationship by virtue of their overarching control over the purse

 7       strings was substantial, and thus each Defendant meets the test for joint employer. Bonnette, supra, at

 8        1470.

 9                50.    Regardless of any of the individual criteria for joint employer, as active business
10       owners, Defendants James and Angela Carmazzi also had complete economic control over the

II       employment relationship. The "economic reality'' was that they employed VHRs for their benefit, and

12       thus they meet the test for joint employer. Bonnette, supra, at 1470.

13                51.    The fact that some Defendants may not have exercised each and every aspect of the test

14       for employer under the law, and may have delegated some of the responsibilities to others, does not

15       alter their status as employer; it merely makes them joint employers. Id.

16                52.    Whether employers, or joint employers, each Defendant is nevertheless liable for the

17       wage violations pleaded in this Complaint. Falk, sipra; 29 C.F.R. § 791.2(a).

18                53.    The above well-pleaded facts all support Plaintiffs' standing to sue each and every

19       Defendant named herein as a joint employer and seek damages for the alleged violations under a joint

20       employment theory. Conde, 223 F. Supp. 3d at 966; Haralson v. United Airlines, Inc. (N.D. Cal.

21       2016) 224 F. Supp. 3d 928, 940.

22                54.    Upon information and belief, Defendants jointly employed hundreds of VHRs -

23       including Plaintiffs - in California during the last four years.

24                55.    Plaintiffs are informed and believe, and allege thereon, that Defendants are jointly and

25       severally responsible for the circumstances alleged herein, and proximately caused Plaintiffs the

26       fraudulent, unlawful, unfair, and deceptive acts and wage violations complained of herein.
27                56.    At all times herein mentioned, Defendants approved of, condoned, and/or otherwise
28       ratified each and every one of the acts or omissions complained of herein.
                                                            -8-
          CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 11 of 97




 1             57.     Defendants acted willfully in violating the laws and regulations pleaded in this

 2      Complaint.

 3             58.    At all times herein mentioned, Defendants' acts and omissions proximately caused the

 4      complaints, injuries, and damages alleged herein.

 5      V.     SUBSTANTIVE ALLEGATIONS

 6             59.    At all relevant times, Plaintiffs and the Class worked as VHRs for Defendants. In

 7     entering into an employment relationship with Defendants, Plaintiffs and other VHRs signed a contract

 8      entitled Master Agreement for Verbatim Recording Services (or "Master Agreement") setting forth

 9     the te= and conditions of their employment. The parties agreed that the Master Agreement is

10     governed by California law.

11             60.    The Master Agreement characterizes the VHR as independent contractors, and not

12     employees. However, when one actually reads the restrictive covenants of the Master Agreement, it

13     becomes clear that the VHR are employees in all but name.

14             61.    The Master Agreement prohibits the VHR from providing verbatim hearing recorder

15     services to the general public, or through other agencies, during the contract term (which is generally

16     for one year, minimum). The VHR are further prohibited from accepting any contract or obligation

17     that will interfere with the VHRs ability to accept a work order under the Master Agreement. Plaintiffs

18     and the Class also cannot solicit any of Defendants' clients or other VHRs for a period of two years

19     following termination of the Master Agreement. These provisions of the Master Agreement ensures

20      that any VHRs will be solely dependent on Defendants to market and contract for their verbatim

21     hearing recorder services

22             62.    The Master Agreement signed by Plaintiffs and the Class stipulate the VHRs would

23     provide verbatim hearing recorder services for government agencies (such as the SSA), in accordance

24     with work orders which would periodically be provided via email. In exchange for accepting the work

25     order, Plaintiffs and the Class receive a pre-calculated payment "according to a standard 60 day

26     payment term." The services required under any work order is not individually negotiated with the

27     VHRs. A work order is deemed accepted and a "signed" agreement by Defendants, unless the VHRs

28     replies to the email within twenty-four (24) hours. Even if Defendants do not provide the VHRs with
                                                         -9-
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 12 of 97




     a work order, the VHRs is still subject to the tenns of the Master Agreement.

 2             63.   Under Defendants' compensation system, Plaintiffs and the members of the Class are

 3   paid a flat fee, regardless of the time spent on the verbatim hearing recording project (often as low as

 4   twenty (20) dollars per hearing). Defendants' compensation system does not account for the actual

 5   time that any VHRs spends at the hearing, traveling to and from the hearing location, and the

 6   significant amount of additional time it takes to finalize the transcript and record.

 7             64.   Defendants also do not reimburse individuals for any work related expenses. This is

 8   particularly problematic because hearings often occur in a number of disparately located cities and

 9   require the VHRs to travel or teleconference.

10             65.   Plaintiffs and the Class have not received payment in accordance with the contracts

11   entered into with Defendants. Plaintiffs and the Class have waited in excess of sixty (60) days from

12   the provision of their services for payment.

13             A.    Plaintiffs and the Class were Employees of Defendants

14             66.   Defendants misclassified Plaintiffs and other Class members as independent

15   contractors in order to deny Class members the protections afforded employees under applicable wage

16   and labor laws.

17             67.   Employment is defined with "striking breadth" in the wage and hour laws. Nationwide

18   Mut. Ins. Co. v. Darden (1992) 503 U.S. 318, 325-26. With regardless to the FLSA's claims, the

19   determining factor as to whether VHRs like Plaintiffs are employees or independent contractors is not

20   the VHR's election, subjective intent or any contract. Ruthe,ford, 331 U.S. at 727. Rather, the test for

21   determining whether an individual is an "employee" under the FLSA is the economic reality test. An

22   employee status turns on whether the individual is, as a matter of economic reality, in business for the

23   individual and truly independent, or rather is economically dependent upon finding employment in

24   others.

25             68.     Under the applicable economic reality test, courts utilize several factors to determine

26   economic dependence and employment status. They are: (i) the degree of control exercised by the

27   alleged employer; (ii) the relative investments of the alleged employer and employee; (iii) the degree

28   to which the employee's opportunity for profit and loss is determined by the employer; (iv) the skill
                                                         - 10 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 13 of 97




 1     and initiative required in perfonningthe job; (v) the permanency of the relationship; and (vi) the degree

 2     to which the alleged employee's tasks are integral to the employer's business.

 3            69.     California law governing the Master Agreement and, therefore, Plaintiffs' state labor
 4     law claims. Under California law an employee's status is tested under the "ABC" test as set fortb in

 5     Dynamex Operations W v. Sup. Ct. (2018) 4 Cal. 5th 903, 912, reh'g denied (June 20, 2018). In

 6     Dynamex, the California Supreme Court ruled that the test for misclassification only looked to three

 7     elements, referred to as the "ABC test" and that it was the employer's burden to establish all three

 8     elements were met, including (I) Is the worker free from the control and direction of the hiring entity

 9     in the performance of the work, both under the contract for the performance of the work and in fact?;

10     (2) Does the worker perform work that is outside the usual course of the hiring entity's business?; and

11     (3) Is the worker customarily engaged in an independently established trade, occupation, or business

12     of the same nature as the work performed for the hiring entity? Id. at 957. 1

13            70.     Any contract which attempts to have workers waive, limit or abridge their statutory

14     rights to be treated as an employee under the FLSA or applicable California wage and hour laws is

15     void, unenforceable, unconscionable and contrary to public policy. Workers in the Class cannot validly

16     "elect" to be treated as employees or independent contractors under threat of adverse treatment. Nor

17     can workers in the Class agree to be paid less than the minimum wage.

18            71.     Despite this, Defendants unfairly, unlawfully, fraudulently and unconscionably attempt

19     to coerce VHRs in the Class to waive their statutory rights and elect to be treated as independent
20     contractors. Defendants threaten to penalize and discriminate against VHRs in the Class if they assert

21     their statutory rights such as through tennination among other adverse conditions and retaliations. Any

22     such retaliation based on the assertion of statutory rights under the wage and hour laws is unlawful.

23     29 U.S.C. §215(a)(3). Further, it is unlawful for an employer to even threaten to discharge, demote,

24

25          1 Similarly, Maryland, Florida, South Carolina, and Michigan also uses the same economic reality
       test. See. e.g., Heath v. Perdue Farms, Inc., 87 F.Supp.2d 452, 458-59 (D.Md. 2000) (applying the
26     six-factor economic realities test in analyzing whether crew leaders were employees or independent
       contractors for the purpose of both the FLSA and the MWHL); Florida Constitution, Art. X, Sec. 24(b)
27     (adopting federal labor standards). Accordingly, to the extent that California law does not apply to any
       of the Maryland, Florida, South Carolina, and Michigan Subclasses, the FLSA 's economic reality test
28     wilI control.
                                                         - 11 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 14 of 97




 I      tenninate or discriminate in the terms and conditions of employment because an employee has made

 2     a bona fide complaint against an employer for a violation of wage and hour laws. This protection

 3     encompasses the exercise of statutory rights on the employee's own behalf and on behalf of others.

 4     Any actual or threatened retaliation against an employee for the assertion of wage and hour law claims

 5     violates the state's fundamental public policy to protect the payment of wages and employee's rights.

 6             72.    The totality of circumstances surrounding the employment relationship between

 7     Defendants and the VHRs in the Class establishes economic dependence by the VHRs on Defendants

 8     and employee status. Here, as a matter of economic reality, or under the ABC test, Plaintiffs and all

 9     other Class members are not in business for themselves and truly independent. The VHRs are not

10     engaged in occupations or businesses distinct from that of Defendants. Rather, their work is the basis

II     for Defendants' business, i.e. Plaintiffs and Class Members are essentially court reporters for a court

12     reporting service. Defendants obtain the patrons who desire VHR services and then provide the

13      workers who conduct the VHR services on behalf of Defendants. Defendants retain pervasive control

14     over the business operation as a whole, and the VHRs' duties are an integral part of the operation.

15             73.    Thus, whether analyzed according to the FLSA's economic reality test or California ·s

16     more rigorous "ABC test," it is clear that Defendants miscast Plaintiffs and the Class as independent

17     contractors.

18                     I.     Degree of Control - Plaintiffs and The Other VHRs Exercise No Control Over
                              Their "Own" or Their Employers' Business'
19
               74.    Plaintiffs and the other members of the Class do not exert control over a meaningful
20
        part of the Defendants' business and do not stand as separate economic entities from Defendant.
21
        Indeed, Plaintiffs and the other Class members are not their own business, employing individuals and
22
        marketing their services to a multitude of consumers. Instead, Plaintiffs and the Class arc simply
23
        employees, working for Defendants.
24
               75.    Furthermore, Plaintiffs and the other members of the Class are completely reliant on
25
        Defendants to provide hearing recorder services. Under the terms of the Master Agreement, VHRs
26
        carmot offer verbatim hearing recorder services to others during the term of their contract.
27
        Consequently, Defendants' VHRs are solely dependent on Defendants to market, solicit, and contract
28
                                                        - 12 -
         CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 15 of 97




 I   for the hearing recorder services and cannot operate as a separate business offering hearing recorder

 2   services.

 3           76.    Defendants exercise control over all aspects of the working relationship with Plaintiffs

4    and the other VHRs. Defendants dictate when a VHR works, and how much VHR gets paid, through

 5   Defendants' unilateral control of the work orders. Additionally, even when not engaged under a work

 6   order, a VHR may not in take part in any activities that work interfere with their ability to accept a

 7   work from Defendants. Because Defendants exercise control over VHRs' work schedule

 8   compensation, Class members' economic status is inextricably linked to those conditions over which

 9   Defendants have complete control. Plaintiffs and the other VHRs are completely dependent on the

10   Defendants for their earnings.

11           77.    Defendants also dictate the manner in which a VHR must provide their hearing recorder

12   services. Defendants establish guidelines and rules to ensure that the VHRs' work product is

13   acceptable to Defendants' customers, including the format of any transcripts or records provided, the

14   software that must be used to make audio recordings, and the level of service that must be provided.

15   The foregoing establishes that Defendants control and set the terms and conditions of all VHRs' work.

16   This is the hallmark of dependence and control.

17                  2.      Skill and Initiative of a Person in Business for Themselves

18           78.    Plaintiffs, like all other VHRs, do not exercise the skill and initiative of a person in

19   business for themselves. While some skill is required to offer hearing recorder services, Plaintiffs and

20   Class Members do not operate their own enterprise or exercise any business management skills.

21   Instead, VHRs simply accept work orders from Defendants, inclusively, and conduct their work in the

22   manner prescribed.

23           79.    VHRs do not actively participate in any effort to increase their own client base, enhance

24   their "business's" goodwill, or establish additional contracting possibilities. The scope of a VHR's

25   initiative is restricted to decisions involving when to work (within Defendants' guidelines) which is

26   consistent with the status of an employee opposed to an independent contractor.

27                  3.      Relative Investment

28           80.    Plaintiffs' relative investment is minor when compared to the investment made by
                                                       - 13 -
      CLASS ACTION CUMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 16 of 97




 I   Defendants. Plaintiffs, like all other VHRs, make no capital investment in developing an independent

 2   business to offer hearing recorder services, contracting with third-parties, maintaining a website to

 3   solicit business, etc. Defendants provide all investment and risk capital.

 4           81.     VHRs' investments are limited to their own skill, experience, and education, which is

 5   similar for all skilled employee. Indeed, the Master Agreement specifically prohibits Plaintiffs and

 6   members of the class from conducting activities normally associated with a business providing hearing

 7   recorder services, such as soliciting hearing recorder services to the general public.

 8                   4.      Opportunity for Profit and Loss

 9           82.     Defendants, not Plaintiffs, manage all aspects of the business operation including

10   soliciting business, entering into contracts with clients, ensuring that there is adequate staffing to cover

11   their outstanding contracts, collecting revenue, and paying invoices. Defendants, not the VHRs, take

12   the true business risks of maintaining a hearing recorder service business.

13           83.     Plaintiffs, and other class members, do not control any of the key determinants of profit

14   and loss of a successful enterprise. Specifically, Plaintiffs are not responsible for any aspect of the

15   enterprises' on-going business risk. For example, Defendants, not the VI-!Rs, arc responsible for

16   determining what hearing recorder service contracts to take, how much to charge Defendants' clients,

17   and what to pay the VHRs. Defendants are the only party in privily with the ultimate consumer and

18   negotiate any obligations owed to the consumer. Should a VHRs fail to provide a service in the manner

19   required, it is Defendants who are contractually liable.

20           84.     Plaintiffs and the Class risk nothing except their time and wages, commensurate with

21   any employee/employer relationship. Individual VHRs do not concern themselves with the fmances

22   of the company, their only concern to continue to receive a paycheck.

23                   5.      Integral Part of Employer's Business

24           85.     Axiomatically, Verbatim Hearing Recorders are an integral party of Defendants'

25   business which provides hearing recorder services. The continued success of Defendants' business

26   inherently depends to an appreciable degree upon the employment ofVHRs.

27           86.     The foregoing demonstrates that VHRs in the Class, like Plaintiffs, are economically

28   dependent on Defendants and subject to significant control by Defendants. Therefore, Plaintiffs were
                                                         - 14 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 17 of 97




 1   misclassified as independent contractors and should have been paid minimum wages, overtime wages,

 2   provided meal and rest breaks, and indemnified for any work related expenses and otherwise been

 3   afforded all rights and benefits of an employee under federal and state wage and hour laws.

 4           87.     Defendants' misclassification ofVHRs like Plaintiffs was willful. Defendants knew or

 5   should have known that Plaintiffs and the other VHRs performing the same job functions were

 6   improperly misclassified as independent contractors.

 7            B.     Defendants failed to Record their VHRs' Time Records

 8           88.     Defendants did not accurately record the number of hours that each VHRs worked

 9   during the relevant time period. Actually, Defendants kept no time records for Plaintiffs and members

IO   of the Class.

11           89.     Because Defendants intentionally failed to record the VHRs' recorded work time,

12   Defendants' compensation system failed to properly account and properly compensate VHRs for all

13   time worked, including their overtime hours, Additionally, Defendants did not provide its VHRs with

14   an accurate list of the hours worked, and the rates associated with these hours, on their pays tubs. This

15   is a violation of Cal. Lab. Code § 226, which requires that the employer provide accurate wage

16   statements.

17            C.     Defendants Failed to Pay Plaintiffs the Statutory Minimum Wage

18           90.     Plaintiffs and each member of the Class were employees of Defendants under the FLSA

19   and applicable state wage and hour laws. Both federal and state law require that Defendants pay

20   Plaintiffs and each member of the Class a statutory minimum wage per hour worked. The federal and

21   state minimum wage provisions may not be waived by contract.

22           91.     Defendants paid its VHRs on using a per-hearing formula (that is when they were paid).

23   Plaintiffs and members of the Class could be paid as little as twenty (20) dollars per hearing. However,

24   preparing transcripts and records for these hearings could take in excess of three or four hours (work

25   time accrued both at the hearing and after the hearing, preparing the transcript). At this rate, Plaintiffs

26   and members of the Class were often paid less than the federally and state mandated minimum wage.

27           D.      Failure to Pay Overtime Wages

28           92.     Another result of Defendants' per-hearing pay scale is that Defendants do not pay
                                                        - 15 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 18 of 97




     I    VHRs premium overtime wages.

 2                93.    Under the FLSA, employees who work more than forty (40) hours in a work week are

 3       entitled to at the federally mandated rate of 1.5 times each employee's regular hourly wage. 29 U.S.C.

 4       § 207.

 5                94.    Similarly, under California law, employees are entitled to:

 6           •    compensation at the rate of one and one-half times their regular rate of pay for all hours worked
 7                in excess of eight (8) hours in a workday up to twelve (12) hours in a workday, in excess of

 8                forty (40) hours in a workweek, and for the first eight (8) hours of work on the seventh (7th)

 9                consecutive day or a workweek; and

10           •    to compensation at the rate of twice their regular rate of pay for all hours worked in excess of
11                twelve (12) hours in a workday, and in excess of eight (8) hours on the seventh (7th)

12                consecutive day of work in a workweek.

13       Labor Code§§ 510 and 1198 and Industrial Welfare Commission ("JWC") Wage Order No. 4 § 3(A)

14                95.    During the relevant time period, Plaintiffs and the Class would worked in excess of

15       eight (8) hours in a workday, and/or in excess of forty (40) hours in a workweek traveling to and from

16       hearing locations, transcribing hearings, and preparing transcripts and records.

17                96.    As a result of Defendants' policies, Plaintiffs and all other VHRs were deprived of pay

18       for compensable time worked, including overtime. Plaintiffs are entitled to unpaid, statutory penalties,

19       and interest associated with outstanding overtime premiums.

20                 E.    Meal and Rest Break Violations

21                97.    Defendants are required to provide each of their VHRs at least one unpaid meal period

22       for each period for every five (5) hours worked, or a rest period for each four (4) hour period worked,

23       or major fraction thereof. However, in reality, Defendants' scheduling often required ADRs to work

24       through unpaid meal periods and paid rest periods.

25                98.    Under the federal law, in order to deduct an unpaid meal period from an employees'

26       compensable time, an employee must be completely relieved of his or her employment duties for the

27       entire lunch break. 29 CFR 785.19(a) states:

28                Bona fide meal periods. Bona fide meal periods are not work time. Bona fide meal
                                                           - 16-
          CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 19 of 97




     I           periods do not include coffee breaks or time for snacks. These are rest periods. The
                 employee must be completely relieved from duty for the purposes of eating regular
 2               meals. Ordinarily 30 minutes or more is long enough for a bona fide meal period. A
                 shorter period may be long enough under special conditions. The employee is not
 3               relieved ifhe is required to perform any duties, whether active or inactive, while eating.
                 For example, an office employee who is required to eat at his desk or a factory worker
 4               who is required to be at his machine is working while eating. ( emphasis added).

 5       Defendants did not provide their Agents with a legitimate bona fide meal period.

 6               99.     Under California law, employers must provide a meal period of at least 30 minutes for
 7       every five (5) hours worked:

 8               An employer may not employ an employee for a work period of more than five hours
                 per day without providing the employee with a meal period of not less than 30 minutes,
 9               except that if the total work period per day of the employee is no more than six hours,
                 the meal period may be waived by mutual consent of both the employer and employee.
10               An employer may not employ an employee for a work period of more than 10 hours
                 per day without providing the employee with a second meal period of not less than 30
11               minutes, except that if the total hours worked is no more than 12 hours, the second meal
                 period may be waived by mutual consent of the employer and the employee only if the
12               first meal period was not waived.

13       Cal. Lab. Code § 512(a). Furthermore, the applicable Jndustrial Welfare Commission Wage Order

14       states that an employee is also entitled to a ten (IO) minute break for each four (4) hour period, or

15       major fraction thereof, worked.

16               100.   Defendants failed to provide their Agents with a 30-minute meal period for every five
17       (5) hours worked, or a rest period for each four (4) hour period worked. This is because Defendants
18       would often schedule their VHRs to multiple consecutive hearing, without any relief or break. The
19       result was that VHRs were not able to take any breaks during their work day. Accordingly, Plaintiffs

20       and the Class are entitled to one additional hour of compensation per workday for a missed meal and

21       rest period.

22                F.    Failure to Pay Wages in a Timely Manner
23               101.   Generally, wages are due and payable twice during each calendar month. Labor Code
24       § 204(a). Generally, "[l]abor performed between the 1st and 15th days, inclusive, of any calendar

25       month shall be paid for between the 16th and the 26th day of the month during which the labor was

26       performed, and labor performed between the 16th and the last day, inclusive, of any calendar month,
27       shall be paid for between the 1st and 10th day of the following month." Id. Additionally, an employee
28       who is discharged must be paid all of his or her wages, immediately at the time of termination. Labor
                                                           - 17 -
          CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 20 of 97




     Code§§ 201 and 227.3. 2

 2           102.    Similarly, Overtime wages must be paid no later than the payday for the next regular

 3   payroll period following the payroll period in which the overtime wages were earned. Id. Pay periods,

 4   and pay days, should be conspicuously posted by the employer. Labor Code § 207.

 5           103.   Defendants failed to pay their VHRs according to any regular pay schedule. lnstead,

 6   Plaintiffs and the Class were told that they would be paid sixty (60) days following the hearing in

 7   which they earn their wages. This system violates California labor law, which required each VHR.s to

 8   receive bimonthly paychecks, and be paid within ten (10) calendar days of the end of the pay period.

 9   Additionally, to the extent that Defendants terminated their relationship with VHRs, Defendants did

10   not issue the final paycheck on the date of termination.

11           104.   Accordingly, Plaintiffs and the Class are entitled to any unpaid wages, accrued interest,

12   and waiting time penalties associated with Defendants' late payroll.

13           G.     Failure to Indemnify Employees' Expenses and Losses
14           105.   Employers must reimburse employees for reasonable business for all necessary

15   expenditures or losses incurred by the employee in carrying out job duties or employer directives.

16   Labor Code § 2802(a). This includes reimbursement for work-required use of employees' own

17   automobiles.

18           106.   It is Defendants' standing policy not to indemnify Plaintiffs and the Class for any
19   expenditures or losses incurred as a result of their employment. Accordingly, Plaintiffs and the Class

20   were not fully reimbursed for the expenditures and losses incurred for Defendants' benefit.

21          107.    Defendants also maintained a policy of refusing to pay their VHRs for any work

22   product they deemed unsatisfactory. Such deductions are not allowed under California law. It is

23   unlawful for any employer to withhold or divert any portion of an employee's wages unless: (!) when

24   required or empowered to do so by state or federal law, or (2) when a deduction is expressly authorized

25   in writing by the employee to cover insurance premiums, benefit plan contributions or other deductions

26

27      2
          Alternatively, employers can establish weekly, biweekly, or semimonthly payroll if the wages
     are paid not more than seven (7) calendar days following the close of the payroll period. Labor Code
28
     § 204(d).
                                                     - 18 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 21 of 97




 1   not amounting to a rebate on the employee's wages, or (3) when a deduction to cover health, welfare,

 2   or pension contributions is expressly authorized by a wage or collective bargaining agreement. Labor

 3   Code§§ 221-224.

 4              108.   Defendants are not allowed to deduct wages simply because the Defendants are

 5   displeased with the work product provided. Accordingly, Plaintiffs and the Class are owed

 6   reimbursement of all business related expenses and repayment of any unlawfully deducted wages.

 7              H.     Breach of Contract

 8              109.   Even if the Court determines that Plaintiffs and members of the Class are not

 9   employees, Defendants still refuse to abide by the terms of the Master Agreement. Under the express

10   terms of the Master Agreement, Plaintiffs and the Class are entitled to compensation within 60 days.

11            110.     However, Defendants often fail to pay within this generous payment term. Indeed, job

12   review      website,   like   Glassdoor.com     (https://www.glassdoor.com/Reviews/Carmazzi-Global-

13   So1utions-Reviews-E953076_P2.htm)          and Indeed.com (https://www.indeed.com/cmp/Carmazzi-

14   Global-Solutions/reviews), are filled with individuals complaining that they have not been paid.

15   VI.      FLSA COLLECTIVE ACTION ALLEGATIOlliS

16            111.     Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their own

17   behalf and on behalf of:

18            All current and former VHRs who worked for any Defendants at any time from
              September 24, 2015 through judgment.
19
     (hereinafter referred to as the "FLSA Collective"). Plaintiffs reserve the right to amend this
20
     definition if necessary.
21
              112.     Defendants are liable under the FLSA for, inter alia, failing to properly compensate
22   Plaintiffs and other similarly situated Agents.
23
              113.     Excluded from the proposed FLSA Collective are Defendants' executives,
24
     administrative and professional employees, including computer professionals and outside sales
25
     persons.
26
              114.     Consistent with Defendants' policy and pattern or practice, Plaintiffs and the members
27
     of the FLSA Collective were not paid premium overtime compensation when they worked beyond 40
28
                                                        - 19 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 22 of 97




 I   hours in a workweek.

 2           115.    All of the work that Plaintiffs and the FLSA Collective members performed was

 3   assigned by Defendants, and/or Defendants were aware of all of the work that Plaintiffs and the FLSA

 4   Collective members performed.

 5           I 16.   As part of its regular business practice, Defendants intentionally, willfully, and

 6   repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Plaintiffs

 7   and the FLSA Collective members. This policy and pattern or practice includes, but is not limited to:

 8                      a. willfully failing to pay its employees, including Plaintiffs and the FLSA
                           Collective, for all hours worked including premium overtime wages for all
 9                         hours worked in excess of 40 hours per workweek; and
10
                        b. willfully failing to accurately record all of the time that its employees, including
11                         Plaintiffs and the FLSA Collective, worked for Defendants' benefit.

12          117.     Defendants are aware or should have been aware that federal law required them to pay

13   Plaintiffs and the FLSA Collective overtime premiums for all hours worked in excess of 40 per

14   workweek.

15          118.     Defendants failed to properly maintain timekeeping and payroll records pertaining to

16   the FLSA Collective under the FLSA, 29 U.S.C. 21 l(c).

17          119.     Defendants' unlawful conduct was widespread, repeated, and consistent.

18          120.     A collective action under the FLSA is appropriate because the employees described

19   above are "similarly situated" to Plaintiffs under 29 U.S.C. § 216(b). The employees on behalf of

20   whom Plaintiffs bring this collective action are similarly situated because (a) they have been or are

21   employed in the same or similar positions; (b) they were or are performing the same or similar job

22   duties; (c) they were or are subject to the same or similar unlawful practices, policy, or plan; and (d)

23   their claims are based upon the same factual and legal theories.

24          121.     The employment relationships between Defendants and every proposed FLSA

25   Collective member are the same and differ only by name, location, and rate of pay. The key issues -

26   the amount of uncompensated off-the-clock work owed to each employee- does not vary substantially

27   among the proposed FLSA Collective members.

28          122.     There are many similarly sitnated current and former Agents who were underpaid in
                                                       - 20 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 23 of 97




 1   violation of the FLSA who would benefit from the issuance of a court-authorized notice of this lawsuit

 2   and the opportunity to join it.

 3           123.   Notice should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).

 4           124.   Those similarly situated employees are known to Defendants, are readily identifiable,

 5   and can be located through Defendants' records.

 6           125.   Plaintiffs estimate the proposed FLSA Collective, including both current and former

 7   employees over the relevant period will include several hundreds, if not thousands, of workers. The

 8   precise number of FLSA Collective members should be readily available from a review of Defendants'

 9   personnel and payroll records.

10   VIT.    CLASS ALLEGATIONS

11           126.    Plaintiffs bring this action as a class action pursuant to California Code of Civil § 382

12   for the following Classes of persons:

13           National Class
             All individuals who have worked for Defendants as a VHR at any time on or after the
14           date four years before the filing of this action.

15           California Subclass
             All individuals who have worked in California for Defendants as a VHR at any time
16           during the relevant statue of limitation

17           Michigan Subclass
             All individuals who have worked in Michigan for Defendants as a VHR at any time
18           during the relevant statue of limitation

19          Florida Subclass
            All individuals who have worked in Florida for Defendants as a VHR at anytime during
20          the relevant statue of limitation

21          South Carolina Subclass
            All individuals who have worked in South Carolina for Defendants as a VHR at any
22          time during the relevant statue of limitation

23          Maryland Subclass
            All individuals who have worked in Maryland for Defendants as a VHR at any time
24          during the relevant statue of limitation

25   Excluded from the Class are all legal entities, Defendant herein and any person, finn, trust,

26   corporation, or other entity related to or affiliated with Defendant, as well as any judge, justice or

27   judicial officer presiding over this matter and members of their immediate families and judicial staff.

28           127.   The names and addresses of the individuals who comprise the FLSA Collective are
                                                       - 21 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 24 of 97




 I   available from Defendants. Accordingly, Plaintiffs herein request an Order requiring Defendants to

 2   provide the names and all available locating information for all members of the FLSA Collective, so

 3   that notice can be provided regarding the pendency of this action, and of such individuals' right to opt-

 4   in to this action as party plaintiffs.

 5           128.    Numerosity. Defendants have employed hundreds of individuals as VHRs during the

 6   relevant time periods.

 7           129.    Existence and Predominance of Common Questions. Common questions oflaw and/or

 8   fact exist as to the members of the proposed classes and, in addition, common questions oflaw and/or

 9   fact predominate over questions affecting only individual members of the proposed classes. The

10   common questions include the following:

11                   a.        Whether Defendants employed the Plaintiffs and Class Members within the

12           meaning of the FLSA;

13                   b.        Whether Defendants employed the Plaintiffs and Class Members pursuant to

14           California law;

15                   c.        Whether the Master Agreement is governed by California law;

16                   d.        V.'hether Defendants willfully misclassified Plaintiffs and the Class Members

17           as independent contractors for purposes of the FLSA and California labor law;

18                   e.        Whether Defendants failed to pay Plaintiffs and the Class Members in a timely

19           manner pursuant to the terms of the Master Agreement;

20                   f.        Whether Defendants failed to pay Plaintiffs and the Class Members in a timely

21           manner under the FLSA and applicable labor codes;

22                   g.        Whether Defendants failed to maintain accurate time and employment records

23           within the meaning of the FLSA and California law;

24                   h.        Whether Defendants failed to pay overtime premium wages due to Plaintiffs

25           and the Class Members;

26                   I.        Whether Defendants failed to pay rest period wages and premium wages due to

27           Plaintiffs and the Class Members;

28                   j.        Whether Defendants failed to pay meal period premium wages due to Plaintiffs
                                                        - 22 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 25 of 97




 1           and the Class Members;

 2                  k.      Whether Defendants failed to provide accurate itemized wage statements to

 3           Plaintiffs and the Class Members;

 4                  1.      Whether Defendants made unlawful deductions from Plaintiffs' and the Class

 5          Members' wages;

 6                  m.      Whether Defendants failed to provide indemnify Plaintiffs and the Class

 7          Members for business expenses;

 8                  n.      Whether Defendants' actions were unlawful or unfair under California Business

 9          and Professional Code, section 17200 et seq.,

10                  o.      Whether injunctive relief, restitution, and other equitable remedies, and

11          penalties are warranted;

12                  p.      The amount of damages owed by Defendants; and

13                  q.      Whether Defendants are liable for costs and attorneys' fees.

14          130.    Typicality. Plaintiffs' claims are typical of the claims of the proposed classes.

15   Defendants' common course of conduct in violation of law as alleged herein has caused Plaintiffs and

16   the proposed classes to sustain the same or similar injuries and damages. Plaintiffs' claims are

17   therefore representative of and co-extensive with the claims of the proposed classes.

18          131.    Adequacy. Plaintiffs are adequate representatives of the proposed classes because their

19   interests do not conflict with the interests of the members of the classes they seek to represent.

20   Plaintiffs have retained counsel competent and experienced in complex class action litigation and

21   Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their counsel will fairly and

22   adequately protect the interests of members of the proposed classes.

23          132.    Superiority. The class action is superior to other available means for the fair and

24   efficient adjudication of this dispute. The injury suffered by each member of the proposed classes,

25   while meaningful on an individual basis, is of such magnitude as to make the prosecution of individual

26   actions against Defendants economically infeasible. Individualized litigation increases the delay and

27   expense to all parties and the court system presented by the legal and factual issues of the case. By

28   contrast, the class action device presents far fewer management difficulties and provides the benefits
                                                      - 23 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 26 of 97




        of single adjudication, economies of scale, and comprehensive supervision by a single court.

 2             133.    In the alternative, the proposed classes may be certified because the prosecution of

 3      separate actions by the individual members of the proposed classes would create a risk of inconsistent

 4      or varying adjudication with respect to individual members of the proposed classes that would

 5      establish incompatible standards of conduct for Defendants; and Defendants have acted and/or refused

 6      to act on grounds generally applicable to the proposed classes, thereby making appropriate final and

 7      injunctive relief with respect to members of the proposed classes as a whole.

 8                                    FIRST CAUSE OF ACTION
                               VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
 9                        FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                                   (On Behalf of the FLSA Collective)
10
               134.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
11
        paragraphs ofthis Complaint.
12
               135.   At all times relevant to this action, Defendant was engaged in interstate commerce, or
13
        in the production of goods for commerce, as defined by the FLSA.
14
               136.   At all times relevant to this action, Plaintiffs were "employees" of Defendant within the
15
        meaning of29 U.S.C. § 203(e)(l) of the FLSA.
16
               137.   Plaintiffs and the FLSA Collective members, by virtue of their job duties and activities
17
        actually performed, are all non-exempt employees.
18
               138.   Defendant is not "retail or service establishments" as defined by 29 U.S.C. § 213(a)(2)
19
       of the FLSA.
20
               139.   At all times relevant to this action, Defendant "suffered or permitted" Plaintiffs and all
21
       similarly situated current and former employees to work and thus "employed" them within the meaning
22
       of 29 U.S.C. § 203(g) of the FLSA.
23
               140.   At all times relevant to this action, Defendant required Plaintiffs and the FLSA
24
       Collective members to perform work, but failed to pay these employees the federally mandated
25
       minimum wage or overtime compensation for this work.
26
               141.   The work performed every shift by Plaintiffs and the FLSA Collective members is an
27
       essential part of their jobs and these activities and the time associated with these activities is not de
28
                                                         - 24 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 27 of 97




     I    minimis.

 2               142.    In workweeks where Plaintiffs and other FLSA Collective members worked, Plaintiffs
 3        and other FLSA Collective members did not receive compensation above the federally required
 4       minimum wage.

 5               143.    In workweeks where Plaintiffs and other FLSA Collective members worked 40 hours
 6       or more, the uncompensated off-the-clock work time, and all other overtime should have been paid at
 7       the federally mandated rate of 1.5 times each employee's regular hourly wage.
 8               144.    Defendant's violations of the FLSA were knowing and willful. Defendant knew or
 9       could have determined how long it took for their Agents to perform their work. Further, Defendant
10       could have easily accounted for and properly compensated Plaintiffs and the FLSA Collective for
II       these work activities, but did not.

12               145.   The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,
13       each employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional
14       equal amount in liquidated damages (double damages), plus costs and reasonable attorneys' fees.
15                                             SECOND CAUSE OF ACTION
                                                BREACH OF CONTRACT
16                                        (On Behalf of the California Class)
17               146.   Plaintiffs hereby incorporate by reference the allegations contained in the preceding
18       paragraphs of this Complaint.

19               147.   Plaintiffs and the other VHRs entered into the Master Agreement with Defendant.
20               148.   Defendants' Master Agreement states:

21              Governing Law. This agreement shall be governed by the laws of the state of California
                as such law are applied to agreements entered into and performed entirely within the
22              State of California between California residents ...
23       Accordingly, Defendants have contracted that California law is incorporated into and should apply to
24       the Master Agreement.

25              149.    Regardless of Plaintiffs' and the other VHRs' employment status, Defendants agreed
26       to pay Plaintiffs and the other VHRs on a per hearing basis subject to a sixty (60) day payment term.
27              150.    Defendant failed to pay the amount due under the Master Agreement to Plaintiffs and
28       the other VHRs within the proscribed sixty (60) day payment term.
                                                         - 25 -
          Ct.ASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 28 of 97




 1              151.    By reason of said breach, Plaintiffs and the National Class sustained damages in the

 2      form of monetary losses. Accordingly, Plaintiffs and the National Class seek any payment of any

 3      unpaid invoices, and interest raising from any unjustified late payments.

 4                                   1HIRD CAUSE OF ACTION
                       BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
 5                                  (On Behalf of the National Class)
 6              152.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

 7      paragraphs of this Complaint.

 8              153.    Plaintiffs and the other VHRs entered into the Master Agreement with Defendant.

 9              154.    Defendants' Master Agreement states:

10             Governing Law. This agreement shall be governed hy the laws of the state of California
               as such law are applied to agreements entered into and performed entirely within the
11             State of California between California residents ...

12      Accordingly, Defendants have contracted that California law is incorporated into and should apply to

13      the Master Agreement.

14             155.     The contractual relationship between the parties included an implied covenant of good

15      faith and fair dealing, which required the parties to act with fairness toward the other and to refrain

16      from any action that would prevent any party from realizing the potential benefits of the Master

17      Agreement.

18             156.     Regardless of Plaintiffs' and the other VHRs' employment status, Defendants agreed

19      to pay Plaintiffs and the other VHRs on a per hearing basis subject to a sixty (60) day payment term.

20             157.     Defendants maintained a policy of not paying Plaintiffs and the other VHRs unless the

21     VHRs' work product was acceptable to Defendants' clients and the Defendants' clients had paid their

22     invoices.

23             158.     Defendants breached the covenant by failing to pay Plaintiffs and the other VHRs

24     according to the proscribed sixty (60) day payment term. To justify the untimely payments, Defendants

25     misrepresented that the VHRs' work product was not acceptable and/or payment status of Defendant's

26     clients' invoices prevented payment. In actuality, these excuses were simply a bid to delay.

27             159.     By reason of said breach of the covenant of good faith and fair dealing, Plaintiffs and

28     the National Class sustained damages in the form of monetary losses. Accordingly, Plaintiffs and the
                                                         - 26 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 29 of 97




 1     National Class seek any payment of any unpaid invoices, and interest arising from any unjustified late

 2      payments.

 3                                       FOURTH CAUSE OF ACTION
                    VIOLATION OF CALIFORNIA LABOR CODE§§ 1182.11, 1182.12, 1194,
 4                    AND WAGE ORDER NO. 4-FAILURE TO PAY MINIMUM WAGE
                      (On Behalf of the National Class, or alternatively the California Class)
 5
                160.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
 6
        paragraphs ofthis Complaint.
 7
                161.    Defendants' Master Agreement states:
 8
               Governing Law. This agreement shall be governed by the laws of the state of California
 9             as such law are applied to agreements entered into and performed entirely within the
               State of California between California residents ...
10
       Accordingly, Defendants have contracted that California law is incorporated into and should apply to
11
        the Master Agreement.
12
                162.    Individuals are permitted to choose the law which will apply to their contracts, and
13
       employers are able to provide their employees benefits that exceed those provided under their own
14
        states' labor code.
15
                163.    Here, Defendants expressly agreed that the VHRs agreement should be governed under
16
        the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
17
       agreements entered into and performed entirely within the State of California between California
18
        residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action
19
        on behalfofthe National Class.
20
                164.    Should the Court find that California law does not govern the claims of out-of-state
21
        VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California
22
        Subclass.
23
                165.    At all times relevant to this complaint, Labor Code§§ 1182.11, 1182.12 provide for
24
        the minimum wage that should be paid for all hours worked, irrespective of if an employee was
25
        normally paid on an hourly, piece rate, or other basis. This minimum wage was $9.00 per hour starting
26
        in July I, 2014, $10.00 per hour starting in January I, 2016, $10.50 per hour starting in January 1,
27
        2017, and 11.00 per hour starting in January I, 2018.
28
                                                          - 27 -
         CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 30 of 97




 1           166.    Defendants failed to pay Plaintiffs and the National Class for all hours worked at the

 2   statutory minimum wage rate, as required by law and the Master Agreement, including for the time

 3   that VHRs worked at the hearing and after the hearing, preparing the transcript.

 4           167.    Plaintiffs are informed and believe Defendants did not properly maintain records

 5   pertaining to when Plaintiffs and the National Class members began and ended each shift, in violation

 6   of Labor Code§ 1174 and Wage Order§ 7(A).

 7           I 68.   Defendants intentionally, maliciously, fraudulently and with the intent to deprive the Class

 8   of their ability to earn a living so as to reduce their labor costs, knowingly and willingly implemented a

 9   scheme or artifice to avoid paying the statutory minimum wage rate by reducing the rate of pay to

IO   Plaintiffs and other Class members who worked overtime hours.

11          169.     Plaintiffs and the National Class were entitled to receive compensation at the minimum

12   wage rate for all hours worked. Defendant's failure to pay lawful statutory minimum wages, as alleged

13   above, was a willful violation of Labor Code §§ 1182.11, 1182.12, 1198, and Wage Order.

14          170.     Wherefore, Plaintiffs demand payment of the unpaid balance of the full amount of

15   wages due for unpaid time worked, as well as minimum wages owing, including interest thereon,

16   penalties, reasonable attorneys' fees, and costs of suit pursuant to Labor Code § § 1194 and 1194.2.

17                                     FIFTH CAUSE OF ACTION
                   VIOLATION OF CALIFORNIA LABOR CODE§§ 510, 1194, 1198
18                   AND WAGE ORDER NO. 4 - FAILURE TO PAY OVERTIME
                 (On Behalf of the National Class, or alternatively the California Subclass)
19
            171.     Plaintiffs hereby incorporate by reference the allegations contained in the preceding
20
     paragraphs of this Complaint.
21
            172.     Defendants' Master Agreement states:
22
            Governing Law. This agreement shall be governed by the laws of the state of California
23          as such law are applied to agreements entered into and performed entirely within the
            State of California between California residents ...
24
     Accordingly, Defendants have contracted that California law is incorporated into and should apply to
25
     the Master Agreement.
26
            173.     Individuals are permitted to choose the law which will apply to their contracts, and
27
     employers are able to provide their employees benefits that exceed those provided under their own
28
                                                        - 28 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 31 of 97




 1   states' labor code.

 2           174.    Here, Defendants expressly agreed that the VHRs agreement should be governed under

 3   the laws of the state of California, and that VHRs should have all the rights and benefits applicable to

 4   agreements entered into and performed entirely within the State of California between California

 5   residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

 6   on behalf of the National Class.

 7           175.    Should the Court find that California law does not govern the claims of out-of-state

 8   VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California

 9   Subclass.

10           176.    At all relevant times, Defendants regularly and consistently maintained corporate

11   policies and procedures designed to reduce labor costs by misclassifying their employees, therefore

12   reducing or minimizing the amount of compensation paid to its employees, especially overtime

13   compensation.

14           177.    At all relevant times, Plaintiffs and the National Class regularly performed non-exempt

15   work and were thus subject to the overtime requirements of California law.

16           178.    Labor Code§§ 510 and 1198 and Wage Order§ 3(A)providethat: (a) employees are

17   entitled to compensation at the rate of one and one-half times their regular rate of pay for all hours

18   worked in excess of eight (8) hours in a workday up to twelve (12) hours in a workday, in excess of

19   forty (40) hours in a workweek, and for the first eight (8) hours of work on the seventh (7 th) consecutive

20   day or a workweek; and (b) employees are entitled to compensation at the rate of twice their regular

21   rate of pay for all hours worked in excess of twelve (12) hours in a workday, and in excess of eight (8)

22   hours on the seventh (7 th) consecutive day of work in a workweek.

23           179.    At all relevant times, Plaintiffs and the Class regularly worked in excess of eight (8) hours

24   in a workday and/or in excess of forty (40) hours in a workweek.

25           180.    At all relevant times, Defendants failed and refused to pay Plaintiffs and the Class

26   members for any and all hours actually worked in excess of the scheduled shift.

27           181.    Plaintiffs are informed and believe Defendants did not properly maintain records

28   pertaining to when Plaintiffs and the National Class members began and ended each shift, in violation
                                                         - 29 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 32 of 97




 1      of Labor Code §1174 and Wage Order§ 7(A).

 2              182.   Defendants intentionally, maliciously, fraudulently and with the intent to deprive the Class

 3      of their ability to earn a living so as to reduce their labor costs, knowingly and willingly implemented a

 4      scheme or artifice to avoid paying overtime by reducing the rate of pay to Plaintiffs and other Class

 5     members who worked overtime hours.

 6              183.   Plaintiffs and the Class were entitled to receive overtime compensation at their lawful

 7     regular rate of pay, including the differential where applicable. Defendant's failure to pay lawful

 8     premium overtime wages, as alleged above, was a willful violation of Labor Code§§ 510, 1198, and

 9     Wage Order.

10              184.   Wherefore, Plaintiffs demand payment of the unpaid balance of the full amount of

11     wages due for unpaid time worked, as well as overtime premiums owing, including interest thereon,

12     penalties, reasonable attorneys' fees, and costs of suit pursuant to Labor Code §§ 1194 and 1194.2.

13                                        SIXTH CAUSE OF ACTION
                       VIOLATION OF CALIFORNIA LABOR CODE§§ 226.7 and 512
14                         FAILURE TO PROVIDE MEAL AND REST BREAKS
                    (On Behalf of the National Class, or alternatively the California Subclass)
15
               185.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
16
       paragraphs of this Complaint.
17
               186.    Defendants' Master Agreement states:
18
               Governing Law. Tiris agreement shall be governed by the laws of the state of California
19             as such law are applied to agreements entered into and performed entirely within the
               State of California between California residents ...
20
       Accordingly, Defendants have contracted that California law is incorporated into and should apply to
21
       the Master Agreement.
22
               187.    Individuals are permitted to choose the law which will apply to their contracts, and
23
       employers are able to provide their employees benefits that exceed those provided under their own
24
       states' labor code.
25
               188.    Here, Defendants expressly agreed that the VHRs agreement should be governed under
26
       the laws of the state of California, and tl1at VHRs should have all the rights and benefits applicable to
27
       agreements entered into and performed entirely within the State of California between California
28
                                                          - 30 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 33 of 97




 1      residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

 2      on behalf of the National Class.

 3              189.   Should the Court find that California law does not govern the claims of out-of-state

 4      VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California

 5      Subclass.

 6             190.    Labor Code § 512, and Wage Order§ I !(A) and (B) provide that an employer may not

 7      employ a person for a work period of more than five (5) hours ,vithout providing the employee with a

 8      meal period of not less than thirty (30) minutes, and may not employ an employee for a work period of

 9      more than ten (10) hours per day without providing the employee with a second meal period of not

10      less than (30) minutes.

11             191.    Additionally, Defendants were required to provide a rest period of ten (10) minute

12      break for each four (4) hour period, or major fraction thereof, worked.

13             192.    At all relevant times, Plaintiffs and the National Class consistently worked in excess of

14      five (5), and sometimes more than ten (10), hours in a day.

15             193.    At all relevant times, Defendants regularly required employees to perform work during

16     their first and/or second meal periods, without proper compensation. Further, Defendants did not

17     provide rest breaks as is required by California law. Defendants' practice of requiring employees to

18     perform work during their legally mandated meal and rest periods without premium compensation is

19     a violation of Labor Code§§ 226.7 and 512, and Wage Order.

20             194.    Defendants purposefully elected not to provide meal and rest periods to Plaintiffs and

21     National Class members, and Defendants acted willfully, oppressively, and in conscious disregard of

22     the rights of Plaintiffs and the National Class members in failing to do so.

23             195.    Plaintiffs are informed and believe Defendants did not properly maintain records

24     pertaining to when Plaintiffs and the National Class members began and ended each meal period, in

25     violation of Labor Code § 1174 and Wage Order§ 7(A).

26             196.    As a result of Defendants' knowing, willful, and intentional failure to provide meal and

27     rest breaks, Plaintiffs and the National Class members are entitled to recover one (1) additional hour

28     of pay at the employee's regular rate of pay for each work day that a meal and/or rest period was not
                                                         - 31 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 34 of 97




 1     provided, pursuant to Labor Code § 226.7 and Wage Order § ll(D), and penalties, reasonable

 2      attorneys' fees, and costs pursuant to Labor Code§§ 218.5.

 3              197.   Defendants' wrongful and illegal conduct in failing to provide Class members with

 4      meal or rest breaks or to provide premium compensation, unless and until enjoined by order of this

 5      Court, will continue to cause great and irreparable injury to Plaintiffs and the Class members in that

 6      Defendant will continue to violate these laws unless specifically ordered to comply with the same. The

 7     expectation of future violations will require current and future employees to repeatedly and

 8      continuously seek legal redress in order to gain compensation to which they are already entitled.

 9      Plaintiffs and the National Class members have no other adequate remedy at law to insure future

10     compliance with the laws alleged to have been violated.

11              198.   Wherefore, Plaintiffs demand pursuant to Labor Code Section 227.7(b) that Defendants

12     pay each National Class member one additional hour of pay at the Class member's regular rate of

13      compensation for each work day that the meal and/or rest period was not provided.

14                                      SEVENTH CAUSE OF ACTION
                        VIOLATION OF CALIFORNIA LABOR CODE§§ 221 and 223
15                                        UNLAWFUL DEDUCTIONS
                    (On Behalf of the National Class, or alternatively the California Subclass)
16
                199.   Plaintiffs hereby incorporate by reference the allegations contained in the preceding
17
       paragraphs of this Complaint.
18
               200.    Defendants' Master Agreement states:
19
               Governing Law. This agreement shall be governed by the laws of the state of California
20             as such law are applied to agreements entered into and performed entirely within the
               State of California between California residents ...
21
        Accordingly, Defendants have contracted that California law is incorporated into and should apply to
22
        the Master Agreement.
23
               201.    Individuals are pennitted to choose the law which will apply to their contracts, and
24
        employers are able to provide their employees benefits that exceed those provided under their own
25
        states' labor code.
26
               202.    Here, Defendants expressly agreed that the VHRs agreement should be governed under
27
        the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
28
                                                          - 32 -
         CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 35 of 97




          agreements entered into and performed entirely within the State of California between California

     2    residents. TIJ.is includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action
     3    on behalf of the National Class.

     4           203.     Should the Court find that California law does not govern the claims of out-of-state

     5    VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California
     6    Subclass.

 7               204.     At all relevant times, Defendants regularly and consistently maintained corporate
 8       policies and procedures designed to reduce labor costs by reducing or minimizing the amount of
 9       compensation paid to its employees.

10               205.     As more fully set forth above, Defendants made deductions from Plaintiffs' and the
11       National Class members' paychecks.

12               206.    Labor Code § 221 provides it is unlawful for any employer to collect or receive from
13       an employee any part of wages theretofore paid by employer to employee.
14               207.    Labor Code § 223 provides that where any statute or contract requires an employer to

15       maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while purporting

16       to pay the wage designated by statute or by contract. Labor Code section 225 further provides that the

17       violation of any provision of Labor Code §§ 221 and 223 is a misdemeanor.

18              208.     As a result of the conduct alleged above, Defendants unlawfully collected or received
19       from Plaintiffs and the National Class part of the wages paid to their employees.
20              209.     Wherefore, Plaintiffs demand the return of all wages unlawfully deducted from the

21       paychecks, including interest thereon, penalties, reasonable attorneys' fees, and costs of suit pursuant

22       to Labor Code§§ 225.5 and 1194.

23                                        EIGHTH CAUSE OF ACTION
                             VIOLATION OF CALIFORNIA LABOR CODE§ 2802
24                    FAILURE TO INDEMNIFY EMPLOYEES' EXPENSES AND LOSSES
                      (On Behalf of the National Class, or alternatively the California Subclass)
25
                210.     Plaintiffs hereby incorporate by reference the allegations contained in the preceding
26
         paragraphs of this Complaint.
27
                211.     Defendants' Master Agreement states:
28
                                                          - 33 -
          CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 36 of 97




 1               Governing Law. This agreement shall be governed by the laws of the state of California
                 as such law are applied to agreements entered into and performed entirely within the
 2               State of California between California residents ...

 3     Accordingly, Defendants have contracted that California law is incorporated into and should apply to

 4     the Master Agreement.

 5               212.   Individuals are permitted to choose the law which will apply to their contracts, and

 6     employers are able to provide their employees benefits that exceed those provided under their own

 7     states' labor code.

 8               213.   Here, Defendants expressly agreed that the VHRs agreement should be governed under

 9     the laws of the state of California, and that VHRs should have all the rights and benefits applicable to

10     agreements entered into and performed entirely within the State of California between California

11     residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

12     on behalf of the National Class.

13               214.   Should the Court find that California law does not govern the claims of out-of-state

14     VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California

15     Subclass.

16               215.   California Labor Code § 2802 provides that an employer shall indemnify his or her

17     employee for all necessary expenditnres or losses incurred by the employee in direct consequence of

18     the discharge of his or her duties.

19               216.   As more fully set forth above, Defendants knowingly and willfully violated California

20     Labor Code§ 2802 by failing to pay Plaintiffs and members of the National Class all expenses and

21     losses owed as alleged. Defendants are therefore liable to Plaintiffs and members of the National

22     Class for expenses and losses incurred in direct consequence of the discharge of their employment

23     duties.

24               217.   Plaintiffs, individually and on behalf of the members of the National Class, respectfully

25     request that the Court award all expenses and losses due, and the reliefrequested below in the Prayer

26     for Relief.

27

28
                                                          - 34 -
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 37 of 97




 1                                     NINTH CAUSE OF ACTION
                     VIOLATION OF CALIFORNIA LABOR CODE § 226 and 1174
 2                   FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
                 (On Behalf of the National Class, or alternatively the California Subclass)
 3
            218.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
 4
     paragraphs of this Complaint.
 5
            219.    Defendants' Master Agreement states:
 6
            Governing Law. This agreement shall be governed by the laws of the state of California
 7          as snch law are applied to agreements entered into and performed entirely within the
            State of California between California residents ...
 8
     Accordingly, Defendants have contracted that California law is incorporated into and should apply to
 9
     the Master Agreement.
10
            220.    Individuals are permitted to choose the law which will apply to their contracts, and
11
     employers are able to provide their employees benefits that exceed those provided under their own
12
     states' labor code.
13
            221.    Here, Defendants expressly agreed that the VHRs agreement should be governed under
14
     the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
15
     agreements entered into and performed entirely within the State of California between California
16
     residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action
17
     on behalf of the National Class.
18
             222.    Should the Court find that California law does not govern the claims of out-of-state
19
     VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California
20
     Subclass.
21
             223.   Labor Code§§ 226 and 1174 provide that every employer shall, semi-monthly or at the
22
     time of payment of wages, furnish each employee, either as a detachable part of the check or
23
     separately, an accurate, itemized statement in writing showing the total hours worked, and the
24
     applicable hourly rates and corresponding total number of hours worked.
25
             224.   At all relevant times, Defendants failed to maintain proper records and furnish Plaintiffs
26
     and the National Class members, either semi-monthly or at the time of each payment of wages, an
27
     accurate, itemized statement conforming to the requirements of Labor Code § § 226 and 1174.
28
                                                       - 35 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 38 of 97




 I             225.   At all relevant times, Defendants failed to furnish Plaintiffs and the National Class

 2     members with accurate wage statements in writing, showing: (1) gross wages earned; (2) total hours

 3     worked by each respective employee; (3) all deductions; (4) net wages earned; (5) the inclusive dates

4      of the period for which the employee is paid; (6) the name of the employee and only the last four digits

 5     of his or her social security number or an employee identification number; (7) the name and address

 6     of the legal entity that is the employer; and (8) all applicable hourly rates in effect during the pay

 7     period and the corresponding number of hours worked at each hourly rate.

 8             226.   Plaintiffs are informed and believe that Defendants knew or should have known that

 9     Plaintiffs and the Class members were entitled to receive wage statements compliant with Labor Code

IO     § 226 and 1174, and that Defendants willfully and intentionally failed to provide Plaintiffs and the

11     Class members with such accurate, itemized statements showing, for example, accurate hours and

12     overtime calculations.

13             227.   Wherefore Plaintiffs demand that Defendants pay each and every Class member fifty

14     dollars ($50.00) for the initial pay period in which the violation occurred and one hundred dollars

15     ($100) for each subsequent violation, up to a maximum of four thousand dollars ($4,000.00) pursuant

16     to Labor Code§ 226, as well as reasonable attorneys' fees and costs.

17                                     TENTH CAUSE OF ACTION
                 VIOLATION OF CALIFORNIA LABOR CODE§§ 201,202,203, and 256-
18                                    WAITING TIME PENALITIES
                  (On Behalf of the National Class, or alternatively the California Subclass)
19
               228.   Plaintiffs hereby incorporate by reference the allegations contained in the preceding
20
       paragraphs ofthis Complaint.
21
               229.   Defendants' Master Agreement states:
22
               Governing Law. This agreement shall be governed by the laws of the state of California
23             as such law are applied to agreements entered into and performed entirely within the
               State of California between California residents ...
24
        Accordingly, Defendants have contracted that California law is incorporated into and should apply to
25
        the Master Agreement.
26
               230.   Individuals are permitted to choose the law which will apply to their contracts, and
27
        employers are able to provide their employees benefits that exceed those provided under their own
28
                                                         - 36 -
         CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 39 of 97




       states' labor code.

 2             231.     California Labor Code § 201 provides that any discharged employee is entitled to all

 3     wages due at the time of discharge.

 4            232.      Where an employer willfully fails to pay discharged or quitting employees all wages

 5     due as required under the California Labor Code, the employer is liable to such employees under

 6     California Labor Code§ 203 for waiting time penalties in the amount ofone (1) day's compensation

 7     at the employees' regular rate of pay for each day the wages are withheld, up to thirty (30) days.

 8            233.      As more fully set forth above, Defendants knowingly and willful violated California

 9     Labor Code§§ 201 and 202 by failing to pay California Plaintiffs and National Class members in a

10     timely manner, including those who are no longer employed by Defendants. Defendants are therefore

11     liable to National Class members who are no longer employed by Defendants for waiting time

12     penalties as required by California Labor Code§ 203.

13                                      ELEVENTH CAUSE OF ACTION
                      VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT,
14                      M.C.L. § 408.11, et seq. --FAILURE TOPAYMINllWUMWAGE
                      (On Behalf of Plaintiffs O'Leary and Frame and the Michigan Subclass)
15
              234.      Plaintiffs O'Leary and Frame hereby incorporate by reference the allegations contained
16
       in the preceding paragraphs of this Complaint.
17
               235.     Defendants, Plaintiffs O'Leary and Frame and the Michigan Subclass members are
18
       "employers" and "employees" for the purposes of the Michigan Workforce Opportunity Wage Act
19
       ("WOWA"), MCL § 408.411, et seq. Section 404.413 states that an "employer shall not pay any
20
       employee at a rate that is less than prescribed in this act."
21
               236.     Thus, all putative Michigan Subclass members are entitled a minimum wage pursuant
22
       to Michigan's wage and hour laws. WOWA § 408.414.
23
               237.     In situations where an employee is subject to both the state and federal minimum wage
24
       laws, the employee is entitled to the higher of the two minimum wage rates.
25
               238.     Defendants violated Michigan law, including WOWA § §408.414 and 404.413, by
26
       regularly and repeatedly failing to compensate Plaintiffs O'Leary and Frame and the Michigan
27
       Subclass at the appropriate overtime wage premium as described in this Complaint. As a result,
28
                                                          - 37 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 40 of 97




 l      Plaintiffs O'Leary and Frame and the Michigan Subclass have and will continue to suffer loss of

 2      income and other damages. Accordingly, Plaintiffs O'Leary and Frame and the Michigan Subclass are

 3      entitled to recover unpaid wages owed, plus all damages, fees and costs, available under WOWA,

 4     MCL § 408.411,etseq.

 5                                       TWELFTH CAUSE OF ACTION
                      VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT,
 6                      M.C.L. § 408.11, et seq, -- FAILURE TO PAY OVERTIME WAGE
                      (On Behalf of Plaintiffs O'Leary and Frame and the Michigan Subclass)
 7
               239.     Plaintiffs O'Leary and Frame hereby incorporate by reference the allegations contained
 8
       in the preceding paragraphs of this Complaint.
 9
               240.     Defendants, Plaintiffs O'Leary and Frame and the Michigan Subclass members are
10
       "employers" and "employees" for the purposes of the WOWA. MCL § 408.411, et seq. Section
11
       404.414a states that an "an employee shall receive compensation at not less than 1-1/2 times the
12
       regular rate at which the employee is employed for employment in a workweek in excess of 40 hours."
13
               241.     Thus, all putative Michigan Subclass members are entitled their over mine wages
14
        pursuant to Michigan's wage and hour laws. WOWA §§ 408.413 and 408.414da
15
               242.     Defendants violated Michigan law, including WOWA §§ 408.414a by regularly and
16
       repeatedly failing to compensate Plaintiffs O'Leary and Frame and the Michigan Subclass at the
17
        appropriate minimum wage as described in this Complaint. As a result, Plaintiffs O'Leary and Frame
18
        and the Michigan Subclass have and will continue to suffer loss of income and other damages.
19
        Accordingly, Plaintiffs O'Leary and Frame and the Michigan Subclass are entitled to recover unpaid
20
        wages owed, plus all damages, fees and costs, available under WOWA, MCL § 408.411, et seq.
21
                                    THIRTEENTH CAUSE OF ACTION
22                       VIOLATION OF FLORIDA CONSTITUTION, Art. X, Sec. 24(c)
                                   FAILURE TO PAY MINIMUM WAGE
23                          (On Behalf of Plaintiff Sitterson and the Florida Subclass)

24             243.     Plaintiff Sitterson hereby incorporate by reference the allegations contained in the

25      preceding paragraphs of this Complaint.

26             244.     Defendants, Plaintiff Sitterson and the Florida Subclass members are "employers" and

27      "employees" for the purposes of the Florida Constitution, Art. X, Sec. 24(b) (mirroring the definitions

28      under the FLSA). The Florida Constitution, Art. X, Sec. 24( c) states that an "[e ]mployers shall pay
                                                         - 38 -
         CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 41 of 97




     1   Employees Wages no less than the Minimum Wage for all hours worked in Florida."

 2               245.    Thus, all putative Florida Subclass members are entitled a minimum wage pursuant to
 3       Michigan's wage and hour laws.

 4               246.    Defendants violated Florida law, including Florida Constitution, Art. X, Sec. 24, by

 5       regularly and repeatedly failing to compensate Plaintiff Sitterson and the Florida Subclass at the

 6       appropriate minimum wage as described in this Complaint. A,; a result, Plaintiff Sitterson and the

 7       Florida Subclass have and will continue to suffer loss of income and other damages. Accordingly,

 8       Plaintiff Sitterson and the Florida Class are entitled to recover unpaid wages owed, plus all liquidated

 9       damages, fees and costs, available under WOWA, Florida Constitution, Art. X, Sec. 24(e).

10                                    FOURTEENTH CAUSE OF ACTION
                               VIOLATION OF THE PAYMENT OF WAGES ACT,
11                          Code 1976 §§ 41-10-40, et seq. --FAILURE TO PAY WAGES
                           (On Behalf of PlaintiffNaufel and the South Carolina Subclass)
12
                 247.   Plaintiff Naufel hereby incorporate by reference the allegations contained in the
13
         preceding paragraphs of this Complaint.
14
                 248.   South Carolina has no statutory minimum wage, or overtime provisions. However,
15
         employers are still subject to the FLSA.
16
                249.    Under South Carolina's Payment of Wages Act, employers may pay all wages due
17
         within the agreed upon time period. Code 1976 §§ 41-10-30(A) & 41-10-40(0).
18
                250.    "An employer shall not withhold or divert any portion of an employee's wages urdess
19
         the employer is required or permitted to do so by state or federal law or the employer has given written
20
         notification to the employee of the amount and terms of the deductions." Code 1976 § 41-10-40(C).
21
                251.    Agents or officers of corporation may be individually liable for knowingly permitting
22
         their corporation to violate Payment of Wages Act.
23
                252.    Defendants violated South Carolina law, including Code 1976 §§ 41-10-30(A) & 41-
24
         I0-40(D), by regularly and repeatedly failing to compensate Plaintiff Naufel and the South Carolina
25
         Subclass at the appropriate minimum and overtime wages as described in this Complaint. Additionally,
26
         Defendant's unlawfully withheld of deduced portions oflawful owed wages in violation of Code 1976
27
         § 41-10-40(C). A,; a result, PlaintiffNaufel and the South Carolina Subclass have and will continue to
28
                                                          - 39 -
         CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 42 of 97




 1   suffer loss of income and other damages. Accordingly, PlaintiffNaufel and the South Carolina Class
 2   are entitled to recover unpaid wages owed, plus all liquidated damages, fees and costs, available under

 3   WOWA, Florida Constitution, Art. X, Sec. 24(e).

 4                                   FIFTEENTH CAUSE OF ACTION
                     VIOLATION OF THE MARYLAND WAGE AND HOUR LAW,
 5         § 3-401, et seq. of the Labor and Employment Article - FAILURE TO PAY WAGES
                        (On Behalf of Plaintiff Chapman and the Maryland Subclass)
 6
            253.    Plaintiff Chapman hereby incorporate by reference the allegations contained in the
 7
     preceding paragraphs of this Complaint.
 8
            254.    Defendants are ''employers" for the purposes of the Maryland Wage and Hour Law.
 9
     Labor and Employment Article,§ 3-40l(b).
10
            255.    Under the Maryland Wage and Hour Law, employers are required to the greater of the
11
     federal or state mandated minimum wage. Labor and Employment Article, § 3-413(b ). Additionally,
12
     employers are required to pay an overtime wage of at least 1.5 times the usual hourly wage for each
13
     hour over forty (40) hours that an employee works during a workweek.. Id., at§ 3-420(a).
14
            256.    Defendants failed to provide the federal or state mandated minimum wage or overtime
15
     premium wages, as required by law. Thus, all putati vc Maryland Subclass members are entitled their
16
     overtime wages and minimum.
17
            257.    Defendants violated Maryland law, including§§ 3-413(b) and§ 3-420(a) of the Labor
18
     and Employment Article, by regularly and repeatedly failing to compensate Plaintiff Chapman and the
19
     Maryland Subclass at the appropriate minimum wage as described in this Complaint. As a result,
20
     Plaintiff Chapman and the Maryland Subclass have and will continue to suffer loss of income and
21
     other damages. Accordingly, Plaintiff Chapman and the Maryland Subclass are entitled to recover
22
     unpaid wages owed, plus all damages, fees and costs, available under the Maryland Wage and Hour
23
     Law, Id., at§ 3-427.
24
                                    SIXTEENTH CAUSE OF ACTION
25          VIOLATION OF THE MARYLAND WAGE PAYMENT COLLECTION LAW,
          § 3-501, et seq. of the Labor and Employment Article--FAILURE TO PAY WAGES
26                     (On Behalf of Plaintiff Chapman and the Maryland Subclass)
27          258.   Plaintiff Chapman hereby incorporate by reference the allegations contained in the
28   preceding paragraphs of this Complaint.
                                                      - 40 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 43 of 97




                259.   Defendants are "employers" for the purposes of the Maryland Wage Payment
 2      Collection Law. Labor and Employment Article,§ 3-50l(b).

 3              260.   Plaintiff Chapman and the Maryland Subclass were entitled to wages defined under
 4      Labor aud Employment Article,§ 3-S0l(c).

 5             261.    Maryland Wage Payment Collection Law requires that employees be paid on regular
 6      intervals, and at least once in every two weeks or twice in each month. Labor and Employment Article,
 7      § 3-502(1).

 8             262.    An "employer shall pay an employee or the authorized representative of an employee
 9      all wages due for work that the employee performed before the termination of employment, on or

10      before the day on which the employee would have been paid the wages if the employment had not
11      been terminated." Labor and Employment Article, § 3-505.

12             263.    Employers may not make a deduction from the wage of an employee unless the
13      deduction is: (I) ordered by a court of competent jurisdiction; (2) authorized expressly in writing by

14      the employee; or (3) otherwise made in accordance with any law or any rule or regulation issued by a
15      governmental unit. labor and Employment Article,§ 3-503.

16             264.    As more fully set forth above, Defendants timely failed to pay Plaintiff Chapman and

17      the Maryland Subclass their entitled to wages within two weeks of the date that they are due pursuant

18     to Labor and Employment Article, §§ 3-502 & 3-505. Accordingly, Plaintiff Chapman and the

19     Maryland Subclass are entitled to recover any unpaid wages owed, plus trebling of damages, fees and

20     costs, available under the Maryland Wage and Hour Law, Id., at§ 3-507.

21                             SEVENTEENTH CAUSE OF ACTION
                  VIOLATION OF BUSINESS AND PROFESSIONS CODE,§ 17200, et seq.
22                               (On Behalf of the National Class)
23             265.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
24     paragraphs of this Complaint.

25             266.    Defendants are located in California, and all pertinent business decisions regarding

26     Defendant's business practices occurred and emanated from this state.
27             267.    Defendants engaged and continues to engage in unfair business practices in California

28     by practicing, employing and utilizing the unlawful practices described above.
                                                        - 41 -
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 44 of 97




 1           268.    In addition, the conduct alleged in each of the previously stated causes of action
 2   constitute an unlawful and for unfair business practice within the meaning of Business & Professions

 3   Code§ 17200, et seq.

 4           269.    As a result of Defendants' conduct, Plaintiffs and the Class have been harmed as

 5   described in the allegations set forth above.

 6           270.    The actions described above, constitote unfair and unlawful business practices within

 7   the meaning of California Business & Professions Code § 17200, el seq. By and through such unfair

 8   and/or unlawful business practices, Defendants obtained valuable property, money and services from

 9   Plaintiffs and the Class.

10           271.    Defendants were unjustly enriched by the policies and practices described, and those

11   policies and practices conferred an unfair business advantage on Defendants over other businesses

12   providing similar services which routinely comply with the requirements of applicable wage and hour

13   laws.

14           272.    Plaintiffs seek, on their own behalf, and on behalf of the putative Class members, full

15   restitution of all monies withheld, acquired and/or converted by Defendants by means of the unfair

16   practices complained of herein, as necessary and according to proof.

17           273.    Plaintiffs seek, on their own behalf, and on behalf of other Class members similarly

18   situated, an injunction to prohibit Defendants from continuing to engage in the unfair and unlawful

19   business practices complained of herein. Defendants' unlawful conduct, as described above, unless

20   and until enjoined and restrained by order of this Court, will cause great and irreparable injury to

21   Plaintiffs and all Class members in that Defendants will continue to violate the law unless specifically

22   ordered to comply with the same. Plaintiffs have no other adequate remedy at law to insure future

23   compliance with the labor laws and wage orders alleged to have been violated herein.

24   VIII. PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff and the Class pray for relief and judgment as follows:

26           A.     Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b) with

27   respect to the FLSA claims set forth above;

28           B.     Designating the named Plaintiffs as Representative of the proposed FLSA collective;
                                                      -42 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 45 of 97




 1           C.       Ordering Defendant to disclose in computer format, or in print if no computer readable

 2   format is available, the names and addresses of all those individuals who are similarly situated, and

 3   permitting Plaintiffs to send notice of this action to all those similarly situated individuals including

 4   the publishing of notice in a manner that is reasonably calculated to apprise the potential class members

 5   of their rights under the FLSA;

 6           D.       Certifying the proposed National Class, and state Subclasses;

 7           E.       Designating Plaintiffs as representatives of the proposed Class;

 8           F.       Appointing Plaintiffs' counsel as Class Counsel;

 9           G.       Declaring that Defendants willfully violated the Fair Labor Standards Act and its

10   attendant regulations as set forth above;

11          H.        Granting judgment in favor of Plaintiffs and against Defendants and awarding the

12   amount of unpaid wages due;

13          I.        Awarding statutory penalties;

14          J.        Awarding liquidated damages in an amount equal to the amount of unpaid overtime

15   wages found due and o,ving;

16          K.        For disgorgement and restitution to Plaintiffs and other similarly effected Class

17   members of all funds unlawfully acquired by Defendants, and withheld from Plaintiffs and the Class,

18   by means of any acts or practices declared by this Court to violate the mandate established by

19   California Business and Professions Code§ 17200, et seq.;

20          L.        For an injunction prohibiting Defendant from engaging in the unfair business practices

21   complained of;

22          M.        For an order requiting Defendant to show cause, if any there be, why they should not be

23   enjoined and ordered to comply with the applicable California Industrial Welfare Commission wage

24   orders related to record keeping for Defendant's employees related to same; and for an order enjoining

25   and restraining Defendant and their agents, servants and employees related thereto;

26          N.      For actual damages or statutory penalties according to proof as set forth in California
27   Labor Code §§ 226, 1174, and Wage Order§ 7(A) related to record keeping;

28          0.      For pre-judgment interest as allowed by California Labor Code §§ 218.6, 1194 and
                                                       - 43 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 46 of 97




 I   2802(b) and California Civil Code § 3287 and other statutes;

 2          P.      Forreasonab!e attorneys' fees, expenses, and costs as provided by the FLSA, California

 3   Labor Code§§ 218.5, 226(e) and (g), 1194, 2802 and California Code of Civil Procedure§ 1021.5;

 4          Q.     All other relief available to Plaintiffs and the Aggrieved Employees pursuant Lawson

 5   v. ZB, N.A., (2017) 18 Cal.App.5th 705; and

 6          R.      For such other and further relief the Court may deem just and proper.

 7   IX.    JURY TRIAL DEMAND

 8          Plaintiff demand a trial by jury for all of the claims asserted in this Complaint so triable.'

 9

10   DATED: September 24, 2018

11

12

13
                                                   Jeffrey R. Krinsk, Esq.
14                                                 Trenton R. Kashima, Esq.
                                                   550 West C St., Suite 1760
15                                                 San Diego, CA 92101-3593
                                                   Telephone: (619) 238-1333
16                                                 Facsimile: (619) 238-5425

17                                                 PITT MCGEHEE PALMER & RIVERS, P.C.
                                                   Megan A. Bonanni, Esq. (Pro Hae Vice Application
18                                                 Forthcoming)
                                                   mbonanni@pittlawpc.com
19                                                 117 West 4th Street, Suite 200
                                                   Royal Oak, Ml 48067
20                                                 Telephone: (248) 939-5081

21                                                 SOMMERS SCHWARTZP.C.
                                                   Jason T. Thompson, Esq. (Pro Hae Vice Application
22                                                 Forthcoming)
                                                   jthompson@sommerspc.com
23                                                 One Towne Square, 17th floor
                                                   Southfield, MI 48076
24                                                 Telephone: (248) 355-0300

25                                                 Attorneys for Plainti/]s
                                                   and the Putative Classes
26

27

28
                                                       -44 -
      CLASS ACTION COMPLAINT
                Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 47 of 97


                                                                                                                                                               CM-010
~m"n¥o~R~t1i\'//ltfilq'.fs~/!l'-i~~15§1- '"' ,..,,,,,                                                                       !'OR COURT USE ONLY

  Finkelstein & Krinsk LLP.
  550WC Street, Suite 1760 I San Diego, CA 92101
                                                                                                                     FlLED
  San Diego, CA 92101                                                                                               Superior Court Of Cali•ornia,
       TELEPHONE NO.,             619.238,1333                     FAXNO,   619.238.5425            ~

                                                                                                                    S.;1t;r.;1rt1en'l.9
· ATTORNEY ,o. _.,,               Plaintiffs
SUPERIOR COURT OF CALIFORNIA, COUNTY Of                      Sacramento                                             09125/2018
        STREET AODRess,           720 9th Street
       MAILING ADO RESS:
                                                                                                                    jmtira
      cm    ••o    ZlP   coo-, Sacramento, 95814                                                                    Bv                                                  ' t eputy
            !!RANCH NAME:
                                                                                                                     Casa Numb..r:
 CASE NAME'.
  Guillen v. Gannazzi, Inc. et al.                                                                                  34-2018-00241:J70
                                                                                                           CASE NUMBl;R:
       CIVIL CASE COVER SHEET                                         CompJex Case Designation
0         Unlimited                   D     Limited
                                                                  0    Counter      D     Joinder
          (Amount                           (Amount
                                                                                                           JUDGE:
          demanded                              Filed with first appearance by defendant
                                            demanded is
          exceeds $25,000)                  $25,000 or less)
                                                    (Cal. Rules of Court, rule 3.402)         DE:PT:
                              Items 1-6 below·must be completed (see instructions on page 2).
                                                                                                                                                             ,.,.,,, ?,;. iT
1. Check one box below for the case type that best describes this case:
                                                                                                                                                             r~,_.,,.,-·? 'l
    B
   Auto Tort
               Auto(22)
           Uninsured molOrisf (4Ei)
                                               Contract                               Provlslonally Complex Civil Litigation
                                                                D Breach of contracbwarranty (06)
                                                                D Rule 3.740 collectlons (09)
                                                                                                    {Cal. Rules of Court_ rules 3.400-3.403)
                                                                                                    0     AnUtrusVfrade regulation (03)
     Other Pl/PD/WO (Personal Jnjury!Proparty                   D other oollecllons (09)            D     Cons!ruction defect (10)
     Damage/Wrongful Death} Tort                                D Insurance coverage (18)           D     Mass tort (40}
    D          Asbestos (O<I)                                   D other contract (37)               D     Securities IIUgatlon (28)
     D Product BabUily (24)                                     Real Property                       D     EnvironmentaVToxlc tort (30)
     D Medical malpractice (45)                                 D EmJnent domain/Inverse            D     Insurance coverage claims arising from the
     D Olher PI/PDIWD (23)                                            condemnalion (14)                   above listecl prcwraionally complex case
     Non-PIIPOlWD (Othe-r): Tort                                D Wrongful eviction (33}                  lypes(41)
     D Business tort/unfair business practice (07) D Olher real property (26)                       Enforcement of Judgment
     D Civil lights (08) ·                         Unlawful Detainer                                D     Enforcement of Judgment {20)
     D Defamation (13)                             D Commercial (31)                                Mlst:eltaneous Civil Complaint
     D Fraud (16)                                  D Resfdenlial {32)                               D     RIC0(27)
                                                   D Drugs(38)                                      D
     8    lnteneclual property (19)
          Professional negligence {25)
     D Other non-PI/P0/1/v'D tort (35)
                                                   Judlcial Review
                                                   D Asset forfellure (05)
                                                                                                          Olher complaint (nol specified above) {42)
                                                                                                    Miscellaneous Civil PetJUon
                                                                                                    D    Partnership and corpora1e governance (21)
     Employment                                    D Petition re: arbitration award {11)            D     Other petition (not $pecified above) {43)
     D Wrongful termination (36)
     0 Olherem~oyment (15)                                      R
                                                         Writ of mandate (02)
                                                         Other Judicial review (39)
2. This case ~ Is           LJ ls not complex under rule 3.400 oftheCallfornia Rules of Court If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.     D large number of separate"l)' represented parties     d.               D
                                                                    Large number of witnesses
   b.     D Extensive molion practice raising difficult or novel e.               D
                                                                    Coordination With related actions pending in one or more courts
            issues that will be time-consuming to resolve           in other counties, states, or countries, or in a federal court
   c.. @ Substantial amount of documentary evidence              f.               D
                                                                    Substantial postjudgment judicial supervision
3. Remedies sought /check all that apply): a.@ monetary b.@ nonmonetary; declaratory or injunctive relief                                          c. @punitive
4. Number of causes of action (specify):
5. This case         is    0              D
                                is not a class action suit
6. If there are any known related cases, file and serve a notice of related case. ( u m,[y-.,'!iel
Date:       9/24/18
Trenton R. Kashima, Esq. (SBN 291405)
                                      (TYPE OR PRINT NAME)
                                                                       NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small daims cases or cases filed
    under the Probate Code, Family Code, or Welfare and lns!itutlons Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex underrufe 3.400 et seq. of the California Rules of Court, you must serve a copy of this coversheet on all
    other parties to the action or proceeding,
  • Unless this is a collections case under rule 3.740 or a complex case. this cover sheet wm be used tor statistical purposes onlv.
                                                                                                                                                                  ifa a1 of
Fatm Adcplad tar Mamlaloty Use                                                                                 Cal.. Ruliu.QfCourt. MU 2.30, 3.220. 3.400-3.403, 3.740;
  Jlll!icielCouneil 11fC1lifamlll
                                                                CIVIL CASE COVER SHEET                                  Cal. Slandllrds of .M:lidlll Admil1l11ralioo, std. 3.10
    CM-010 jRlr-l. .ltll'/ 1. 2007]                                                                                                                    IWM.C0tll1in10.ta.gov
               Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 48 of 97


                                                                                                                                         CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along wtth your first paper, the Civil Case Cover Sheet contained on page 1. This infonmation will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. lf the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that befong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
Its counsel, or both to sanctions under rules 2.30 and 3.220 of 1he California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, seivices, or money was acquired on credit. A collections case does not include an action seeking the foltowing: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment wlit of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. lf a plaintiff believes the case is complex under rule 3.400 of the California Rufes of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of Contract/Warranty {06)                Rules of Court Rules 3.400-3.403}
         DamagetvVrongful Death                          Breach of Rental/Lease                          AntitrusVTrade Regulation {03)
     Uninsured Motorist (46) (if the                         Contract (not unlawful detainer             Construction Defect (10)
         case involves an uninsured                               or wrongful eviction)                  Clalms Involving Mass Tort (40}
         motorist claim ~ubject to                       Contrac:tM/arranty Breach-Seller                Securities Litigation (28)
         arbitration, check this item                         Plaintiff (not fraud or negligence)        EnvironmentaVfoxic Tort (30}
         instead of Auto)                                Negligenl Breach of ContracV                    Insurance Coverage Claims
.Other Pl/PD/WO {Personal Injury/                             Warranty                                        (an"sing from provisionally complex
 Property DamagefWrongful Death}                         Other Breach of ContractM'arranty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
        Asbestos Property Damage                         Collection Case-Seller Plaintiff                     Abstract of Judgment {Out of
                                                         Other Promissory Note/Co!lections                         County)
        Asbestos Personal lnjuryl
                                                              Case                                            Confession of Judgment (nonM
              Wrongful Death
                                                     Insurance Coverage (not provisionally                        domestic relations)
     Product Liability (not asbestos or
                                                         complex) (18)                                        Sister State Judgment
         toxic/environmental) (24)
       Medical Malpractice {45)                          Auto Subrogation                                     Administrative Agency Award
           Medical Malpractice--                         Other Coverage                                          (not unpaid taxes)
                                                     Other Contract (37)                                      Petition/Certification of Entry of
               Physicians & Surgeons
                                                         Contractual Fraud                                       Judgment on Unpaid Taxes
           Other Professional Health care
               Malpractice                               Other Contract Dispute                               Olher Enforcement of Judgment
                                                 Real Property
                                                                                                                  Case
       Other Pi/PDIWD (23)                                                                            Miscellaneous Civil Complaint
           Premises Liability {e.g., slip           Eminent Domain/Inverse
                                                         Condemnation (14)                               RICO (27)
                and fall)
                                                    Wrongful Eviction {33)                               Other Complaint (not specified
           Intentional Bodily Injury/PD/WO                                                                    abovo) (42)
                (e.g., assaull, vandalism)           Other Real Property {e.g., quiet title) (26}            Declaratory Relief Only
           Intentional Infliction of                     Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreciosure                                     harassment)
           Negligent Infliction of                       Quiet Title                                          Mechanics Lien
            Emotional Distress                           Other Real Property (not eminent                     Other Commercial Complaint
        Other PIIPD/WD                                  domain, /andlord/fenant, or                               Case (non-tort/non-complex)
Non-PJ/PDIWO {Other) Tort                               foreclosure)
                                                                                                              other Civll Complaint
    Business TorVUnfair Business                 Unlawful Detainer                                                (non-tort/non-complex)
       Practice (07)                                Commercial {31)
                                                                                                      Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
        false arrest) (not civil                    Drugs (38) {if the case involves illegal                  Governance {21}
         harassment) (08)                               drugs, check this item; otherwise,               Other Petition (not specified
    Defamation (e.g., slander, libel)                   report as Commercial or Resil;Jential)                above) (43)
          (13)                                   Judicial Review                                              Civil Harassment
    Fraud {16)                                       Asset Forfeiture (05)                                   Work.place Violence
    Intellectual Property (19)                       Petition Re: Arbitration Award (11}                      Elder/Dependent Adult
    Professional Negligence (25)                     Writ of Mandate (02)                                         Abuse
        Legal Malpractice                                Writ-Administrative Mandamus                         Election Contest
        Other Professional Malpractice                   Writ-Mandamus on Limited Court                       Petition for Name Change
            (not medical or legal}                          Case Matter                                       Petition for Relief From Late
     Other Non-PI/POM/0 Tort (35}                        Writ-Other Limited Court Case                             Claim
 Employment                                                 Review                                            Other Civil Petilion
    Wrongful Termlnation (36)                        Olher Judicial Review (39)
    Other Employment (15)                               Review of Health Officer Order
                                                        Notice of Appeal-labor
                                                            Commissioner A eafs
CM.010 !R8v. July 1, 2007}                                                                                                                    P~e2of2
                                                     CIVIL CASE COVER SHEET
                  Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 49 of 97

                                                                                                                                                       SUM-100
                                            SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                         {SOLO PARA USO DE LA CORTE)
                                     (C/TACION JUDICIAL}
                                                                                                                     F!Ll=D
 IIIOTICE TO DEFENDANT:                                                                                              Superior Court Of Ca!ifm: 1ia,
  (AV/SO AL DEMANDADO):
                                                                                                                     S~1.r;lmento
CARMAZZI, INC. d/b/a, CARMAZZI GLOBAL SOLUTIONS. a California
corporation, JAMES CARMAZZI and ANGELA CARMAZZI                                                                      09/25/2018
                                                                                                                     jmora
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                  '=~ ,                                          Bv                                   , Oep, ty
ANAMARIAGUILLEN,ELENIO'LEARY,RICKFRAME,
MARK SITTERSON, MARY NAUFEL, and KRISTEN CHAPMAN,
                                                                                                                     Casa Numbtar:                             .
ndividually and on behalf of all others similarly situated                                                           34-2018-0024137
  NOTICE! You have been sued. The court may decide against You without ycur being heard unless you respond within 30 days. Read the infonnation
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are sen.ied on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal foITTJ if you want the court to hear your
  case. There may be a court fprm that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/;selfhelp), your county law library, or the courthouse nearest you. tfyou cannot pay the filing fee, ask
  the court clerk for a fee waiver form. lf you do not file your response on time, you may lose the case by defaull, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot .afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Onllne SeJf-Help Ceiiter
  (www.courtinfo.ca.gov/selfheJp), or by contacting your. local court or county bar association. NOTE: The.court has a statutory lien tor waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be pa·1d before the court will dismiss the case.
  JA VJSO/ Lo han demandada. Si no responds dentro de 30 d/as, la carte pueds decidir en su contra sin escuchar su version. Lea la intormaci6n a
  continuacl6n.
     Tlene 30 DIAS DE CALENDARIO despues de que Je entreguen esta cltad0n y papeies legales para presentar una respuesta por escrito en esta
  corte y hacerque se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito Uene que estar
  en tonnato legal comJcto si desea que procesen su caso en la corte. Es posible qua haya un fonnufario que usted pueda usar para su respuesta.
  Pue de encontrar estos formularias de la carte y mas informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ, en la
  bib/ioteca de /eyes de su condado a en la corte que le quede mas cerca. SI no pueds pagarla cuota de presentaci6n, pida al secretario de la carte
  qua le de un tormulalio de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por inC:UmplimienkJ y Ja corte le
  podfa quitar su sualda, dinero y bienes sin mas advertencia.
    Hay otros requisitos fegafes. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogada, pueds llama, a un seNicio de
  remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpfa con las requisitos para obtener servicios Jegales gratuitos de un
  programa de servicios legales sin fines de Jucro. Pue de encontrar estos gropos sin fines de lucro en eJ sitio web de California Legal Se/Vices,
  (www.lawhelpcafifomJa.org), en el Centro de Ayuda de /a~ Cortes de Califamia, (www.sucorte.ca.govJ o poniendase en contacto con la carte a el
  calegio de abogados locates. AV/SO: Par Jey, la corte tiene derecha a reclamar las cuatas y las costas exentos par imponer un gravamen sabre
  cualquier recuperaci6n de $10,000 6 mas de valor reeibida mediante un acuerda o una concesi6n de arbitraje en un casa de derecho civil. Tiene qua
  pagar el gravamen de la carte antes de que la aorta pueda desechar el caso.
 The name and address of the court is:                                                                      CASE NUMBER:
                                                                                                            (N/Jmeto WI Caso):
 (EJ nombre· y direcci6n de la corte es):
  Superior Court of the State of California, County of Sacramento
  720 9th Street, Sacramento, CA 95814
 The name, address·, and telephone number of plalnlitrs attorney, or plaintiff without an attorney, is:
 (B nombre, la direcci6n y el mlmero de te/efono de/ abogado de/ demandante, ode/ demandanta que no uene abogado, es}:
   Finkelstein & Krinsk LLP, Trenton R. Kashima, (SBN 291405)
   550 West C Street, Ste. 1760 San Diego, CA 92101 (619) 238-1333                                                J. MORA
  DATE:
  (Fec/,a}
                       SEP 2 5 zoia                                 Clerk, by
                                                                    (Secrelario}
                                                                                                                                                        , Deputy
                                  I                                                                                                                      (AcfJunto}
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba. de entrega de esta citati6n use el tormulan·o Proof of Service of Summons, (POS-010)).
                                 NOTICE TO THE PERSON SERVED: You are served
  jSEAlj
                                       1.   rJZ]   as an individual defendant
                                       2. { : ] as the person sued under the fictitious name of (specify):


                                       3.   D      on behalf of (specify}:
                                            under:   D      CCP 416.10 (corporation)                         D        CCP 416.60 (minor)
                                                     D      CCP 416.20 (defunct corporation)                 D        CCP 416.70 (conservatee)
                                                     D      CCP416.40 (association or partnership)           D        CCP 416.90 (authorized person)
                                                     D      other (specify}:
                                       4.   00 by personal delivery on (date}:                     {/               18                                     Pa a1 oft
  Fom, Adopt&! for Mandatory Usa                                         SUMMONS                                                  Code orCi'wil Pmcedure §§412.20, 465
    Judicial Council or California                                                                                                                WWW,r;owtirJfa,r;a.gov
   SUM-100 [Rev. July 1, 2009}
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 50 of 97




                                                                        FILED
                                                                        Superior Court Of Califi nia,
      I   FINKELSTEIN & KRINSK LLP                                      S;.c;r.amettto
          Jeffrey R. Krinsk, Esq. (SBN 109234)                          09/25/2018
     2    jrk@classactionlaw.com
          Trenton R. Kashlma, Esq. (SBN 29 I 405)                       jmora
     3    trk@classactioniaw.com         ·                              B
          550 West C St., Suite 1760                                     --------
                                                                        Casa Numbsr:
                                                                                                 uty
     4    San Diego, California 92101

     5
          Telephone: (619) 238-1333
          Facsimile: (619) 238-5425
                                                                        34-2018-002413 t 0
     6    Attorneys for Plaintiffs
          and the Putative Classes
     7
          [Additional Counsel Listed On Signature Page]
     8
                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
     9

 10
                                               COUNTY OF SACRAMENTO
          ANA MARIA GUILLEN, ELENI O'LEARY, Case No:
 11       RICK FRAME, MARK SITTERSON, MAR
          NAUFEL, and KRISTEN CHAPMAN,
 12       individually and on behalf
          of all others similarly situated,               CLASS ACTION COMPLAINT
 13
                                                                                  '"'il'i{
 14       v.
                                  Plaintiff,
                                                                JURY TRIAL DEMANDED
                                                                                     L ll
 15       CARM'AZZI,1NC. d/b/a, CARMAZZ!GLOBAL
          SOLUTIO"IS. a California corporation, JAMES
 16       CARMAZZ! and ANGELA CARMAZZI.

17                                 Defendants.
18

19

20

21
22
23

24
25

26
27
28

          CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 51 of 97




 1            Plaintiffs Ana Maria Guillen, Eleni O'Leary, Rick Frame, Mark Sitterson, MaryNaufel, and

 2     Kristen Chapman (hereinafter collectively referred to as "Plaintiffs") individually and on behalf of all

 3     others similarly situated, based on the investigation of counsel and their own individual knowledge as

 4     to Plaintiffs' own circumstances, hereby complain against Defendants Cannazzi Inc. (d/b/a Carmazzi

 5     Global Solutions) James Carmazzi and Angela Carmazzi (hereinafter collectively referred to as

 6     "Defendants") as follows:

 7     I.     INTRODUCTION

 8             1.       Plaintiffs seek to represent a class composed of people who, during the relevant time

 9     period, worked as Verbatim Hearing Recorders ("VHR") at Carmazzi Global Solutions, Inc., in

10     California, Michigan and across the country. Essentially, VHRs serve as court reporters in various

11     court and administrative hearings, transcribing the verbal representations of the parties and preserving

12     a copy of the transcript and record of a hearing. Defendants market and provide their verbatim hearing

13     recorder services to various goverrunental agencies, including the United States Social Security

14     Administration ("SSA").

15            2.        Plaintiffs contend that all class members were denied full payment of their wages,

16     pursuant to applicable federal and state wage and hour laws causing financial loss and injury.

17     Specifically, Plaintiffs complain that Defendants misclassified Plaintiffs and all other members of the

18     Class as independent contractors, as opposed to employees, at all times in which they worked as VHRs

19     at Defendants' locations throughout California and the country. Plaintiffs contend that Defendants

20     failed to pay Plaintiffs and all other members of the Class the minimum and overtime wages and other

21     benefits to which they were entitled under applicable federal and California state laws.

22             3.       Additionally, even if Plaintiffs were independent contractors, Defendants breached

23     their contracts with Plaintiffs by not issuing Plaintiffs payment for work performed in accordance with

24     the contracts.

25            4.        Plaintiffs, therefore, bring this class action seeking damages, back pay, restitution,

26     liquidated damages, injunctive and declaratory relief, civil penalties, prejudgment interest, reasonable

27     attorneys' fees and costs, and any and all other relief the Court deems just, reasonable and equitable

28     under the circumstances.
                                                          -I-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 52 of 97




        TI.      JURISDICTION AND VENUE

 2               5.   This Court has jurisdiction over this action pursuant to Article 6, § IO of the California
 3      Constitution, California Business and Professions Code§ 17203, and Code of Civil Procedure§§ 382

 4     and 410.10.

 5               6.   This Court has jurisdiction over Plaintiffs' Fair Labor Standards Act ("FLSA") claims

 6     as 29 U.S.C. § 216(b) authorizes private rights of action to recover damages for violations of the

 7     FLSA's wage and hour provisions in any court, which means state or federal.

 8              7.    This Court has jurisdiction over Defendants because they are registered to conduct, and

 9     do conduct, substantial business within California and Sacramento County, including entering into the

10     contracts alleged herein. Additionally, the parties have contractually agreed that state and federal

11     courts within Sacramento County shall have jurisdiction to hear this case.

12              8.    Venue is proper in this Court pursuant to Code of Civil Procedure § 395 because

13     Defendants operate their business and employ the class members within this County, and a substantial

14     or significant portion of the conduct complained of herein occurred and continues to occur within this

15     County.

16     III.     PARTIES

17              9.    Plaintiff Ana Maria Guillen ("Guillen") is a resident of Sacramento County, California.

18     Guillen worked as a VHR for Defendants in the City of Sacramento, California during the class period

19     and is a member of the proposed class. Like other class members, when Guillen worked in that
20     capacity, she was (1) misclassified as an independent contractor and as a result was not paid any wages

21     (or provided other benefits and rights) to which she was entitled as an employee; and (2) not paid in

22     accordance with the terms of her contract with Defendants. Defendants have not indicated any

23     dissatisfaction with Guillen's work product.

24              10.   Guillen seeks to represent the National Class and the California Subclass, defined

25     below.

26              11.   Plaintiff Eleni O'Leary ("O'Leary") is a resident of Oakland County, Michigan.
27     O'Leary worked as a VHR for Defendants in the City of Binuingham, Michigan during the class

28     period and is a member of the proposed class. Like other class members, when O'Leary worked in
                                                        -2-
        Ct.ASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 53 of 97




 1     that capacity, she was (1) misclassified as an independent contractor and as a result was not paid any

 2     wages (or provided other benefits and rights) to which she was entitled as an employee; and (2) not

 3     paid in accordance with the terms of her contract with Defendants.

 4              12.   O'Leary seeks to represent the National Class and the Michigan Subclass, defined

 5     below.

 6              13.   Plaintiff Rick Frame ("Frame") is a resident of Ingham County, Michigan. Frame

 7     worked as a VHR for Defendants in the City of Williamston, Michigan during the class period and is

 8     a member of the proposed class. Like other class members, when Frame worked in that capacity, he

 9     was (1) misclassified as an independent contractor and as a result was not paid any wages ( or provided

10     other benefits and rights) to which he was entitled as an employee; and (2) not paid in accordance with

11     the terms of his contract with Defendants. Defendants have not indicated any dissatisfaction with

12     O'Leary's work product.

13              14.   Frame seeks to represent the National Class and the Michigan Subclass, defined below.

14              15.   Plaintiff Mark Sitterson ("Sitterson") is a resident of St. Johns County, Florida.

15     Sitterson worked as a VHR for Defendants in the City of Jacksonville, Plorida during the class period

16     and is a member of the proposed class. Like other class members, when Sitterson worked in that

17     capacity, he was (]) misclassified as an independent contractor and as a result was not paid any wages

18     (or provided other benefits and rights) to which he was entitled as an employee; and (2) not paid in

19     accordance with the terms of his contract with Defendants. Defendants have not indicated any

20     dissatisfaction with Sitterson's work product.

21              16.   Sitterson seeks to represent the National Class and the Florida Subclass, defined below.

22              17.   Plaintiff Rose Mary Naufel ("Naufel") is a resident of Greenville County, South

23     Carolina. Naufel worked as a VHR for Defendants in the City of Greenville, South Carolina during

24     the class period and is a member of the proposed class. Like other class members, when Naufel worked

25     in that capacity, she was (1) misclassified as an independent contractor and as a result was not paid

26     any wages (or provided other benefits and rights) to which she was entitled as an employee; and (2)

27     not paid in accordance with the terms of her contract with Defendants. Defendants have not indicated

28     any dissatisfaction with Naufel's work product.
                                                         -3-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 54 of 97




                  18.   Naufel seeks to represent the National Class and the South Carolina Subclass, defined

 2      below.

 3                19.   Plaintiff Kristen Chapman ("Chapman") is a resident of Harford County, Maryland.
 4      Chapman worked as a VHR for Defendants in the City of Joppa, Maryland during the class period and

 5      is a member of the proposed class. Like other class members, when Chapman worked in that capacity,

 6      she was (I) misclassified as an independent contractor and as a result was not paid any wages ( or

 7      provided other benefits and rights) to which she was entitled as an employee; and (2) not paid in

 8      accordance with the terms of her contract with Defendants. Defendants have not indicated any

 9      dissatisfaction with Chapman's work product.

10               20.    Chapman seeks to represent the National Class and the Maryland Subclass, defined
11      below.

12               21.    Plaintiffs intend to file additional Consents to Become Party executed by similarly

13      situated individuals as they are secured.

14               22.    Defendant Carmazzi Inc., which does business as Carmazzi Global Solutions, is a

15     California Corporation maintaining offices in Elk Grove, California. The registered office and Agent

16     for Service of Process for Carmazzi Inc. is located at I 026 Florin Rd., No. 384, Sacramento California,

17     95831. From those offices Defendants manage, operate and/or controls the business operations and

18     employment and wage policies at the numerous locations doing business under Carmazzi Global

19     Solutions and/or other trade names nationwide, including the locations where Plaintiffs and all Class

20     members worked.

21               23.    Defendant James Carmazzi is a shareholder and Chief Financial Officer of Carmazzi

22     Inc.

23               24.    Defendant Angela Carmazzi is a shareholder and ChiefExecutive Officer and Secretary
24     of Carmazzi Inc.

25               25.    Defendants James and Angela Carmazzi collectively own Defendant Carmazzi Global
26     Solutions and has plenary control over its operations.

27               26.    Defendants are business entities and/or individuals that employ and control the work

28     of members of the Class that work or have worked at Carmazzi Inc. throughout the country.
                                                         -4-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 55 of 97




 1             27.     The senior management of all Defendants' locations throughout California and the
 2      country is delegated to Defendants and/or its agents. In turn, the employment policies affecting class

 3     members at the locations in California and across the country are dictated, detennined, controlled and

 4     perpetuated in material part by Defendants and as such, they are joint employers of all VHRs under

 5     applicable federal and state wage and hour laws, including the FLSA.

 6             28.     All named Defendants agreed and conspired among themselves, along with any third

 7     party owners of certain of the Carmazzi Global Solutions locations throughout California and the

 8     country to unlawfully: (1) misclassify VHRs as independent contractors, as opposed to employees; (2)

 9     not pay any VHRs any wages for several weeks or months; (3) adopt and implement employment

10     policies which violate the FLSA and California wage and hour laws; and (4) breach employment

11     contracts with VHRs by failing to pay VHRs in accordance with the terms set forth in the contracts.

12     The unlawful agreements and conspiracies between Defendants and third parties in the enterprise were

13     entered into as part of a strategy to maximize revenues and profits and to violate Class members'

14     statutory rights.

15             29.     Defendants knew or should have kno'M11 that the business model employed was

16     unlawful as applicable laws confirm that employees must be paid minimum wage in accordance with

17     state and federal law. Despite this, Defendants continued to willfully engage in the acts described

18     below misclassifying VHRs and failing to provide VHRs with any payment whatsoever for periods of

19     weeks or months in violation of their legal duties.

20             30.     At all relevant times, Defendants owned and operated a business engaged in interstate

21     commerce and which utilized goods moving in interstate commerce. On information and belief, during

22     the relevant time period, the annual gross revenues of each Defendant exceeded $500,000 per year.

23            31.      By reason of the foregoing, Defendants were at all relevant times enterprises engaged

24     in commerce as defined in 29 U.S.C. §203(r) and §203(s). Defendants constitute an "enterprise" within

25     the meaning of 29 U.S. C. §203 (r )( 1), because they perform related activities through common control

26     for a common business purpose. At all relevant times, Defendants were enterprises engaged in

27     commerce within the meaning of29 U.S.C. §206(a) and §207(a).

28            32.     Plaintiffs are informed and believe and thereon allege that each of the Defendants was
                                                         -5-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 56 of 97




 1     acting as the agent, employee, partner, or servant of each of the remaining Defendants and was acting

 2     within the course and scope of that relationship, and gave consent to, ratified, and authorized the acts

 3     alleged herein to each of the remaining Defendants.

 4     IV.     JOINT EMPLOYER ALLEGATIONS
 5             33.    Under the FLSA, "employer" is defined as "any person acting directly or indirectly in
 6     the interest ofan employer in relation to an employee. 29 U.S.C. § 203(d).

 7             34.    The definition of "employer" under the FLSA is not limited by the common law

 8     concept of"employer," and is to be given an expansive interpretation in order to effectuate the FLSA's

 9     broad remedial purposes. Real v. Driscoll Strawberry Assocs. (9th Cir. 1979) 603 F.2d 748, 754.

10            35.     Congress defined "employee" as "any individual employed by an employer," 29 U.S.C.

11     § 203(e)(l), describing this language as "the broadest definition that has ever been included in any one

12     act." United States v. Rosenwasser (1945) 323 U.S. 360, 363 n.3 (quoting 8 I Cong. Rec. 7657 (1937)

13     (statement of Sen. Hugo Black)); Tony & Susan Alamo Found. v. Secy ofLabor (1985) 471 U.S. 290,

14     300 n.21 (same).

15            36.     The determination of whether an employer-employee relationship exists does not

16     depend on "isolated factors but rather upon the circumstances of the whole activity." Rutherford Food

17     Corp. v. McComb (1947) 331 U.S. 722, 730. The touchstone is "economic reality." Goldberg v.
18     Whitaker House Cooperative, Inc. (1961) 366 U.S. 28, 33.

19            37.     Two or more employers may jointly employ someone for purposes of the FLSA. Falk
20     v. Brennan (1973) 414 U.S. 190,195.

21            38.     All joint employers are individually responsible for compliance with the FLSA. 29
22     C.F.R. § 791.2(a).

23            39.     Regulations issued by the Department of Labor give the following examples of joint

24     employment situations:

25            (2) Where one employer is acting directly or indirectly in the interest of the other
              employer (or employers) in relation to the employee; or
26
              (3) Where the employers are not completely disassociated with respect to the
27            employment of a particular employee and may be deemed to share control of the
              employee, directly or indirectly, by reason of the fact that one employer controls, is
28            controlled by, or is under cmrnnon control with the other employer.
                                                         -6-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 57 of 97




        29 C.F.R. § 791.2(b) (footnotes omitted).
 2
               40.     The ultimate question of whether a party is an "employer" is a legal issue. Bonnette v.
 3
        California Health & Welfare Agency (9th Cir. 1983) 704 F.2d 1465, 1469-70.               The ultimate
 4
        determination must be based "upon the circumstances of the whole activity." Id. at 1470 (citing
 5
        Rutherford, 331 U.S. 722.
 6
               41.     Defendants James and Angela Carmazzi own Defendant Carmazzi Global Solutions
 7
        and has plenary control over its operations, including all employment decisions. Defendants James
 8
        and Angela Carmazzi, have been involved in the decisions to classify VHRs working at Defendants'
 9
        locations as independent contractors, as opposed to employees and to perpetuate and maintain that
10
        classification system.
11
               42.     Plausibly, by Defendants James and Angela Carmazzi 's exercise of control, input, and
12
        responsibility for issuing accurate, legitimate, and proper paychecks for the Plaintiffs' and all other
13
        Agents, they meet the test for joint employer.
14
               43.     Defendants James and Angela Carmazzi controlled the rate and method of payment for
15
        the VHRs, including making changes to their commission structure. Conde v. Open Door Mktg.. LLC
16
        (N.D. Cal. 2017) 223 F. Supp. 3d 949, 967 (finding multiple companies and individual defendants
17
       were joint employers of sales and marketing workers).
18
               44.     Plausibly, through Defendants James and Angela Carmazzi' s exercise of control, input,
19
       and responsibility over the rate and method of work orders for Plaintiffs, they meet the test for joint
20
       employer. Conde, supra.
21
               45.     Defendants James and Angela Carmazzi maintained employment records in connection
22
       with the VHRs. Furthermore, Defendants James and Angela Carmazzi actively kept, updated, and
23
       maintained the Agents' pay records, agreements, and performance evaluations related to their
24
       employment.
25
               46.     Plausibly, by all Defendants James and Angela Carmazzi's exercise of control, input
26
       and responsibility over the Agents' employment, they meet the test for joint employer.
27
               47.     Defendants James and Angela Carmazzi controlled the structure and conditions of
28
                                                         -7-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 58 of 97




 1      employment for Plaintiffs.

 2              48.    Plausibly, by Defendants James and Angela Carmazzi's exercise of control, input, and
 3     responsibility over the training, structure and conditions of employment of the VHRs, they meet the
 4     test for joint employer.

 5              49.    Regardless of which of the Defendants is viewed as having had the power to hire and
 6     fire, their power over the employment relationship by virtue of their overarching control over the purse

 7     strings was substantial, and thus each Defendant meets the test for joint employer. Bonnette, supra, at
 8      1470.

 9              50.    Regardless of any of the individual criteria for joint employer, as active business

10     owners, Defendants James and Angela Carmazzi also had complete economic control over the
11     employment relationship. The "economic reality'' was that they employed VHRs for their benefit, and

12     thus they meet the test for joint employer. Bonnette, supra, at 1470.

13              51.    The fact that some Defendants may not have exercised each and every aspect of the test
14     for employer under the law, and may have delegated some of the responsibilities to others, does not

15     alter their status as employer; it merely makes them joint employers. Id.

16              52.    Whether employers, or joint employers, each Defendant is nevertheless liable for the
17     wage violations pleaded in this Complaint. Falk, supra; 29 C.F.R. § 791.2(a).

18              53.   The above well-pleaded facts all support Plaintiffs' standing to sue each and every

19     Defendant named herein as a joint employer and seek damages for the alleged violations under a joint

20     employment theory. Conde, 223 F. Supp. 3d at 966; Haralson v. United Airlines, Inc. (N.D. Cal.

21     2016) 224 F. Supp. 3d 928, 940.

22              54.   Upon information and belief, Defendants jointly employed hundreds of VHRs -
23     including Plaintiffs - in California during the last four years.

24              55.   Plaintiffs are informed and believe, and allege thereon, that Defendants are jointly and
25     severally responsible for the circumstances alleged herein, and proximately caused Plaintiffs the

26     fraudulent, unlawful, unfair, and deceptive acts and wage violations complained of herein.

27              56.   At all times herein mentioned, Defendants approved of, condoned, and/or otherwise
28     ratified each and every one of the acts or omissions complained of herein.
                                                          -8-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 59 of 97




 1            57.     Defendants acted willfully in violating the laws and regulations pleaded m this

 2     Complaint.

 3            58.     At all times herein mentioned, Defendants' acts and omissions proximately caused the

 4     complaints, injuries, and damages alleged herein.

 5     v.     SUBSTANTIVE ALLEGATIONS

 6            59.     At all relevant times, Plaintiffs and the Class worked as VHRs for Defendants. In

 7     entering into an employment relationship with Defendants, Plaintiffs and other VHRs signed a contract

 8     entitled Master Agreement for Verbatim Recording Services ( or "Master Agreement") setting forth

 9     the terms and conditions of their employment. The parties agreed that the Master Agreement is

10     governed by California law.

11            60.     The Master Agreement characterizes the VHR as independent contractors, and not

12     employees. However, when one actually reads the restrictive covenants of the Master Agreement, it

13     becomes clear that the VHR are employees in all but name.

14            61.     The Master Agreement prohibits the VHR from providing verbatim hearing recorder

15     services to the general public, or through other agencies, during the contract term (which is generally

16     for one year, minimum). The VHR are further prohibited from accepting any contract or obligation

17     that will interfere with the VHRs ability to accept a work order under the Master Agreement. Plaintiffs

18     and the Class also cannot solicit any of Defendants' clients or other VHRs for a period of two years

19     following termination of the Master Agreement. These provisions of the Master Agreement ensures

20     that any VHRs will be solely dependent on Defendants to market and contract for their verbatim

21     hearing recorder services

22            62.     The Master Agreement signed by Plaintiffs and the Class stipulate the VHRs would

23     provide verbatim hearing recorder services for government agencies (such as the SSA), in accordance

24     with work orders which would periodically be provided via email. In exchange for accepting the work

25     order, Plaintiffs and the Class receive a pre-calculated payment "according to a standard 60 day

26     payment term." The services required under any work order is not individually negotiated with the

27     VHRs. A work order is deemed accepted and a "signed" agreement by Defendants, unless the VHRs

28     replies to the email within twenty-four (24) hours. Even if Defendants do not provide the VHRs with
                                                           -9-
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 60 of 97




       a work order, the VHRs is still subject to the terms of the Master Agreement.

 2               63.   Under Defendants' compensation system, Plaintiffs and the members of the Class are

 3     paid a flat fee, regardless of the time spent on the verbatim hearing recording project ( often as low as

 4     twenty (20) dollars per hearing). Defendants' compensation system does not account for the actual

 5     time that any VHRs spends at the hearing, traveling to and from the hearing location, and the

 6     significant amount of additional time it takes to finalize the transcript and record.

 7               64.   Defendants also do not reimburse individuals for any work related expenses. This is

 8     particularly problematic because hearings often occur in a number of disparately located cities and

 9     require the VHRs to travel or teleconference.

10               65.   Plaintiffs and the Class have not received payment in accordance with the contracts

11     entered into with Defendants. Plaintiffs and the Class have waited in excess of sixty (60) days from

12     the provision of their services for payment.

13               A.    Plaintiffs and the Class were Employees of Defendants

14               66.   Defendants misclassified Plaintiffs and other Class members as independent

15     contractors in order to deny Class members the protections afforded employees under applicable wage

16     and labor laws.

17               67.     Employment is defined with "striking breadth" in the wage and hour laws. Nationwide

18     Mut. Ins. Co. v. Darden (1992) 503 U.S. 318, 325-26. With regardless to the FLSA's claims, the

19     determining factor as to whether VHRs like Plaintiffs are employees or independent contractors is not

20     the VHR's election, subjective intent or any contract. Rutherford, 331 U.S. at 727. Rather, the test for

21     determining whether an individual is an "employee" under the FLSA is the economic reality test. An

22     employee status turns on whether the individual is, as a matter of economic reality, in business for the

23     individual and truly independent, or rather is economically dependent upon finding employment in

24     others.

25               68.     Under the applicable economic reality test, courts utilize several factors to determine

26     economic dependence and employment status. They are: (i) the degree of control exercised by the

27     alleged employer; (ii) the relative investments of the alleged employer and employee; (iii) the degree

28     to which the employee's opportunity for profit and loss is determined by the employer; (iv) the skill
                                                           - IO -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 61 of 97




 1     and initiative required inperfonningthe job; (v) the permanency of the relationship; and (vi) the degree

 2     to which the alleged employee's tasks are integral to the employer's business.

 3             69.    California law governing the Master Agreement and, therefore, Plaintiffs' state labor

 4     law claims. Under California law an employee's status is tested under the "ABC" test as set forth in

 5     Dynamex Operations W. v. Sup. Ct. (2018) 4 Cal. 5th 903, 912, reh'g denied (June 20, 2018). In

 6     Dynamex, the California Supreme Court ruled that the test for misclassification only looked to three

 7     elements, referred to as the "ABC test" and that it was the employer's burden to establish all three

 8     elements were met, including (1) Is the worker free from the control and direction of the hiring entity

 9     in the performance of the work, both under the contract for the performance of the work and in fact?;

10     (2) Does the worker perform work that is outside the usual course of the hiring entity's business?; and

11     (3) Is the worker customarily engaged in an independently established trade, occupation, or business
                                                                                     1
12     of the same nature as the work performed for the hiring entity? Id. at 957.

13             70.    Any contract which attempts to have workers waive, limit or abridge their statutory

14     rights to be treated as an employee under the FLSA or applicable California wage and hour laws is

15     void, unenforceable, unconscionable and contrary to public policy. Workers in the Class cannot validly

16     "elect" to be treated as employees or independent contractors under threat of adverse treatment. Nor

17     can workers in the Class agree to be paid less than the minimum wage.

18             71.    Despite this, Defendants unfairly, unlawfully, fraudulently and unconscionably attempt

19     to coerce VHRs in the Class to waive their statutory rights and elect to be treated as independent

20     contractors. Defendants threaten to penalize and discriminate against VHRs in the Class if they assert

21     their statutory rights such as through termination among other adverse conditions and retaliations. Any

22     such retaliation based on the assertion of statutory rights under the wage and hour laws is unlawful.

23     29 U.S.C. §215(a)(3). Further, it is unlawful for an employer to even threaten to discharge, demote,

24

25         1
             Similarly, Maryland, Florida, South Carolina, and Michigan also uses the same economic reality
       test. See, e.g., Heath v. Perdue Farms, Inc., 87 F.Supp.2d 452, 458-59 (D.Md. 2000) (applying the
26     six-factor economic realities test in analyzing whether crew leaders were employees or independent
       contractors for the purpose of both the FLSA and the MWHL); Florida Constitution, Art. X, Sec. 24(b)
27     (adopting federal labor standards). Accordingly, to the extent that California law does not apply to any
       of the Maryland, Florida, South Carolina, and Michigan Subclasses, the FLSA's economic reality test
28     will control.
                                                         - 11 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 62 of 97




 1      terminate or discriminate in the terms and conditions of employment because an employee has made

 2      a bona fide complaint against an employer for a violation of wage and hour laws. This protection

 3      encompasses the exercise of statutory rights on the employee's own behalf and on behalf of others.

 4      Any actual or threatened retaliation against an employee for the assertion of wage and hour law claims

 5      violates the state's fundamental public policy to protect the payment of wages and employee's rights.

 6             72.     The totality of circumstances surrounding the employment relationship between

 7      Defendants and the VHRs in the Class establishes economic dependence by the VHRs on Defendants

 8      and employee status. Here, as a matter of economic reality, or under the ABC test, Plaintiffs and all

 9      other Class members are not in business for themselves and truly independent. The VHRs are not

10      engaged in occupations or businesses distinct from that of Defendants. Rather, their work is the basis

11     for Defendants' business, i.e. Plaintiffs and Class Members are essentially court reporters for a court

12     reporting service. Defendants obtain the patrons who desire VHR services and then provide the

13     workers who conduct the VHR services on behalf of Defendants. Defendants retain pervasive control

14     over the business operation as a whole, and the VHRs' duties are an integral part of the operation.

15             73.     Thus, whether analyzed according to the FLSA's economic reality test or California ·s

16     more rigorous "ABC test," it is clear that Defendants miscast Plaintiffs and the Class as independent

17     contractors.

18                     1.     Degree of Control - Plaintiffs and The Other VHRs Exercise No Control Over
                              Their "Own" or Their Employers' Business'
19
               74.     Plaintiffs and the other members of the Class do not exert control over a meaningful
20
       part of the Defendants' business and do not stand as separate economic entities from Defendant.
21
       Indeed, Plaintiffs and the other Class members are not their own business, employing individuals and
22
       marketing their services to a multitude of consumers. Instead, Plaintiffs and the Class are simply
23
       employees, working for Defendants.
24
               75.     Furthermore, Plaintiffs and the other members of the Class are completely reliant on
25
       Defendants to provide hearing recorder services. Under the terms of the Master Agreement, VHRs
26
       cannot offer verbatim hearing recorder services to others during the term of their contract.
27
       Consequently, Defendants' VHRs are solely dependent on Defendants to market, solicit, and contract
28
                                                         - 12 -
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 63 of 97




 I   for the hearing recorder services and cannot operate as a separate business offering hearing recorder

 2   services.

 3           76.     Defendants exercise control over all aspects of the working relationship with Plaintiffs

 4   and the other VHRs. Defendants dictate when a VHR works, and how much VHR gets paid, through

 5   Defendants' unilateral control of the work orders. Additionally, even when not engaged under a work

 6   order, a VHR may not in take part in any activities that work interfere with their ability to accept a

 7   work from Defendants. Because Defendants exercise control over VHRs' work schedule

 8   compensation, Class members' economic status is inextricably linked to those conditions over which

 9   Defendants have complete control. Plaintiffs and the other VHRs are completely dependent on the

10   Defendants for their earnings.

11           77.    Defendants also dictate the manner in which a VHR must provide their hearing recorder

12   services. Defendants establish guidelines and rnles to ensure that the VHRs' work product is

13   acceptable to Defendants' customers, including the format of any transcripts or records provided, the

14   software that must be used to make audio recordings, and the level of service that must be provided.

15   The foregoing establishes that Defendants control and set the terms and conditions of all VHRs' work.

16   This is the hallmark of dependence and control.

17                  2.      Skill and lnitiative of a Person in Business for Themselves

18          78.     Plaintiffs, like all other VHRs, do not exercise the skill and initiative of a person in

19   business for themselves. While some skill is required to offer hearing recorder services, Plaintiffs and

20   Class Members do not operate their own enterprise or exercise any business management skills.

21   Instead, VHRs simply accept work orders from Defendants, inclusively, and conduct their work in the

22   manner prescribed.

23          79.     VHRs do not actively participate in any effort to increase their own client base, enhance

24   their "business's" goodwill, or establish additional contracting possibilities. The scope of a VHR's

25   initiative is restricted to decisions involving when to work (within Defendants' guidelines) which is

26   consistent with the status of an employee opposed to an independent contractor.

27                  3.      Relative Investment

28          80.     Plaintiffs' relative investment is minor when compared to the investment made by
                                                       - 13 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 64 of 97




 1      Defendants. Plaintiffs, like all other VHRs, make no capital investment in developing an independent

 2      business to offer hearing recorder services, contracting with third-parties, maintaining a website to

 3      solicit business, etc. Defendants provide all investment and risk capital.

 4              81.     VHRs' investments are limited to their own skill, experience, and education, which is

 5      similar for all skilled employee. lndeed, the Master Agreement specifically prohibits Plaintiffs and

 6      members of the class from conducting activities normally associated with a business providing hearing

 7      recorder services, such as soliciting hearing recorder services to the general public.

 8                      4.      Opportunity for Profit and Loss

 9              82.     Defendants, not Plaintiffs, manage all aspects of the business operation including

10      soliciting business, entering into contracts with clients, ensuring that there is adequate staffing to cover

11      their outstanding contracts, collecting revenue, and paying invoices. Defendants, not the VHRs, take

12      the true business risks of maintaining a hearing recorder service business.

13             83.     Plaintiffs, and other class members, do not control any of the key determinants of profit

14      and loss of a successful enterprise. Specifically, Plaintiffs are not responsible for any aspect of the

15      enterprises' on-going business risk. For example, Defendants, not the VHRs, are responsible for

16      determining what hearing recorder service contracts to take, how much to charge Defendants' clients,

17      and what to pay the VHRs. Defendants are the only party in privily with the ultimate consumer and

18     negotiate any obligations owed to the consumer. Should a VHRs fail to provide a service in the manner

19     required, it is Defendants who are contractually liable.

20             84,     Plaintiffs and the Class risk nothing except their time and wages, conunensurate with

21     any employee/employer relationship. Individual VHRs do not concern themselves with the finances

22     of the company, their only concern to continue to receive a paycheck.

23                     5.      Integral Part of Employer's Business

24             85.     Axiomatically, Verbatim Hearing Recorders are an integral party of Defendants'

25     business which provides hearing recorder services. The continued success of Defendants' business

26     inherently depends to an appreciable degree upon the employment ofVHRs.

27             86.     The foregoing demonstrates that VHRs in the Class, like Plaintiffs, are economically

28     dependent on Defendants and subject to significant control by Defendants. Therefore, Plaintiffs were
                                                           - 14 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 65 of 97




 1     misclassified as independent contractors and should have been paid minimum wages, overtime wages,

 2     provided meal and rest breaks, and indemnified for any work related expenses and otherwise been

 3     afforded all rights and benefits of an employee under federal and state wage and hour laws.

 4             87.     Defendants' misclassification ofVHRs like Plaintiffs was willful. Defendants knew or

 5     should have known that Plaintiffs and the other VHRs performing the same job functions were

 6     improperly misclassified as independent contractors.

 7              B.     Defendants failed to Record their VHRs' Time Records

 8             88.     Defendants did not accurately record the number of hours that each VHRs worked

 9     during the relevant time period. Actually, Defendants kept no time records for Plaintiffs and members

10     of the Class.

11             89.     Because Defendants intentionally failed to record the VHRs' recorded work time,

12     Defendants' compensation system failed to properly account and properly compensate VHRs for all

13     time worked, including their overtime hours, Additionally, Defendants did not provide its VHRs with

14     an accurate list of the hours worked, and the rates associated with these hours, on their paystubs. This

15     is a violation of Cal. Lab. Code § 226, which requires that the employer provide accurate wage

16     statements.

17              C.     Defendants Failed to Pay Plaintiffs the Statutory Minimum Wage

18             90.     Plaintiffs and each member of the Class were employees of Defendants under the FLSA

19     and applicable state wage and hour laws. Both federal and state law require that Defendants pay

20     Plaintiffs and each member of the Class a statutory minimum wage per hour worked. The federal and

21     state minimum wage provisions may not be waived by contract.

22             91.     Defendants paid its VHRs on using a per-hearing formula (that is when they were paid).

23     Plaintiffs and members of the Class could be paid as little as twenty (20) dollars per hearing. However,

24     preparing transcripts and records for these hearings could take in excess of three or four hours (work

25     time accrued both at the hearing and after the hearing, preparing the transcript). At this rate, Plaintiffs

26     and members of the Class were often paid less than the federally and state mandated minimum wage.

27             D.      Failure to Pay Overtime Wages

28            92.      Another result of Defendants' per-hearing pay scale is that Defendants do not pay
                                                          - 15 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 66 of 97




 1      VHRs premium overtime wages.

 2               93.    Under the FLSA, employees who work more than forty (40) hours in a work week are

 3      entitled to at the federally mandated rate of 1.5 times each employee's regular hourly wage. 29 U.S.C.

 4      § 207.

 5               94.    Similarly, under California law, employees are entitled to:

 6          •    compensation at the rate of one and one-half times their regular rate of pay for all hours worked

 7               in excess of eight (8) hours in a workday up to twelve (12) hours in a workday, in excess of

 8               forty (40) hours in a workweek, and for the first eight (8) hours of work on the seventh (7th)

 9               consecutive day or a workweek; and

10         •     to compensation at the rate of twice their regular rate of pay for all hours worked in excess of

11               twelve (12) hours in a workday, and in excess of eight (8) hours on the seventh (7th)

12               consecutive day of work in a workweek.

13     Labor Code§§ 510 and 1198 and Industrial Welfare Commission ("!WC") Wage Order No. 4 § 3(A)

14               95.    During the relevant time period, Plaintiffs and the Class would worked in excess of

15      eight (8) hours in a workday, and/or in excess of forty (40) hours in a workweek traveling to and from

16     hearing locations, transcribing hearings, and preparing transcripts and records.

17               96.    As a result of Defendants' policies, Plaintiffs and all otherVHRs were deprived of pay

18     for compensable time worked, including overtime. Plaintiffs are entitled to unpaid, statutory penalties,

19     and interest associated with outstanding overtime premiums.

20               E.     Meal and Rest Break Violations

21               97.    Defendants are required to provide each of their VHRs at least one unpaid meal period

22     for each period for every five (5) hours worked, or a rest period for each four (4) hour period worked,

23     or major fraction thereof. However, in reality, Defendants' scheduling often required ADRs to work

24     through unpaid meal periods and paid rest periods.

25               98.    Under the federal law, in order to deduct an unpaid meal period from an employees'

26     compensable time, an employee must be completely relieved of his or her employment duties for the

27     entire lunch break. 29 CFR 785.19(a) states:

28               Bona fide meal periods. Bona fide meal periods are not work time. Bona fide meal
                                                           - 16 -
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 67 of 97




             periods do not include coffee breaks or time for snacks. These are rest periods. The
             employee must be completely relieved from duty for the purposes of eating regular
 2           meals. Ordinarily 30 minutes or more is long enough for a bona fide meal period. A
             shorter period may be long enough under special conditions. The employee is not
 3           relieved ifhe is required to perform any duties, whether active or inactive, while eating.
             For example, an office employee who is required to eat at his desk or a factory worker
 4           who is required to be at his machine is working while eating. ( emphasis added).

 5   Defendants did not provide their Agents with a legitimate bona fide meal period.

 6           99.    Under California law, employers must provide a meal period of at least 30 minutes for

 7   every five (5) hours worked:

 8           An employer may not employ an employee for a work period of more than five hours
             per day without providing the employee with a meal period of not less than 30 minutes,
 9           except that if the total work period per day of the employee is no more than six hours,
             the meal period may be waived by mutual consent of both the employer and employee.
10           An employer may not employ an employee for a work period of more than 10 hours
             per day without providing the employee with a second meal period of not less than 30
11           minutes, except that if the total hours worked is no more than 12 hours, the second meal
             period maybe waived by mutual consent of the employer and the employee only if the
12           first meal period was not waived.

13   Cal. Lab. Code § 512(a). Furthermore, the applicable Industrial Welfare Commission Wage Order

14   states that an employee is also entitled to a ten (10) minute break for each four (4) hour period, or

15   major fraction thereof, worked.

16           100.   Defendants failed to provide their Agents with a 30-minute meal period for every five

17   (5) hours worked, or a rest period for each four (4) hour period worked. This is because Defendants

18   would often schedule their VHRs to multiple consecutive hearing, without any relief or break. The

19   result was that VHRs were not able to take any breaks during their work day. Accordingly, Plaintiffs

20   and the Class are entitled to one additional hour of compensation per workday for a missed meal and

21   rest period.

22            F.    Failure to Pay Wages in a Timely Manner

23           101.   Generally, wages are due and payable twice during each calendar month. Labor Code

24   § 204(a). Generally, "[l]abor performed between the !st and 15th days, inclusive, of any calendar

25   month shall be paid for between the 16th and the 26th day of the month during which the labor was

26   performed, and labor performed between the 16th and the last day, inclusive, of any calendar month,

27   shall be paid for between the !st and 10th day or the following month." Id. Additionally, an employee

28   who is discharged must be paid all of his or her wages, immediately at the time of termination. Labor
                                                       - 17 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 68 of 97




 I      Code§§ 201 and 227.3. 2

 2              102.   Similarly, Overtime wages must be paid no later than the payday for the next regular

 3      payroll period following the payroll period in which the overtime wages were earned. Id. Pay periods,
 4      and pay days, should be conspicuously posted by the employer. Labor Code§ 207.

 5              103.   Defendants failed to pay their VHRs according to any regular pay schedule. Instead,
 6      Plaintiffs and the Class were told that they would be paid sixty (60) days following the hearing in

 7      which they earn their wages. This system violates California labor law, which required each VHRs to

 8      receive bimonthly paychecks, and be paid within ten (10) calendar days of the end of the pay period.

 9      Additionally, to the extent that Defendants tenninated their relationship with VHRs, Defendants did

10      not issue the final paycheck on the date of termination.

11             104.    Accordingly, Plaintiffs and the Class are entitled to any unpaid wages, accrued interest,
12      and waiting time penalties associated with Defendants' late payroll.

13              G.     Failure to Indemnify Employees' Expenses and Losses
14             105.    Employers must reimburse employees for reasonable business for all necessary

15      expenditures or losses incurred by the employee in carrying out job duties or employer directives.

16      Labor Code § 2802(a). This includes reimbursement for work-required use of employees' own

17      automobiles.

18             106.    It is Defendants' standing policy not to indemnify Plaintiffs and the Class for any

19      expenditures or losses incurred as a result of their employment. Accordingly, Plaintiffs and the Class
20     were not fully reimbursed for the expendihrres and losses incurred for Defendants' benefit.
21             107.    Defendants also maintained a policy of refusing to pay their VHRs for any work

22     product they deemed unsatisfactory. Such deductions are not allowed under California law. It is
23     unlawful for any employer to withhold or divert any portion of an employee's wages unless: (1) when

24     required or empowered to do so by state or federal law, or (2) when a deduction is expressly authorized
25     in writing by the employee to cover insurance premiums, benefit plan contributions or other deductions
26

27         2
             Alternatively, employers can establish weekly, biweekly, or semimonthly payroll if the wages
28     are paid not more than seven (7) calendar days following the close of the payroll period. Labor Code
       § 204(d).
                                                       - 18 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 69 of 97




 1      not amounting to a rebate on the employee's wages, or (3) when a deduction to cover health, welfare,

 2      or pension contributions is expressly authorized by a wage or collective bargaining agreement. Labor

 3      Code§§ 221-224.

 4                108.   Defendants are not allowed to deduct wages simply because the Defendants are

 5      displeased with the work product provided. Accordingly, Plaintiffs and the Class are owed

 6      reimbursement of all business related expenses and repayment of any unlawfully deducted wages.

 7                H.     Breach of Contract
 8                109.   Even if the Court determines that Plaintiffs and members of the Class are not

 9      employees, Defendants still refuse to abide by the terms of the Master Agreement. Under the express

10      terms of the Master Agreement, Plaintiffs and the Class are entitled to compensation within 60 days.

11                110.   However, Defendants often fail to pay within this generous payment term. Indeed,job

12     review      website,   like   Glassdoor.com     (https://www.glassdoor.com/Reviews/Carmazzi-Global-

13      Solutions-Reviews-E953076_P2.htm) and Indeed.com (https://www.indeed.com/cmp/Carmazzi-

14     Global-Solutions/reviews), are filled with individuals complaining that they have not been paid.

15     VI.      FLSA COLLECTIVE ACTION ALLEGATIONS

16              Ill.     Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their own

17     behalf and on behalf of:

18              All current and former VHRs who worked for any Defendants at any time from
                September 24, 2015 through judgment.
19
       (hereinafter referred to as the "FLSA Collective"). Plaintiffs reserve the right to amend this
20
       definition if necessary.
21
                112.     Defendants are liable under the FLSA for, inter alia, failing to properly compensate
22
       Plaintiffs and other similarly situated Agents.
23
                113.     Excluded from the proposed FLSA Collective are Defendants' executives,
24
       administrative and professional employees, including computer professionals and outside sales
25     persons.
26
                114.     Consistent with Defendants' policy and pattern or practice, Plaintiffs and the members
27
       of the FLSA Collective were not paid premium overtime compensation when they worked beyond 40
28
                                                          - 19 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 70 of 97




 I     hours in a workweek.

 2             115.    All of the work that Plaintiffs aud the Fl.SA Collective members performed was

 3     assigned by Defendants, and/or Defendants were aware of all of the work that Plaintiffs and the FLSA

 4     Collective members performed.

 5             116.    As part of its regular business practice, Defendants intentionally, willfully, and

 6     repeatedly engaged in a pattern, practice, and/or policy of violating the Fl.SA with respect to Plaintiffs

 7     and the Fl.SA Collective members. This policy and pattern or practice includes, but is not limited to:

 8                        a. willfully failing to pay its employees, including Plaintiffs and the FLSA
                             Collective, for all hours worked including premium overtime wages for all
 9                           hours worked in excess of 40 hours per workweek; and
10
                          b. willfully failing to accurately record all of the time that its employees, including
II                           Plaintiffs and the FLSA Collective, worked for Defendants' benefit.

12             117.    Defendants are aware or should have been aware that federal law required them to pay

13     Plaintiffs and the FLSA Collective overtime premiums for all hours worked in excess of 40 per

14     workweek.

15             I 18.   Defendants failed to properly maintain timekeeping and payroll records pertaining to

16     the FLSA Collective under the FLSA, 29 U.S.C. 2ll(c).

17            119.     Defendants' unlawful conduct was widespread, repeated, and consistent.

18            120.     A collective action under the FLSA is appropriate because the employees described

19     above are "similarly situated" to Plaintiffs under 29 U.S.C. § 216(b). The employees on behalf of

20     whom Plaintiffs bring this collective action are similarly situated because (a) they have been or are

21     employed in the same or similar positions; (b) they were or are performing the same or similar job

22     duties; (c) they were or are subject to the same or similar unlawful practices, policy, or plan; and (d)

23     their claims are based upon the same factual and legal theories.

24            121.     The employment relationships between Defendants and every proposed FLSA

25     Collective member are the same and differ only by name, location, and rate of pay. The key issues -

26     the amount of uncompensated off-the-clock work owed to each employee -does not vary substantially

27     among the proposed FLSA Collective members.

28            122.     There are many similarly situated current and former Agents who were underpaid in
                                                         - 20 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 71 of 97




 1     violation of the FLSA who would benefit from the issuance of a court-authorized notice of this lawsuit

 2     and the opportunity to join it.

 3             123.   Notice should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).

 4             124.   Those similarly situated employees are known to Defendants, are readily identifiable,

 5     and can be located through Defendants' records.

 6             125.   Plaintiffs estimate the proposed FLSA Collective, including both current and former

 7     employees over the relevant period will include several hundreds, if not thousands, of workers. The

 8     precise number ofFLSA Collective members should be readily available from a review of Defendants'

 9     personnel and payroll records.

10     VII.    CLASS ALLEGATIONS

11             126.   Plaintiffs bring this action as a class action pursuant to California Code of Civil§ 382

12     for the following Classes of persons:

13             National Class
               All individuals who have worked for Defendants as a VHR at any time on or after the
14             date four years before the filing of this action.

15             California Subclass
               All individuals who have worked in California for Defendants as a VHR at any time
16             during the relevant statue of limitation

17            Michigan Subclass
              All individuals who have worked in Michigan for Defendants as a VHR at any time
18            during the relevant statue of limitation

19            Florida Subclass
              All individuals who have worked in Florida for Defendants as a VHR at any time during
20            the relevant statue oflimitation

21            South Carolina Subclass
              All individuals who have worked in South Carolina for Defendants as a VHR at any
22            time during the relevant statue oflimitation

23            Maryland Subclass
              All individuals who have worked in Maryland for Defendants as a VHR at any time
24            during the relevant statue of limitation

25     Excluded from the Class are all legal entities, Defendant herein and any person, firm, trust,

26     corporation, or other entity related to or affiliated with Defendant, as well as any judge, justice or

27     judicial officer presiding over this matter and members of their immediate families and judicial staff.

28             127.   The names and addresses of the individuals who comprise the FLSA Collective are
                                                         - 21 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 72 of 97




 1      available from Defendants. Accordingly, Plaintiffs herein request an Order requiring Defendants to

 2     provide the names and all available locating information for all members of the FLSA Collective, so

 3     that notice can be provided regarding the pendency of this action, and of such individuals' right to opt-

 4     in to this action as party plaintiffs.

 5             128.    Numerosity. Defendants have employed hundreds of individuals as VHRs during the

 6     relevant time periods.

 7             129.    Existence and Predominance of Common Questions. Common questions oflaw and/or

 8     fact exist as to the members of the proposed classes and, in addition, common questions of law and/or

 9     fact predominate over questions affecting only individual members of the proposed classes. The

10     common questions include the following:

11                     a.        Whether Defendants employed the Plaintiffs and Class Members within the

12             meaning of the FLSA;

13                     b.        Whether Defendants employed the Plaintiffs and Class Members pursuant to

14             California law;

15                     C.        Whether the Master Agreement is governed by California law;

16                     d.       Whether Defendants willfully misclassified Plaintiffs and the Class Members

17             as independent contractors for purposes of the FLSA and California labor law;

18                     e.       Whether Defendants failed to pay Plaintiffs and the Class Members in a timely

19            manner pursuant to the terms of the Master Agreement;

20                     f.       Whether Defendants failed to pay Plaintiffs and the Class Members in a timely

21            manner under the FLSA and applicable labor codes;

22                     g.       Whether Defendants failed to maintain accurate time and employment records

23            within the meaning of the FLSA and California law;

24                     h.       Whether Defendants failed to pay overtime premium wages due to Plaintiffs

25            and the Class Members;

26                     I.       Whether Defendants failed to pay rest period wages and premium wages due to

27            Plaintiffs and the Class Members;

28                    J·        Whether Defendants failed to pay meal period premium wages due to Plaintiffs
                                                         - 22 -
        CLASS ACTION COMPLAJNT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 73 of 97




 1            and the Class Members;

 2                    k.     Whether Defendants failed to provide accurate itemized wage statements to

 3            Plaintiffs and the Class Members;

 4                    1.     Whether Defendants made unlawful deductions from Plaintiffs' and the Class

 5            Members' wages;

 6                    m.      Whether Defendants failed to provide indemnify Plaintiffs and the Class

 7            Members for business expenses;

 8                    n.     Whether Defendants' actions were unlawful or unfair under California Business

 9            and Professional Code, section 17200 et seq.,

10                    0.     Whether injunctive relief, restitution, and other equitable remedies, and

11            penalties are warranted;

12                    p.     The amount of damages owed by Defendants; and

13                    q.     Whether Defendants are liable for costs and attorneys' fees.

14            130.    Typicality. Plaintiffs' claims are typical of the claims of the proposed classes.

15     Defendants' common course of conduct in violation of law as alleged herein has caused Plaintiffs and

16     the proposed classes to sustain the same or similar injuries and damages. Plaintiffs' claims are

17     therefore representative of and co-extensive with the claims of the proposed classes.

18            131.    Adequacy. Plaintiffs are adequate representatives of the proposed classes because their

19     interests do not conflict with the interests of the members of the classes they seek to represent.

20     Plaintiffs have retained counsel competent and experienced in complex class action litigation and

21     Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their counsel will fairly and

22     adequately protect the interests of members of the proposed classes.

23            132.    Superiority. The class action is superior to other available means for the fair and

24     efficient adjudication of this dispute. The injury suffered by each member of the proposed classes,

25     while meaningful on an individual basis, is of such magnitude as to make the prosecution of individual

26     actions against Defendants economically infeasible. Individualized litigation increases the delay and

27     expense to all parties and the court system presented by the legal and factual issues of the case. By

28     contrast, the class action device presents far fewer management difficulties and provides the benefits
                                                        - 23 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 74 of 97




 1     of single adjudication, economies of scale, and comprehensive supervision by a single court.

 2            133.    In the alternative, the proposed classes may be certified because the prosecution of

 3     separate actions by the individual members of the proposed classes would create a risk of inconsistent

 4     or varying adjudication with respect to individual members of the proposed classes that would

 5     establish incompatible standards of conduct for Defendants; and Defendants have acted and/or refused

 6     to act on grounds generally applicable to the proposed classes, thereby making appropriate final and

 7     injunctive relief with respect to members of the proposed classes as a whole.

 8                                   FIRST CAUSE OF ACTION
                              VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
 9                       FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                                  (On Behalf of the FLSA Collective)
10
              134.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
11
       paragraphs of this Complaint.
12
              135.    At all times relevant to this action, Defendant was engaged in interstate commerce, or
13
       in the production of goods for commerce, as defined by the FLSA.
14
              136.    At all times relevant to this action, Plaintiffs were "employees" of Defendant within the
15
       meaning of29 U.S.C. § 203(e)(l) of the FLSA.
16
              137.    Plaintiffs and the FLSA Collective members, by virtue of their job duties and activities
17
       actually performed, are all non-exempt employees.
18
              138.    Defendant is not "retail or service establishments" as defined by 29 U.S.C. § 2!3(a)(2)
19
       of the FLSA.
20
              139.    At all times relevant to this action, Defendant "suffered or permitted" Plaintiffs and all
21
       similarly situated current and former employees to work and thus "employed" them within the meaning
22
       of29 U.S.C. § 203(g) of the FLSA.
23
              140.    At all times relevant to this action, Defendant required Plaintiffs and the FLSA
24
       Collective members to perform work, but failed to pay these employees the federally mandated
25
       minimum wage or overtime compensation for this work.
26
              141.    The work performed every shift by Plaintiffs and the FLSA Collective members is an
27
       essential part of their jobs and these activities and the time associated with these activities is not de
28
                                                         - 24 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 75 of 97




 I     minimis.

 2             142.   In workweeks where Plaintiffs and other FLSA Collective members worked, Plaintiffs

 3     and other FLSA Collective members did not receive compensation above the federally required

 4     minimum wage.

 5             143.   In workweeks where Plaintiffs and other FLSA Collective members worked 40 hours

 6     or more, the uncompensated off-the-clock work time, and all other overtime should have been paid at

 7     the federally mandated rate of 1.5 times each employee's regular hourly wage.

 8             144.   Defendant's violations of the FLSA were knowing and willful. Defendant knew or

 9     could have determined how long it took for their Agents to perform their work. Further, Defendant

10     could have easily accounted for and properly compensated Plaintiffs and the FLSA Collective for

11     these work activities, but did not.

12             145.   The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

13     each employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional

14     equal amount in liquidated damages (double damages), plus costs and reasonable attorneys' fees.

15                                       SECOND CAUSE OF ACTION
                                           BREACII OF CONTRACT
16                                      (On Behalf of the California Class)

17             146.   Plaintiffs hereby incorporate by reference the allegations contained in the preceding

18     paragraphs of this Complaint.

19             147.   Plaintiffs and the other VHRs entered into the Master Agreement with Defendant.

20             148.   Defendants' Master Agreement states:

21            Governing Law. This agreement shall be governed by the laws of the state of California
              as such law are applied to agreements entered into and performed entirely within the
22            State of California between California residents ...

23     Accordingly, Defendants have contracted that California law is incorporated into and should apply to

24     the Master Agreeroent.

25             149.   Regardless of Plaintiffs' and the other VHRs' employment status, Defendants agreed

26     to pay Plaintiffs and the other VHRs on a per hearing basis subject to a sixty (60) day payment term.

27             150.   Defendant failed to pay the amount due under the Master Agreement to Plaintiffs and

28     the other VHRs within the proscribed sixty ( 60) day payment term.
                                                        - 25 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 76 of 97




 I              151.    By reason of said breach, Plaintiffs and the National Class sustained damages in the

 2      form of monetary losses. Accordingly, Plaintiffs and the National Class seek any payment of any

 3      unpaid invoices, and interest raising from any unjustified late payments.

 4                                   THIRD CAUSE OF ACTION
                       BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
 5                                  (On Behalf of the National Class)

 6              152.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

 7      paragraphs of this Complaint.

 8              153.    Plaintiffs and the other VHRs entered into the Master Agreement with Defendant.

 9              154.    Defendants' Master Agreement states:

10             Governing Law. This agreement shall be governed by the laws of the state of California
               as such law are applied to agreements entered into and performed entirely within the
11             State of California between California residents ...

12      Accordingly, Defendants have contracted that California law is incorporated into and should apply to

13      the Master Agreement.

14             155.     The contractual relationship between the parties included an implied covenant of good

15      faith and fair dealing, which required the parties to act with fairness toward the other and to refrain

16      from any action that would prevent any party from realizing the potential benefits of the Master

17      Agreement.

18             156.     Regardless of Plaintiffs' and the other VHRs' employment status, Defendants agreed

19      to pay Plaintiffs and the other VHRs on a per hearing basis subject to a sixty (60) day payment term.

20             157.     Defendants maintained a policy of not paying Plaintiffs and the other VHRs unless the

21     VHRs' work product was acceptable to Defendants' clients and the Defendants' clients had paid their

22     invoices.

23             158.     Defendants breached the covenant by failing to pay Plaintiffs and the other VHRs

24     according to the proscribed sixty (60) day payment term. To justify the untimely payments, Defendants

25     misrepresented that the VHRs' work product was not acceptable and/or payment status of Defendant's

26     clients' invoices prevented payment. In actuality, these excuses were simply a bid to delay.

27             159.     By reason of said breach of the covenant of good faith and fair dealing, Plaintiffs and

28     the National Class sustained damages in the form of monetary losses. Accordingly, Plaintiffs and the
                                                         - 26 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 77 of 97




     1   National Class seek any payment of any unpaid invoices, and interest arising from any unjustified late
 2       payments.

 3                                        FOURTH CAUSE OF ACTION
                     VIOLATION OF CALIFORNIA LABOR CODE§§ 1182.11, 1182.12, 1194,
 4                     AND WAGE ORDER NO. 4 - FAILURE TO PAY MINIMUM WAGE
                       (On Behalf of the National Class, or alternatively the California Class)
 5
                 160.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
 6
         paragraphs of this Complaint.
 7
                 161.    Defendants' Master Agreement states:
 8
                 Governing Law. This agreement shall be governed by the laws of the state of California
 9               as such law are applied to agreements entered into and performed entirely within the
                 State of California between California residents ...
10
         Accordingly, Defendants have contracted that California law is incorporated into and should apply to
11
         the Master Agreement.
12
                 162.    Individuals are permitted to choose the law which will apply to their contracts, and
13
         employers are able to provide their employees benefits that exceed those provided under their own
14
         states' labor code.
15
                 163.   Here, Defendants expressly agreed that the VHRs agreement should be governed under
16
         the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
17
         agreements entered into and performed entirely within the State of California between California
18
         residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action
19
         on behalfofthe National Class.
20
                 164.   Should the Court find that California law does not govern the claims of out-of-state
21
         VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California
22
         Subclass.
23
                165.    At all times relevant to this complaint, Labor Code§§ 1182.11, I 182.12 provide for
24
         the rninimwn wage that should be paid for all hours worked, irrespective of if an employee was
25
         normally paid on an hourly, piece rate, or other basis. This minimum wage was $9.00 per hour starting
26
         in July I, 2014, $10.00 per hour starting in January 1, 2016, $10.50 per hour starting in January l,
27
         2017, and 11.00 per hour starting in January 1, 2018.
28
                                                          - 27 -
          CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 78 of 97




 1           166.   Defendants failed to pay Plaintiffs and the National Class for all hours worked at the

 2   statutory minimum wage rate, as required by law and the Master Agreement, including for the time

 3   that VHRs worked at the hearing and after the hearing, preparing the transcript.

 4           167.   Plaintiffs are informed and believe Defendants did not properly maintain records

 5   pertaining to when Plaintiffs and the National Class members began and ended each shift, in violation

 6   of Labor Code §1174 and Wage Order§ 7(A).

 7           168.   Defendants intentionally, maliciously, fraudulently and with the intent to deprive the Class

 8   of their ability to earn a living so as to reduce their labor costs, knowingly and willingly implemented a

 9   scheme or artifice to avoid paying the statutory minimum wage rate by reducing the rate of pay to

10   Plaintiffs and other Class members who worked overtime hours.

11          169.    Plaintiffs and the National Class were entitled to receive compensation at the minimum

12   wage rate for all hours worked. Defendant's failure to pay lawful statutory minimum wages, as alleged

13   above, was a willful violation of Labor Code §§ 1182.11, 1182.12, 1198, and Wage Order.

14          170.    Wherefore, Plaintiffs demand payment of the unpaid balance of the full amount of

15   wages due for unpaid time worked, as well as minimum wages owing, including interest thereon,

16   penalties, reasonable attorneys' fees, and costs of suit pursuant to Labor Code§§ 1194 and 1194.2.

17                                    FIF1H CAUSE OF ACTION
                  VIOLATION OF CALIFOR.i~A LABOR CODE §§ 510, 1194, 1198
18                  AND WAGE ORDER NO. 4 - FAILURE TO PAY OVERTIME
                (On Behalf of the National Class, or alternatively the California Subclass)
19
            171.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
20
     paragraphs of this Complaint.
21
            172.    Defendants' Master Agreement states:
22
            Governing Law. This agreement shall be governed by the laws of the state of California
23          as such law are applied to agreements entered into and performed entirely within the
            State of California between California residents ...
24
     Accordingly, Defendants have contracted that California law is incorporated into and should apply to
25
     the Master Agreement.
26
            173.    Individuals are permitted to choose the law which will apply to their contracts, and
27
     employers are able to provide their employees benefits that exceed those provided under their own
28
                                                       - 28 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 79 of 97




 I   states' labor code.

 2           174.    Here, Defendants expressly agreed that the VHRs agreement should be governed under

 3   the laws of the state of California, and that VHRs should have all the rights and benefits applicable to

 4   agreements entered into and performed entirely within the State of California between California

 5   residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

 6   on behalf of the National Class.

 7           175.    Should the Court find that California law does not govern the claims of out-of-state

 8   VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California

 9   Subclass.

10           176.    At all relevant times, Defendants regularly and consistently maintained corporate
11   policies and procedures designed to reduce labor costs by misclassifying their employees, therefore

12   reducing or minimizing the amount of compensation paid to its employees, especially overtime

13   compensation.

14           177.    At all relevant times, Plaintiffs and the National Class regularly performed non-exempt

15   work and were thus subject to the overtime requirements of California law.

16           I 78.   Labor Code §§ 510 and 1198 and Wage Order§ 3(A) provide that: (a) employees are

17   entitled to compensation at the rate of one and one-half times their regular rate of pay for all hours

18   worked in excess of eight (8) hours in a workday up to twelve (12) hours in a workday, in excess of

19   forty (40) hours in a workweek, and for the first eight (8) hours of work on the seventh (7th) consecutive

20   day or a workweek; and (b) employees are entitled to compensation at the rate of twice their regular

21   rate of pay for all hours worked in excess of twelve (12) hours in a workday, and in excess of eight (8)

22   hours on the seventh (7 th ) consecutive day of work in a workweek.

23          179.     At all relevant times, Plaintiffs and the Class regularly worked in excess of eight (8) hours

24   in a workday and/or in excess offorty(40) hours ina workweek.

25          180.     At all relevant times, Defendants failed and refused to pay Plaintiffs and the Class

26   members for any and all hours actually worked in excess of the scheduled shift.

27          181.     Plaintiffs are informed and believe Defendants did not properly maintain records

28   pertaining to when Plaintiffs and the National Class members began and ended each shift, in violation
                                                         - 29 -
      CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 80 of 97




 I      of Labor Code §1174 and Wage Order§ 7{A).

 2              182.     Defendants intentionally, maliciously, fraudulently and with the intent to deprive the Class

 3      of their ability to earn a living so as to reduce their labor costs, knowingly and willingly implemented a

 4      scheme or artifice to avoid paying overtime by reducing the rate of pay to Plaintiffs and other Class
 5      members who worked overtime hours.

 6             183.      Plaintiffs and the Class were entitled to receive overtime compensation at their lawful

 7      regular rate of pay, including the differential where applicable. Defendant's failure to pay lawful

 8      premium overtime wages, as alleged above, was a willful violation of Labor Code§§ 510, 1198, and

 9      Wage Order.

10             184.      Wherefore, Plaintiffs demand payment of the unpaid balance of the full amount of

11      wages due for unpaid time worked, as well as overtime premiums owing, including interest thereon,

12      penalties, reasonable attorneys' fees, and costs of suit pursuant to Labor Code§§ I 194 and 1194.2.

13                                          SIXTH CAUSE OF ACTION
                         VIOLATION OF CALIFORNIA LABOR CODE§§ 226.7 and 512
14                           FAILURE TO PROVIDE MEAL AND REST BREAKS
                      (On Behalf of the National Class, or alternatively the California Subclass)
15
               185.      Plaintiffs hereby incorporate by reference the allegations contained in the preceding
16
        paragraphs of this Complaint.
17
               186.      Defendants' Master Agreement states:
18
               Governing Law. This agreement shall be governed by the laws of the state of California
19             as such law are applied to agreements entered into and performed entirely within the
               State of California between California residents ...
20
       Accordingly, Defendants have contracted that California law is incorporated into and should apply to
21
       the Master Agreement.
22
               187.      Individuals are permitted to choose the law which will apply to their contracts, and
23
       employers are able to provide their employees benefits that exceed those provided under their own
24
       states' labor code.
25
               188.     Here, Defendants expressly agreed that the VHRs agreement should be governed under
26
       the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
27
       agreements entered into and performed entirely within the State of California between California
28
                                                            - 30 -
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 81 of 97




 I   residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

 2   on behalfofthe National Class.

 3          189.    Should the Court find that California law does not govern the claims of ont-of-state

 4   VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California

 5   Subclass.

 6          190.    Labor Code§ 512, and Wage Order§ I l(A) and (B) provide that an employer may not

 7   employ a person for a work period of more than five (5) hours without providing the employee with a

 8   meal period ofnot less than thirty (30) minutes, and may not employ an employee for a work period of

 9   more than ten (10) hours per day without providing the employee with a second meal period of not

10   less than (30) minutes.

II          191.    Additionally, Defendants were required to provide a rest period of ten (IO) minute

12   break for each four (4) hour period, or major fraction thereof, worked.

13          192.    At all relevant times, Plaintiffs and the National Class consistently worked in excess of

14   five (5), and sometimes more than ten (10), hours in a day.

15          I 93.   At all relevant times, Defendants regularly required employees to perform work during

16   their first and/or second meal periods, without proper compensation. Further, Defendants did not

17   provide rest breaks as is required by California law. Defendants' practice of requiring employees to

18   perform work during their legally mandated meal and rest periods without premium compensation is

19   a violation of Labor Code§§ 226.7 and 512, and Wage Order.

20          194.    Defendants purposefully elected not to provide meal and rest periods to Plaintiffs and

21   National Class members, and Defendants acted willfully, oppressively, and in conscious disregard of

22   the rights of Plaintiffs and the National Class members in failing to do so.

23           195.   Plaintiffs are informed and believe Defendants did not properly maintain records

24   pertaining to when Plaintiffs and the National Class members began and ended each meal period, in

25   violation of Labor Code §1174 and Wage Order§ 7(A).

26           196.   As a result of Defendants' knowing, willful, and intentional failure to provide meal and

27   rest breaks, Plaintiffs and the National Class members are entitled to recover one(!) additional hour

28   of pay at the employee's regular rate of pay for each work day that a meal and/or rest period was not
                                                       - 31 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 82 of 97




     1   provided, pursuant to Labor Code § 226.7 and Wage Order § ll(D), and penalties, reasonable

 2        attorneys' fees, and costs pursuant to Labor Code§§ 218.5.

 3               197.     Defendants' wrongful and illegal conduct in failing to provide Class members with

 4       meal or rest breaks or to provide premium compensation, unless and until enjoined by order of this

 5       Court, will continue to cause great and irreparable injury to Plaintiffs and the Class members in that

 6       Defendant will continue to violate these laws unless specifically ordered to comply with the same. The

 7       expectation of future violations will require current and future employees to repeatedly and

 8       continuously seek legal redress in order to gain compensation to which they are already entitled.

 9       Plaintiffs and the National Class members have no other adequate remedy at law to insure future

10       compliance with the laws alleged to have been violated.

11               198.     Wherefore, Plaintiffs demand pursuant to Labor Code Section 227. 7(b) that Defendants

12       pay each National Class member one additional hour of pay at the Class member's regular rate of

13       compensation for each work day that the meal and/or rest period was not provided.

14                                         SEVENTH CAUSE OF ACTION
                           VIOLATION OF CALIFORNIA LABOR CODE§§ 221 and 223
15                                           UNLAWFUL DEDUCTIONS
                       (On Behalf of the National Class, or alternatively the California Subclass)
16
                 199.     Plaintiffs hereby incorporate by reference the allegations contained in the preceding
17
         paragraphs of this Complaint.
18
                 200.     Defendants' Master Agreement states:
19
                 Governing Law. This agreement shall be governed by the laws of the state of California
20               as such law are applied to agreements entered into and performed entirely within the
                 State of California between California residents ...
21
         Accordingly, Defendants have contracted that California law is incorporated into and should apply to
22
         the Master Agreement.
23
                201.      Individuals are permitted to choose the law which will apply to their contracts, and
24
         employers are able to provide their employees benefits that exceed those provided under their own
25
         states' labor code.
26
                202.      Here, Defendants expressly agreed that the VHRs agreement should be governed under
27
         the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
28
                                                           - 32 -
          CLASS ACTION COMPLAINT
         Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 83 of 97




     1      agreements entered into and performed entirely within the State of California between California

     2     residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

 3         on behalfofthe National Class.

 4                 203.    Should the Court find that California law does not govern the claims of out-of-state

 5         VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California
 6         Subclass.

 7                 204.    At all relevant times, Defendants regularly and consistently maintained corporate
 8         policies and procedures designed to reduce labor costs by reducing or minimizing the amount of
 9         compensation paid to its employees.

10                 205.    As more fully set forth above, Defendants made deductions from Plaintiffs' and the
11         National Class members' paychecks.

12                 206.   Labor Code § 221 provides it is unlawful for any employer to collect or receive from
13         an employee any part of wages theretofore paid by employer to employee.
14                 207.   Labor Code § 223 provides that where any statute or contract requires an employer to
15         maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while purporting
16         to pay the wage designated by statute or by contract. Labor Code section 225 further provides that the
17         violation of any provision of Labor Code §§ 221 and 223 is a misdemeanor.

18                208.    As a result of the conduct alleged above, Defendants unlawfully collected or received

19         from Plaintiffs and the National Class part of the wages paid to their employees.
20                209.    Wherefore, Plaintiffs demand the return of all wages unlawfully deducted from the

21         paychecks, including interest thereon, penalties, reasonable attorneys' fees, and costs of suit pursuant
22         to Labor Code §§ 225.5 and I 194.

23                                         EIGHTH CAUSE OF ACTION
                              VIOLATION OF CALIFORNIA LABOR CODE§ 2802
24                     FAILURE TO INDEMNIFY EMPLOYEES' EXPENSES AND LOSSES
                       (On Behalf of the National Class, or alternatively the California Subclass)
25
                  210.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
26
          paragraphs of this Complaint.
27
                  211.    Defendants' Master Agreement states:
28
                                                            - 33 -
           CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 84 of 97




 I               Governing Law. This agreement shall be governed by the laws of the state of California
                 as such law are applied to agreements entered into and performed entirely within the
 2               State of California between California residents ...

 3     Accordingly, Defendants have contracted that California law is incorporated into and should apply to

 4     the Master Agreement.

 5               212.   Individuals are permitted to choose the law which will apply to their contracts, and

 6     employers are able to provide their employees benefits that exceed those provided under their own

 7     states' labor code.

 8               213.   Here, Defendants expressly agreed that the VHRs agreement should be governed under

 9     the laws of the state of California, and that VHRs should have all the rights and benefits applicable to

10     agreements entered into and performed entirely within the State of California between California

II     residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action

12     on behalf of the National Class.

13               214.   Should the Court find that California law does not govern the claims of out-of-state

14     VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California

15     Subclass.

16               215.   California Labor Code § 2802 provides that an employer shall indemnify his or her

17     employee for all necessary expenditures or losses incurred by the employee in direct consequence of

18     the discharge of his or her duties.

19               216.   As more fully set forth above, Defendants knowingly and willfully violated California

20     Labor Code § 2802 by failing to pay Plaintiffs and members of the National Class all expenses and

21     losses owed as alleged. Defendants are therefore liable to Plaintiffs and members of the National

22     Class for expenses and losses incurred in direct consequence of the discharge of their employment

23     duties.

24               217.   Plaintiffs, individually and on behalf of the members of the National Class, respectfully

25     request that the Court award all expenses and losses due, and the relief requested below in the Prayer

26     for Relief.

27

28
                                                          - 34 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 85 of 97




 I                                       NINTH CAUSE OF ACTION
                       VIOLATION OF CALIFORNIA LABOR CODE§ 226 and 1174
 2                     FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
                   {On Behalf of the National Class, or alternatively the California Subclass)
 3
               218.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
 4
       paragraphs of this Complaint.
 5
              219.    Defendants' Master Agreement states:
 6
               Governing Law. This agreement shall be governed by the laws of the state of California
 7             as snch law are applied to agreements entered into and performed entirely within the
               State of California between California residents ...
 8
       Accordingly, Defendants have contracted that California law is incorporated into and should apply to
 9
       the Master Agreement.
10
              220.    Individuals are permitted to choose the law which will apply to their contracts, and
II
       employers are able to provide their employees benefits that exceed those provided under their own
12
       states' labor code.
13
              221.    Here, Defendants expressly agreed that the VHRs agreement should be governed under
14
       the laws of the state of California, and that VHRs should have all the rights and benefits applicable to
15
       agreements entered into and performed entirely within the State of California between California
16
       residents. This includes the California Labor Code. Accordingly, Plaintiffs bring this cause of action
17
       on behalf of the National Class.
18
              222.    Should the Court find that California law does not govern the claims of out-of-state
19
       VHRs, Plaintiff Guillen will alternatively assert this cause of action on behalf of the California
20
       Subclass.
21
              223.    Labor Code§§ 226 and 1174 provide that every employer shall, semi-monthly or at the
22
       time of payment of wages, furnish each employee, either as a detachable part of the check or
23
       separately, an accurate, itemized statement in writing showing the total hours worked, and the
24
       applicable hourly rates and corresponding total number of hours worked.
25
              224.    At all relevant times, Defendants failed to maintain proper records and furnish Plaintiffs
26
       and the National Class members, either semi-monthly or at the time of each payment of wages, an
27
       accurate, itemized statement confonning to the requirements of Labor Code§§ 226 and 1174.
28
                                                         - 35 -
        CLASS ACTION COMPLAlNT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 86 of 97




              225.    At all relevant times, Defendants failed to furnish Plaintiffs and the National Class

 2     members with accurate wage statements in writing, showing: (I) gross wages earned; (2) total hours

 3     worked by each respective employee; (3) all deductions; (4) net wages earned; (5) the inclusive dates

 4     ofthe period for which the employee is paid; (6) the name of the employee and only the last four digits

 5     of his or her social security number or an employee identification number; (7) the name and address

 6     of the legal entity that is the employer; and (8) all applicable hourly rates in effect during the pay

 7     period and the corresponding number of hours worked at each hourly rate.

 8            226.    Plaintiffs are informed and believe that Defendants knew or should have known that

 9     Plaintiffs and the Class members were entitled to receive wage statements compliant with Labor Code

10     § 226 and 1174, and that Defendants willfully and intentionally failed to provide Plaintiffs and the

11     Class members with such accurate, itemized statements showing, for example, accurate hours and

12     overtime calculations.

13            227.    Wherefore Plaintiffs demand that Defendants pay each and every Class member fifty

14     dollars ($50 .00) for the initial pay period in which the violation occurred and one hundred dollars

15     ($100) for each subsequent violation, up to a maximum of four thousand dollars ($4,000.00) pursuant

16     to Labor Code§ 226, as well as reasonable attorneys' fees and costs.

17                                    TENTH CAUSE 0-F ACTION
                VIOLATION OF CALIFORNIA LABOR CODE§§ 201,202,203, and 256 -
18                                   WAITING TIME PENALITIES
                 (On Behalf of the National Class, or alternatively the California Subclass)
19
              228.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding
20
       paragraphs of this Complaint.
21
              229.    Defendants' Master Agreement states:
22
              Governing Law. This agreement shall be governed by the laws of the state of California
23            as such law are applied to agreements entered into and performed entirely within the
              State of California between California residents ...
24
       Accordingly, Defendants have contracted that California law is incorporated into and should apply to
25
       the Master Agreement.
26
              230.    Individuals are permitted to choose the law which will apply to their contracts, and
27
       employers are able to provide their employees benefits tl1at exceed those provided under their own
28

        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 87 of 97




 1     states' labor code.

 2             231.     California Labor Code § 201 provides that any discharged employee is entitled to all

 3     wages due at the time of discharge.

 4            232.      Where an employer willfully fails to pay discharged or quitting employees all wages

 5     due as required under the California Labor Code, the employer is liable to such employees under

 6     California Labor Code§ 203 for waiting time penalties in the amount of one(!) day's compensation

 7     at the employees' regular rate of pay for each day the wages are withheld, up to thirty (30) days.

 8            233.      As more fully set forth above, Defendants knowingly and willful violated California

 9     Labor Code§§ 201 and 202 by failing to pay California Plaintiffs and National Class members in a

10     timely manner, including those who are no longer employed by Defendants. Defendants are therefore

11     liable to National Class members who are no longer employed by Defendants for waiting time

12     penalties as required by California Labor Code§ 203.

13                                      ELEVENTH CAUSE OF ACTION
                      VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT,
14                      M.C.L. §408.11, et seq. -FAILURE TO PAY MINIMUM WAGE
                      (On Behalf of Plaintiffs O'Leary and Frame and the Michigan Subclass)
15
              234.      Plaintiffs O'Leary and Frame hereby incorporate by reference the allegations contained
16
       in the preceding paragraphs of this Complaint.
17
              235.      Defendants, Plaintiffs O'Leary and Frame and the Michigan Subclass members are
18
       "employers" and "employees" for the purposes of the Michigan Workforce Opportunity Wage Act
19
       ("WOWA"), MCL § 408.411, et seq. Section 404.413 states that an "employer shall not pay any
20
       employee at a rate that is less than prescribed in this act."
21
               236.     Thus, all putative Michigan Subclass members are entitled a minimum wage pursuant
22
       to Michigan's wage and hour laws. WOWA § 408.414.
23
              237.      In situations where an employee is subject to both the state and federal minimum wage
24
       laws, the employee is entitled to the higher of the two minimum wage rates.
25
               238.     Defendants violated Michigan law, including WOWA § §408.414 and 404.413, by
26
       regularly and repeatedly failing to compensate Plaintiffs O'Leary and Frame and the Michigan
27
       Subclass at the appropriate overtime wage premium as described in this Complaint. As a result,
28
                                                          - 37 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 88 of 97




 1     Plaintiffs O'Leary and Frame and the Michigan Subclass have and will continue to suffer loss of

 2     income and other damages. Accordingly, Plaintiffs O'Leary and Frame and the Michigan Subclass are

 3     entitled to recover unpaid wages owed, plus all damages, fees and costs, available under WOWA,

 4     MCL § 408.411, et seq.

 5                                     TWELFfH CAUSE OF ACTION
                     VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT,
 6                     M.C.L. § 408.11, et seq. -- FAILURE TO PAY OVERTIME WAGE
                     (On Behalf of Plaintiffs O'Leary and Frame and the Michigan Subclass)
 7
              239.     Plaintiffs O'Leary and Frame hereby incorporate by reference the allegations contained
 8
       in the preceding paragraphs of this Complaint.
 9
              240.     Defendants, Plaintiffs O'Leary and Frame and the Michigan Subclass members are
IO
       "employers" and "employees" for the purposes of the WOWA. MCL § 408.4!1, et seq. Section
11
       404.414a states that an "an employee shall receive compensation at not less than 1-1/2 times the
12
       regular rate at which the employee is employed for employment in a workweek in excess of 40 hours."
13
              241.     Thus, all putative Michigan Subclass members are entitled their over mine wages
14
       pursuant to Michigan's wage and hour laws. WOWA §§ 408.413 and 408.414da
15
              242.     Defendants violated Michigan law, including WOWA §§ 408.414a by regularly and
16
       repeatedly failing to compensate Plaintiffs O'Leary and Frame and the Michigan Subclass at the
17
       appropriate minimum wage as described in this Complaint. As a result, Plaintiffs O'Leary and Frame
18
       and the Michigan Subclass have and will continue to suffer loss of income and other damages.
19
       Accordingly, Plaintiffs O'Leary and Frame and the Michigan Subclass are entitled to recover unpaid
20
       wages owed, plus all damages, fees and costs, available under WOWA, MCL § 408.41 I, et seq.
21
                                   TIDRTEENTH CAUSE OF ACTION
22                      VIOLATION OF FLORIDA CONSTITUTION, Art. X, Sec. 24(c)
                                  FAILURE TO PAY MINIMUM WAGE
23                         (On Behalf of Plaintiff Sitterson and the Florida Subclass)

24            243.     Plaintiff Sitterson hereby incorporate by reference the allegations contained in the

25     preceding paragraphs of this Complaint.

26            244.     Defendants, Plaintiff Sitterson and the Florida Subclass members are "employers" and

27     "employees" for the purposes of the Florida Constitution, Art. X, Sec. 24(b) (mirroring the definitions

28     under the FLSA). The Florida Constitution, Art. X, Sec. 24(c) states that an ''[e]mployers shall pay
                                                        - 38 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 89 of 97




 1      Employees Wages no less than the Minimum Wage for all hours worked in Florida."

 2              245.    Thus, all putative Florida Subclass members are entitled a minimum wage pursuant to

 3      Michigan's wage and hour laws.

 4              246.    Defendants violated Florida law, including Florida Constitution, Art. X, Sec. 24, by

 5      regularly and repeatedly failing to compensate Plaintiff Sitterson and the Florida Subclass at the

 6      appropriate minimum wage as described in this Complaint. As a result, Plaintiff Sitterson and the

 7      Florida Subclass have and will continue to suffer loss of income and other damages. Accordingly,

 8      Plaintiff Sitterson and the Florida Class arc entitled to recover unpaid wages owed, plus all liquidated

 9      damages, fees and costs, available under WOWA, Florida Constitution, Art. X, Sec. 24(e).

10                                   FOURTEENTH CAUSE OF ACTION
                              VIOLATION OF THE PAYMENT OF WAGES ACT,
II                         Code 1976 §§ 41-10-40, et seq. -- FAILURE TO PAY WAGES
                          (On Behalf of PlaintiffNaufel and the South Carolina Subclass)
12
               247.    Plaintiff Naufel hereby incorporate by reference the allegations contained in the
13
        preceding paragraphs of this Complaint.
14
               248.    South Carolina has no statutory minimum wage, or overtime provisions. However,
15
        employers are still subject to the FLSA.
16
               249.    Under South Carolina's Payment of Wages Act, employers may pay all wages due
17
        within the agreed upon time period. Code 1976 §§ 41-I0-30(A) & 41-10-40(D).
18
               250.    "An employer shall not withhold or divert any portion of an employee's wages unless
19
        the employer is required or permitted to do so by state or federal law or the employer has given written
20
       notification to the employee of the amount and terms of the deductions." Code 1976 § 41-I0-40(C).
21
               251.    Agents or officers of corporation may be individually liable for knowingly permitting
22
       their corporation to violate Payment of Wages Act.
23
               252.    Defendants violated South Carolina law, including Code 1976 §§ 41-10-30(A) & 41-
24
        I0-40(D), by regularly and repeatedly failing to compensate PlaintiffNaufel and the South Carolina
25
       Subclass at the appropriate minimum and overtime wages as described in this Complaint. Additionally,
26
       Defendant's unlawfully withheld of deduced portions oflawful owed wages in violation of Code 1976
27
       § 41-10-40(C). As a result, PlaintiffNaufel and the South Carolina Subclass have and will continue to
28
                                                         - 39 -
        CLASS ACTION COMPLAINT
     Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 90 of 97




        suffer loss of income and other damages. Accordingly, PlaintiffNaufel and the South Carolina Class

 2      are entitled to recover unpaid wages owed, plus all liquidated damages, fees and costs, available under

 3      WOWA, Florida Constitution, Art. X, Sec. 24(e ).

 4                                      FIFTEENTH CAUSE OF ACTION
                        VIOLATION OF THE MARYLAND WAGE AND HOUR LAW,
 5            § 3-401, et seq. of the Labor and Employment Article -- FAILURE TO PAY WAGES
                           (On Behalf of Plaintiff Chapman and the Maryland Subclass)
 6
               253.    Plaintiff Chapman hereby incorporate by reference the allegations contained in the
 7
        preceding paragraphs of this Complaint.
 8
               254.    Defendants are "employers" for the purposes of the Maryland Wage and Hour Law.
 9
        Labor and Employment Article,§ 3--401(6).
10
               255.    Under the Maryland Wage and Hour Law, employers are required to the greater of the
11
        federal or state mandated minimum wage. Labor and Employment Article,§ 3-413(6). Additionally,
12
        employers are required to pay an overtime wage of at least 1.5 times the usual hourly wage for each
13
        hour over forty (40) hours that an employee works during a workweek .. Id., at§ 3--420(a).
14
               256.    Defendants failed to provide the federal or state mandated minimum wage or overtime
15
        premium wages, as required by law. Thus, all putative Maryland Subclass members are entitled their
16
        overtime wages and minimum.
17
               257.   Defendants violated Maryland law, including§§ 3--413(b) and§ 3--420(a) of the Labor
18
        and Employment Article, by regularly and repeatedly failing to compensate Plaintiff Chapman and the
19
        Maryland Subclass at the appropriate minimum wage as described in this Complaint. As a result,
20
        Plaintiff Chapman and the Maryland Subclass have and will continue to suffer loss of income and
21
        other damages. Accordingly, Plaintiff Chapman and the Maryland Subclass are entitled to recover
22
       unpaid wages owed, plus all damages, fees and costs, available under the Maryland Wage and Hour
23
       Law,Jd., at§ 3--427.
24
                                       SIXTEENTH CAUSE OF ACTION
25             VIOLATION OF THE MARYLAND WAGE PAYMENT COLLECTION LAW,
             § 3-501, et seq. of the Labor and Employment Article --FAlLURE TO PAY WAGES
26                        (On Behalf of Plaintiff Chapman and the Maryland Subclass)
27             258.   Plaintiff Chapman hereby incorporate by reference the allegations contained in the

28     preceding paragraphs of this Complaint.
                                                        - 40 -
        CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 91 of 97




 I          259.    Defendants are "employers" for the purposes of the Maryland Wage Payment

 2   Collection Law. Labor and Employment Article,§ 3-50l(b).

 3          260.    Plaintiff Chapman and the Maryland Subclass were entitled to wages defined under

 4   Labor and Employment Article,§ 3-50l(c).

 5          261.    Maryland Wage Payment Collection Law requires that employees be paid on regular

 6   intervals, and at least once in every two weeks or twice in each month. Labor and Employment Article,

 7   § 3-502(1).

 8          262.    An "employer shall pay an employee or the authorized representative of an employee

 9   all wages due for work that the employee performed before the termination of employment, on or

10   before the day on which the employee would have been paid the wages if the employment had not

11   been terminated." Labor and Employment Article, § 3-505.

12          263.    Employers may not make a deduction from the wage of an employee unless the

13   deduction is: (!) ordered by a court of competent jurisdiction; (2) authorized expressly in writing by

14   the employee; or (3) otherwise made in accordance with any law or any rule or regulation issued by a

15   governmental unit. Labor and Employment Article,§ 3-503.

16          264.    As more fully set forth above, Defendants timely failed to pay Plaintiff Chapman and

17   the Maryland Subclass their entitled to wages within two weeks of the date that they are due pursuant

18   to Labor and Employment Article, §§ 3-502 & 3-505. Accordingly, Plaintiff Chapman and the

19   Maryland Subclass are entitled to recover any unpaid wages owed, plus trebling of damages, fees and

20   costs, available under the Maryland Wage and Hour Law, Id., at§ 3-507.

21                          SEVENTEENTH CAUSE OF ACTION
               VIOLATION OF BUSINESS AND PROFESSIONS CODE, § 17200, et seq.
22                            (On Behalf of the National Class)

23          265.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

24   paragraphs of this Complaint.

25          266.    Defendants are located in California, and all pertinent business decisions regarding

26   Defendant's business practices occurred and emanated from this state.

27          267.    Defendants engaged and continues to engage in unfair business practices in California

28   by practicing, employing and utilizing the unlawful practices described above.
                                                     - 41 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 92 of 97




 1           268.    In addition, the conduct alleged in each of the previously stated causes of action
 2   constitute an unlawful and for unfair business practice ,vithin the meaning of Business & Professions

 3   Code§ 17200, et seq.

 4           269.    As a result of Defendants' conduct, Plaintiffs and the Class have been harmed as

 5   described in the allegations set forth above.

 6           270.    The actions described above, constitute unfair and unlawful business practices within

 7   the meaning of California Business & Professions Code § 17200, el seq. By and through such unfair

 8   and/or unlawful business practices, Defendants obtained valuable property, money and services from

 9   Plaintiffs and the Class.

10           271.    Defendants were unjustly enriched by the policies and practices described, and those

11   policies and practices conferred an unfair business advantage on Defendants over other businesses

12   providing similar services which routinely comply with the requirements of applicable wage and hour

13   laws.

14           272.    Plaintiffs seek, on their own behalf, and on behalf of the putative Class members, full

15   restitution of all monies withheld, acquired and/or converted by Defendants by means of the unfair

16   practices complained of herein, as necessary and according to proof.

17           273.    Plaintiffs seek, on their own behalf, and on behalf of other Class members similarly

18   situated, an injunction to prohibit Defendants from continuing to engage in the unfair and unlawful

19   business practices complained of herein. Defendants' unlawful conduct, as described above, unless

20   and until enjoined and restrained by order of this Court, will cause great and irreparable injury to

21   Plaintiffs and all Class members in that Defendants will continue to violate the law unless specifically

22   ordered to comply with the same. Plaintiffs have no other adequate remedy at law to insure future

23   compliance with the labor laws and wage orders alleged to have been violated herein.

24   VIII. PRAYER FOR RELIEF

25           WHEREFORE, Plaintiff and the Class pray for relief and judgment as follows:

26           A.     Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b) with

27   respect to the FLSA claims set forth above;

28           B.     Designating the named Plaintiffs as Representative of the proposed FLSA collective;
                                                       - 42 -
      CLASS ACTION COMPLAINT
 Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 93 of 97




 1           C.       Ordering Defendant to disclose in computer format, or in print if no computer readable

 2   format is available, the names and addresses of all those individuals who are similarly situated, and

 3   permitting Plaintiffs to send notice of this action to all those similarly situated individuals including

 4   the publishing of notice in a manner that is reasonably calculated to apprise the potential class members

 5   of their rights under the FLSA;

 6          D.        Certifying the proposed National Class, and state Subclasses;

 7          E.        Designating Plaintiffs as representatives of the proposed Class;

 8          F.        Appointing Plaintiffs' counsel as Class Counsel;

 9          G.        Declaring that Defendants willfully violated the Fair Labor Standards Act and its

10   attendant regulations as set forth above;

11          H.        Granting judgment in favor of Plaintiffs and against Defendants and awarding the

12   amount of unpaid wages due;

13          I.        Awarding statutory penalties;

14          J.        Awarding liquidated damages in an amount equal to the amount of unpaid overtime

15   wages found due and owing;

16          K.        For disgorgement and restitution to Plaintiffs and other similarly effected Class

17   members of all funds unlawfully acquired by Defendants, and withheld from Plaintiffs and the Class,

18   by means of any acts or practices declared by this Court to violate the mandate established by

19   California Business and Professions Code§ 17200, et seq.;

20          L.        For an injunction prohibiting Defendant from engaging in the unfair business practices

21   complained of;

22          M.      For an order requiring Defendant to show cause, if any there be, why they should not be

23   enjoined and ordered to comply with the applicable California Industrial Welfare Commission wage

24   orders related to record keeping for Defendant's employees related to same; and for an order enjoining

25   and restraining Defendant and their agents, servants and employees related thereto;

26          N.      For actual damages or statutory penalties according to proof as set forth in California

27   Labor Code§§ 226, 1174, and Wage Order§ 7(A) related to record keeping;

28          0.      For pre-judgment interest as allowed by California Labor Code §§ 218.6, 1194 and
                                                       - 43 -
      CLASS ACTION COMPLAINT
Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 94 of 97




 I   2802(b) and California Civil Code § 3287 and other statutes;

 2          P.      For reasonable attorneys' fees, expenses, and costs as provided by the FLSA, California

 3   Labor Code §§ 218.5, 226(e) and (g), 1194, 2802 and California Code of Civil Procedure§ 1021.5;

 4          Q.      All other relief available to Plaintiffs and the Aggrieved Employees pursuant Lawson

 5   v. ZB, NA., (2017) 18 Cal.App.5th 705; and

 6          R.      For such other and further relief the Court may deem just and proper.

 7   IX.    JURY TRIAL DEMAND

 8          Plaintiff demand a trial by jury for all of the claims asserted in this Complaint so triable.'

 9

10   DATED: September 24, 2018

11

12

13
                                                   Jeffrey R. Krinsk, Esq.
14                                                 Trenton R. Kashima, Esq.
                                                   550 West C St., Suite 1760
15                                                 San Diego, CA 92101-3593
                                                   Telephone: (619) 238-1333
16                                                 Facsimile: (619) 238-5425

17                                                 PITT MCGEHEE PALMER & RIVERS, P.C.
                                                   Megan A. Bonanni, Esq. (Pro Hae Vice Application
18                                                 Forthcoming)
                                                   mbonanni@pittlawpc.com
19                                                 117 West 4th Street, Suite 200
                                                   Royal Oak, MI 48067
20                                                 Telephone: (248) 939-5081

21                                                  SOMMERS SCHWARTZP.C.
                                                   Jason T. Thompson, Esq. (Pro Hae Vice Application
22                                                 Forthcoming)
                                                   jthompson@sommerspc.com
23                                                 One Towne Square, 17th Floor
                                                   Southfield, MI 48076
24                                                 Telephone: (248) 355-0300

25                                                 Attorneys for Plaintiffs
                                                   and the Putative Classes
26

27

28
                                                       - 44 -
     CLASS ACTION COMPLAINT
               Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 95 of 97


                                                                                        -.                                                               CM-n10
~w;~ro~"R~mi1111tgi1i~i~mr-m,Mr..,. ,,.,_,,,,                                                                           FORCOURTU5EONLY

  Finkelstein & Krinsk LLP,                                                                                     FILED
  550WC Street Suite 1760 I San Diego, CA 92101
  San Diego, CA 92101                                                                                           Superior Court Of Call
         TeLEPHONONO.;          619.238.1333                 FAXNOc   619.238,5425                              Sat.rament..,
. ATTORNEY FOR (N~er.           Plaintiffs
SUPERIOR COURT OF CAUFORNIA, COUNTY OP                Sacramento                                                09/25/2018
       sr•m ,o°""'"            720 9th Street                                                                   jmc,ra
       MAILING AOORESS:
     crrvANo•Pcooo,             Sacramento, 95814                                                               Bv                                              , I epu!:y
           BRANCH NAME:
                                                                 .                                              Ca,m i\lumbttr:
  CASE NAME:
  GuiJlen v. Gannazzi, Inc. et al.                                                                              34-2018-00241:,70
                                                                                                      CASE NUMBER:
      CIVIL CASE COVER SHEET                                   Complex Case Designation
0      Unlimited       Limited      D                     D      Counter       D    Jolnder
       (Amount         (Amount
                                                                                                       JUDGE:
         demanded                       demanded is       Flied with first appearance by defendant
         exceeds $25,000)       $25,000 or less)        (Cal. Rules of Court, rule 3.402)           DEPT!

                                   Jtems 1-6 below-must be completed /see instruclions on paae 2).
1. Check one box below for the case type tha1 best describes this case:
                                                                                                                                            ·c;t,:.r  tJ
    8
   Auto Tort                                      Contract                                 ProvlsJonaJly Complex Civll Litigation
         Auto(22)                                        D
                                                         Breac'1 of contract/warranty (06) {Cal. Rule-a of Court, rules 3.400-3.403)
         Uninsured motorist (46)                         D
                                                         Rule 3. 740 collections (09)          D  Antttrusvrrade regulation (03)
                                                                                               D
   Other PI/POJWO (Personal Injury/Property
   Damage/Wrongful Oeath} Tort
    D    Asbestos (04)
                                                         B
                                                        Other coffedions (09}
                                                         Insurance coverage (18)
                                                         D
                                                         Other contract (37)
                                                                                               D
                                                                                               D
                                                                                                  Conslruollon defect (10)
                                                                                                  Mass tort (40j
                                                                                                  Securities IHlga!ion (2B)
    D    Product fiability (24)                   Real Property                                -0 EnvirorunenlaVToxic lort (30}
    D    Medical malpracllce (45}                        D
                                                         Eminent domain/Inverse                D  Insurance coverage claims arising- from the
    D    Other PIIPDM'D (23)                             coodemnation (14)                        above listed provisionally complex case
     Non-PI/POIWD {Other) Tort                           D
                                                         Wrongful eviction (33)                   types {41)

     D   Business torvunfair business practice (07)      DOthec real property (26)               Enforcement of Judgment
    D   Civil rights (OB)                           Unlawful Detainer                          D        Enforcement of judgment {20)
    D    Delamatlon (13)                                 DCommercial (31}                        MlsceJlaneous CMJ Complaint
    D    Fraud (16)                                      D Residential (32)                    D        R!C0(27)
    D    Jn!ellectuaJ property (19}                      D Drugs(38)                           D        Other comp[alnl (not specified above) {42}
     D   Professional negligence {25)               Judlclal Review                              Miscellaneous CMJ Petition
    D    Other non•PJ/POftND tort (35)                   DAsset forfeiture (05)
                                                                                               D        Partnership and corporate governance (21)
   Employment                                            D Petition re: arbitration award (11) D        Other petition (not specified above) (43)
    D    Wrongful termination (36)                       DWnt of mandate (02)
   @ Other empfoymenl (15}                          r7 Other ludicial review (39)
2. This case L!U is           LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management
   a.    D   large number of separate)y represented parties              d.D       Large number ofwi1nesses
   b.    D   Extensive molion practice raising difficult or novel        e.D       Coordination with related actions pendtng in one or more courts
             issues that Will be time.consuming to resolve                         in other counties, states, or countries, or in a federal court
   c. @ Substantfal amount of documentary evidence                       f.D       Substantial postjudgment judicial supervision

3. Remedies sought {ohsck all that apply): a.@ monetary         b,         0
                                                                         nonmonetary; declaratory or injunctive relief                       c. @punitive
4. Number of causes of action (specify):
5. This case         is   0             D
                                is not a cfass action suit
6. If there are any known related cases, file and serve a notice of related case.
Date: 9/24/i 8
Trenton R. Kashima, Esq. (SBN 291405)
                                                                        NOTICE
  • Plaintiff must file this cover sheet wilh the first paper filed In the action or proceeding (except smafl clalms cases or cases filed
    under the Probate Code, Famrly Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctlons.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case Is complex under rule 3.400 et seq. of the California Ruf es of Court. you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3. 740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                           Jl"a e1of
Fonn Adopled for MandalClfY Uae                                                                            Cat Rlllu.01 C01.1rt. 1Uts2.3O, 3.220, 3.400-3..403,3.740;
  Jud"rlilll C0\/1\dl of Calilcrnia
                                                         CIVIL CASE COVER SHEET                                   CIII. Standard.I of .kl!kiaJ A4mlnillr&lion, ltd. 3.10
    CM-010 {Rev. .July   t. 2007]                                                                                                                www.«.Ul1info.ca.gov
                Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 96 of 97


                                                                                                                                       CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others FIiing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and fife, along with your first paper, the Civil Case Cover ShfJet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case frts both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that befong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment wrtt of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Persona/ Injury/Property              Breach of ContracVWarranty (06)                Rufes of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful €Mction)                   Claims Involving Mass Tort (40)
           motorist claim subject to                     Contractl'Warranly Breach-Seller                Securities litigation (28)
           arbitration, check this item                       Plalntiff (not fraud or negf;gence)        EnvlronmenlaVToxic Tort (30)
           instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PUPD/WD (Personal Injury/                               Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) {09}                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seiter Plaintiff                     Abstract of Judgmenl (Out of
           Asbestos Personal Injury/                      Other Promissory Note/Collections                        County)
                                                              Case                                            Confession of Judgment (non-
                 Wrongful Deat h                     Insurance Coverage (not provisionally                         domestic relations)
     Product Liability (not asbestos or                   complex) (18)                                       Sister State Judgment
           toxic/environmental) (24)
     Medical Ma/practice (45)                            Auto Subrogation                                     Administrative Agency Award
           Medical Malpractice-                          Other Coverage                                           (not unpaid taxes)
                  Physicians & Surgeons              Other Contract (37}                                      Petition/Certification of Entiy of
                                                                                                                  Judgment on Unpaid Taxes
           Other Professional Health Care                 Contractual Fraud
                  Malpractice                             Other Contract Dispute                              Other Enforcement of Judgment
                                                                                                                   Case
     Other PI/PD/WD {23)                         Real Property
           Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                  and fall)                               Condemnation (14)                              RICO (27)
                                                                                                          Other Complaint (nof specified
           Intentional Bodily Injury/PD/WO           Wrongful Eviction (33)                                   above) (42)
                  (e.g., assaurt, vandalism)         Other Real Property (e.g., quiet title) (26}             Declaratory Relief Only
            Intentional Infliction of                     Writ of Possession of Real Property                 Injunctive Relief Only (non-
                  Emotional Distress                      Mortgage Foreciosure                                     harassment)
           Negligent Infliction of                        Quiet Title                                         Mechanics Lien
                  Emotional Distress                      Other Real Property (not eminent                    Other Commercial Complaint
           Other PI/PD/WD                                 domain, landlord/tenant, or                               Case (non-torttnon-complex)
 Non Pl/POJWD (Other) Tort
     4                                                    foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Oetalner                                                 (non-tort/non-complex)
         Practice (07)                               Commercial (31)                                  Miscellaneous Civil Petition
     Civil Rights (e.g .• discrimination,             Residential (32)                                   Partnership and Corporate
          false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21}
           harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation {e.g., slander, flbel)                    report as Commercial or Residential)                above) (43)
             (13)                                Judicial Review                                              Civil Harassment
     Fraud (16}                                      Asset Forfeiture (05)                                     Workplace Violence
     lntelfectual Property (19)                      Petition Re: Arbitration Award {11)                       Elder/Dependent Adult
     Professlonaf Negligence {25)                    Writ of Mandate (02)                                           Abuse
          Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
          Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
                (not medical or legal)                        Case Matter                                      Petition for Refief From Late
      Other Non-Pl/PD/WO Tort (35)                        Writ-Other Limited Court Case                             Claim
Employment                                                   Review                                           Other Civil Pelltion
   Wrongful Tennin ation (36)                         Other Judicial Review {39)
   Other Employment (f 5}                                Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                             Commissioner        eals
CM-010 fRev. July 1, 2007j                                                                                                               Paga2.of2
                                                      CIVIL CASE COVER SHEET
                  Case 2:19-cv-00104-KJM-AC Document 1-1 Filed 01/16/19 Page 97 of 97


                                                                                                                                                       SUM-100
                                              SUMMONS                                                                      FOR COURT USE Of'lt.Y
                                                                                                                      (SOLOPARAUSODELA CORTE}
                                      (CJTACION JUDICIAL)
                                                                                                                   FILED
  NOTICE TO DEFENDANT:                                                                                             Superior Court Of califon~ia,
 (A VISO AL DEMANDADO):
                                                                                                                   S.;i;;rpi'l"lellt,;;
CARMAZZI, INC. d/b/a, CARMAZZI GLOBAL SOLUTIONS. a California
corporation, JAMES CARMAZZI and ANGELA CARMAZZI                                                                    09/25/2018
                                                                                                                   jmora
  YOU ARE BEING SUED BY PLAINTIFF:
  (LO ESTA DEMANDANDO EL DEMANDANTE):                                '=- ,                                         Bv
ANA MARIA GUILLEN, ELENI O'LEARY, RICK FRAME,
MARK SITTERSON, MARY NAUFEL, aod KRISTEN CHAPMAN,
                                                                                                                   Casa Numbar:                                .
individually and on behalf of all others similarly situated                                                        34-2018-0024137                                     J
   NOTICE! You have been sued. The court may decide against you Without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legaf papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone caU will not protect you. Your written response must be in proper legal fonn if you want the court to hear your
  case. There may be a court fprm that you can use for your response, You can find these court forms and more information at the California Courts
  Online Self~Help Center (www.courtinfo.ca.gov/seffhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an af!omey, you may want to call an attorney
  referral service. If you cannot .afford an attorney, you may be eligible for free legal servlces from a nonprofit legal services program. You can locate
  these nonprofit groups at !he California Legal Services Web site {www.lawhelpcalifomia.org), the Caflfomia Courts Online Seff~Help Center
  (www.courtinfo.ca.gov/selfhelp), orby contacting your. local court or county bar association. NOTE: The,court has a statutory Hen for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's fien must be paid before the court will-dismiss the case.
  1A VJSO! Lo han demandado. Si no responds dentro de 30 dlas, la eerie puede decldir en su contra sin escuchar su vers/6n. Lea la informaci6n a
  continuaclon.
     1iene 30 DIAS DE CALENDARIO despue.$ de que Je entreguen esfa citaci6n y pape/es lega/es para presenter una raspuesta por escrito en esta
  corte y hacer que se e,ntregue una copia al demandante. Una carta o una llamada telefonica no Jo protegen, Su respuesta por escrito tiene que estar
  en formato legal con-ecto sides ea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
  Puede encontrar estos farmuJan·os de la corte y mtls informaci6n en el Centro de Ayuda de /as Cortes de Califomia (www.sucorte.ca.govJ, en la
  biblioteca de /eyes de su condado o en la corta qua le quede mas cerca. Si no puede pagar Ja cuota de presentaci6n, pida al secretario de la corle
  que le d9 un tormulario de exenci6n de pago de cuotas. Si no presen ta su respuesta a tiempo, puede perder el caso por in"cumplimiento y la carte le
  podfa quitar su sue/do, riinero y bienes sin mfis advertencJa.
    Hay otros requisitos lege.les. Es recomendable que /lame a un abogario inmediatamente. Si no conac:e a un abogado, puede Jfamar a un servicio de
  remisi6n a abogados. Si no puede pa gar a un abogado, es posible que c:umpla con los requisitos para obtener servicios leg eles gratuitos de un
  programa de servidos Jega/es sin fmes de /ucro. Puede encontrar estos gropos sin fines de /uc::ro en el sitio web de Ca/Jfamia Legal Services,
  (www.lawhelpcafifomia.org), en ef Centro deAyuda de las Cortes de California, (www.sucorte.ca.gov) a poniBndose en contacto con la carte o e/
  colegio de abogados locales. AVJSO: Par Jay, la carte tiena derecha a rec/amar las cuotas y /os costos exentos por impaner un gravamen sabre
  cualquier recuperac16n de $10,000 6 mas de valor recibida mediante un acuerdo o una conc:esi6n de arbitraja en un caso de derecho cMI. Tiene que
  pagar el gravamen de la corle antes de que la corte pueda desechar el caso.

 The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                          (NwnetO d&I Caso):
 (El nombre· y direcci6n de la corle es):
   Superior Court of the State of California, County of Sacramento
   720 9th Street, Sacramento, CA 95814
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
  {El nombre, la direcci6n y el nOmero de telefono de/ abogado de/ demandante, ode/ demandante que no ilene abogado, es):
    Finkelstein & Krinsk LLP, Trenton R. Kashima, (SBN 291405)
    550 West C Street, Ste. 1760 San Diego, CA 92101 (619) 238-1333                                               J. MORA
  DATE:
  (Fecha)
                      SEP          z5 zn1a
                                       ll
                                                                               Clerk, by
                                                                     (Secretario)
                                                                                                                                                        , Deputy
                                                                                                                                                         (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (fonn POS-010).)
 (Para prueba de entrega de esta citati6n use el fonnu/ario Proo/of Service of Summons, (POS-01 OJ).
                                   NOTICE TO THE PERSON SERVED: You are served
   {SEAL)
                                         1.   [XI as an individual defendant.
                                         2.   D     as the person sued under the fictitious name of {specify):


                                         3.   D     on behalf of (specify):
                                              under.   D     CCP 416.10 (corporation)                      CJ        CCP 416.60 (minor)
                                                       D     CCP 416.20 (defunct corporation)              CJ        CCP 416.70 (conservatee)
                                                       CJ    CCP 416.40 (association or partnership)       D         CCP 416.90 (authorized person)
                                                       CJ   other (specify):
                                         4.   [2J   by personal defivery on (date):                fI       (,,                                             Pa &1of1
   Form Adt1pled fur Mandatory Use                                      SUMMONS                                                   Code of Civil Procedure§§ 412.20, 465
     Judicial Council of CaMomia                                                                                                                    www.oourlinfa.ca.gov
    SUM-100 (Rev. July 1, 2009]
